--------------------------------------------------------------------------------

Exhibit 10.1


EXECUTION VERSION


CREDIT AND GUARANTY AGREEMENT


dated as of September 11, 2014


among


RLJ ENTERTAINMENT, INC.,
as Parent Borrower,
 
CERTAIN SUBSIDIARIES OF RLJ ENTERTAINMENT, INC.,
as Guarantors,


VARIOUS LENDERS,


and


MCLARTY CAPITAL PARTNERS SBIC, L.P.,
as Administrative Agent and Collateral Agent
 
and
 
MCLARTY CAPITAL PARTNERS SBIC, L.P.,
as Arranger, Bookmanager and Syndication Agent


and
 
CRYSTAL FINANCIAL LLC
as Documentation Agent



--------------------------------------------------------------------------------

 
$70,000,000 Senior Secured Credit Facility
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS



   
Page
     
Section 1.
DEFINITIONS AND INTERPRETATION
1
     
1.1
Definitions
1
1.2
Accounting Terms
29
1.3
Interpretation, Construction, etc
29
     
Section 2.
Term LOANS
30
     
2.1
Term Loans
30
2.2
Pro Rata Shares; Availability of Funds
31
2.3
Use of Proceeds
31
2.4
Evidence of Debt; Register; Lenders’ Books and Records; Term Loan Notes
32
2.5
Interest on Term Loans
32
2.6
Intentionally Deleted
33
2.7
Default Interest
33
2.8
Fees
33
2.9
Scheduled Payments
33
2.10
Voluntary Prepayments / Term Loan Commitment Reductions
34
2.11
Mandatory Prepayments
34
2.12
Application of Prepayments/Reductions
36
2.13
General Provisions Regarding Payments
36
2.14
Ratable Sharing
38
2.15
Intentionally Deleted
38
2.16
Increased Costs; Capital Adequacy
39
2.17
Taxes; Withholding, etc
40
2.18
Obligation to Mitigate
42
2.19
Removal or Replacement of a Lender
42
     
Section 3.
CONDITIONS PRECEDENT
43
     
3.1
Conditions Precedent
43
     
Section 4.
REPRESENTATIONS AND WARRANTIES
47
     
4.1
Organization; Requisite Power and Authority; Qualification
47
4.2
Capital Stock and Ownership
47
4.3
Due Authorization
48
4.4
No Conflict
48
4.5
Governmental Consents
48
4.6
Binding Obligation; Perfected Liens
48
4.7
Historical Financial Statements
48
4.8
Projections
49
4.9
No Material Adverse Change
49
4.10
No Restricted Junior Payments
49

 
i

--------------------------------------------------------------------------------

4.11
Adverse Proceedings, etc
49
4.12
Payment of Taxes; Controlled Foreign Corporation
49
4.13
Properties
50
4.14
Environmental Matters
50
4.15
No Defaults
51
4.16
Material Contracts
51
4.17
Governmental Regulation
51
4.18
Margin Stock
51
4.19
Employee Matters
51
4.20
Employee Benefit Plans
52
4.21
Certain Fees
52
4.22
Solvency
52
4.23
Compliance with Statutes, etc
52
4.24
Disclosure
53
4.25
OFAC and Money Laundering Laws
53
4.26
Parent Borrower as a Holding Company
53
4.27
Status as Senior Debt
53
4.28
SBIC Documents
54
4.29
Center of Main Interest
54
4.30
SBLF Documents
54
     
Section 5.
AFFIRMATIVE COVENANTS
54
     
5.1
Financial Statements and Other Reports
54
5.2
Existence
58
5.3
Payment of Taxes and Claims
58
5.4
Maintenance of Properties
59
5.5
Insurance
59
5.6
Inspections and Appraisals
59
5.7
Lenders Meetings
60
5.8
Compliance with Laws
60
5.9
Environmental
60
5.10
Subsidiaries
61
5.11
Additional Material Real Estate Assets
61
5.12
Further Assurances
62
5.13
Cash Management Systems
62
5.14
Intellectual Property
63
5.15
Intentionally Deleted
63
5.16
Small Business Administration
63
5.17
Employee Benefit Plans
64
5.18
Licenses
64
5.19
Post-Closing Matters
64
     
Section 6.
NEGATIVE COVENANTS
64
     
6.1
Indebtedness
64
6.2
Liens
66

 
ii

--------------------------------------------------------------------------------

6.3
No Further Negative Pledges
68
6.4
Restricted Payments
68
6.5
Restrictions on Subsidiary Distributions
69
6.6
Investments
69
6.7
Financial Covenants
70
6.8
Fundamental Changes; Disposition of Assets; Acquisitions
72
6.9
Disposal of Subsidiary Interests
73
6.10
Sales and Lease-Backs
73
6.11
Transactions with Shareholders and Affiliates
74
6.12
Conduct of Business
74
6.13
Permitted Activities
74
6.14
Amendments or Waivers of with respect to Subordinated Indebtedness
75
6.15
Fiscal Year
75
6.16
Deposit Accounts
75
6.17
Amendments to Organizational Agreements and Material Contracts
75
6.18
Prepayments of Certain Indebtedness
75
6.19
UK Production Entity
76
6.20
Swap Agreements
76
6.21
Controlled Foreign Corporation.
76
     
Section 7.
GUARANTY
76
     
7.1
Guaranty of the Obligations
76
7.2
Contribution by Guarantors
76
7.3
Payment by Guarantors
77
7.4
Liability of Guarantors Absolute
77
7.5
Waivers by Guarantors
79
7.6
Guarantors’ Rights of Subrogation, Contribution, etc
79
7.7
Subordination of Other Obligations
80
7.8
Continuing Guaranty
80
7.9
Authority of Guarantors or Parent Borrower
80
7.10
Financial Condition of Parent Borrower
80
7.11
Bankruptcy, etc
80
7.12
Discharge of Guaranty Upon Sale of Guarantor
81
7.13
Keepwell
81
     
Section 8.
EVENTS OF DEFAULT
81
     
8.1
Events of Default
81
     
Section 9.
AGENTS
84
     
9.1
Appointment of Agents
84
9.2
Powers and Duties
84
9.3
General Immunity
86
9.4
Reliance by Agents
87
9.5
Agents Entitled to Act as Lender
87

 
iii

--------------------------------------------------------------------------------

9.6
Lenders’ Representations, Warranties and Acknowledgment
88
9.7
Right to Indemnity
88
9.8
Successor Administrative Agent and Collateral Agent
89
9.9
Collateral Documents and Guaranty
89
9.10
Delegation of Duties.
90
9.11
Withholding Tax.
90
9.12
No Other Duties, etc.
90
     
Section 10.
MISCELLANEOUS
90
     
10.1
Notices
90
10.2
Expenses
93
10.3
Indemnity
93
10.4
Set-Off
94
10.5
Amendments and Waivers
95
10.6
Successors and Assigns; Participations
97
10.7
Independence of Covenants
100
10.8
Survival of Representations, Warranties and Agreements
100
10.9
No Waiver; Remedies Cumulative
100
10.10
Marshalling; Payments Set Aside
100
10.11
Severability
100
10.12
Obligations Several; Independent Nature of Lenders’ Rights
100
10.13
Headings
101
10.14
APPLICABLE LAW
101
10.15
CONSENT TO JURISDICTION
101
10.16
WAIVER OF JURY TRIAL
102
10.17
Confidentiality
102
10.18
Usury Savings Clause
103
10.19
Counterparts
103
10.20
Effectiveness
103
10.21
Patriot Act
103
10.22
Debtor-Creditor Relationship
104
10.23
Revival and Reinstatement of Obligations
104
10.24
Judgment Currency
104
10.25
Electronic Execution of Assignments.
104

 
iv

--------------------------------------------------------------------------------

APPENDICES:
A
Term Loan Commitments
 
B
Notice Addresses
 
C
Closing Date Consolidated Adjusted EBITDA
     
SCHEDULES:
1.1(a)
Competitors
 
1.1(b)
Existing Seller Notes
 
4.1
Jurisdictions of Organization and Qualification
 
4.2
Capital Stock and Ownership
 
4.6
Perfection Actions
 
4.11
Adverse Proceedings
 
4.12
List of Controlled Foreign Corporations
 
4.13(b)
Real Estate Assets
 
4.13(c)
Intellectual Property
 
4.16
Material Contracts
 
5.18
License Requirements
 
5.19
Certain Post-Closing Matters
 
6.1
Certain Indebtedness
 
6.2
Certain Liens
 
6.6
Certain Investments
 
6.11
Certain Affiliate Transactions
     
EXHIBITS:
A-1
Funding Notice
 
B
Term Loan Note
 
C
Compliance Certificate
 
D
Assignment Agreement
 
E
Certificate Regarding Non-Bank Status
 
F-1
Closing Date Certificate
 
F-2
Solvency Certificate
 
G
Counterpart Agreement
 
H
Pledge and Security Agreement
 
I
Landlord Personal Property Collateral Access Agreement
 
J
Collateral Questionnaire
 
K
Intercompany Note

 
v

--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT
 
This CREDIT AND GUARANTY AGREEMENT, dated as of September 11, 2014, is entered
into by and among RLJ ENTERTAINMENT, INC., a Nevada corporation (“Parent
Borrower”) and Subsidiaries of Parent Borrower, as Guarantors, the Lenders party
hereto from time to time, MCLARTY CAPITAL PARTNERS  SBIC, L.P. (“MCP”), as
Administrative Agent (in such capacity, together with its successors and assigns
in such capacity, “Administrative Agent”), Collateral Agent (in such capacity,
together with its successors and assigns in such capacity,  “Collateral Agent”),
MCLARTY CAPITAL PARTNERS SBIC, L.P., as Arranger, Bookmanager, and Syndication
Agent (in such capacities, together with its successors and assigns in such
capacities, “Arranger”), and Crystal Financial LLC as Documentation Agent (in
such capacity, together with its successors and assigns in such capacity,
“Documentation Agent”).
 
RECITALS:
 
WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
 
WHEREAS, Lenders have agreed to extend senior secured term loans to Parent
Borrower, in an aggregate amount equal to $70,000,000;
 
WHEREAS, the proceeds of the Term Loans made on the Closing Date will be used by
Parent Borrower to refinance the Existing Indebtedness, to pay the Transaction
Costs and for working capital and general corporate purposes;
 
WHEREAS, Parent Borrower has agreed to secure all of its Obligations by granting
to Collateral Agent, for the benefit of Secured Parties, a First Priority Lien
on substantially all of its assets, including a pledge of all of the Capital
Stock of each of its Domestic Subsidiaries, a pledge of all of the Capital Stock
of each of its wholly-owned Foreign Subsidiaries; and
 
WHEREAS, Guarantors have agreed to guarantee the obligations of Parent Borrower
hereunder and to secure their respective obligations by granting to Collateral
Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of their respective assets, including a pledge of all of the
Capital Stock of each of their respective Domestic Subsidiaries, a pledge of all
of the Capital Stock of each of their respective wholly-owned Foreign
Subsidiaries.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
 
SECTION 1.
DEFINITIONS AND INTERPRETATION

 
1.1               Definitions.  The following terms used herein, including in
the preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:
 
“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).
 

--------------------------------------------------------------------------------

“Accounts” means all “accounts” (as defined in the UCC) of a Person, including,
without limitation, accounts, accounts receivable, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, instruments, general intangibles, or chattel paper), in each
case whether arising out of goods sold or services rendered or from any other
transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing.
 
“ACL” means Agatha Christie Limited, a private company limited by shares
organized under the laws of England and Wales with registered number 00550864.
 
“ACL Group” means ACL and any of its current and/or future Subsidiaries.
 
“Acorn” means Acorn Media Group, Inc., a District of Columbia corporation.
 
“Acorn Productions” means Acorn Productions Ltd., a private company limited by
shares organized under the laws of England and Wales with registered number
07932440.
 
“Act” as defined in Section 4.25.
 
“Adjusted LIBOR Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Term Loan, the greater of (i) 0.25% and (ii)
the rate per annum equal to the rate determined by Administrative Agent as the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate for
Dollars) for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by Administrative Agent in its reasonable discretion;
in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time,
on such Interest Rate Determination Date; provided that, if the LIBOR Screen
Rate shall not be available at such time for such Interest Period (an “Impacted
Interest Period”), then the Adjusted LIBOR Rate for the purposes of clause (ii)
shall be the Interpolated Rate, (and if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement).  The
Adjusted LIBOR Rate shall be adjusted by dividing the Adjusted LIBOR Rate
determined by the immediate preceding definition by an amount equal to (a) one,
minus (b) the Applicable Reserve Requirement (if any) for such Term Loan for
such Interest Period.
 
“Administrative Agent” as defined in the preamble hereto.
 
“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Parent Borrower or any of its Subsidiaries) at law
or in equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of
Parent Borrower or any of its Subsidiaries, threatened against or affecting
Parent Borrower or any of its Subsidiaries or any property of Parent Borrower or
any of its Subsidiaries.
 
 “Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling (including any member of the senior management group of
such Person), controlled by, or under common control with, that Person.  For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
applied to any Person, means the possession, directly or indirectly, of the
power (i) to vote 10% or more of the Securities having ordinary voting power for
the election of directors of such Person, or (ii) to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise.
 
2

--------------------------------------------------------------------------------

“Agent” means each of Administrative Agent and Collateral Agent.
 
“Aggregate Amounts Due” as defined in Section 2.14.
 
“Aggregate Payments” as defined in Section 7.2.
 
“Agreement” means this Credit and Guaranty Agreement, dated as of September 11,
2014, as it may be amended, supplemented or otherwise modified from time to
time.
 
“Agreement Among Lenders” means that certain Agreement Among Lenders, dated on
or about the date hereof, by and between McLarty Capital Partners SBIC, L.P. and
each other Lender party thereto and acknowledged by Parent Borrower, as amended,
modified, restated, supplemented and extended from time to time.
 
“Applicable Prepayment Premium” means, whether before or after an Event of
Default or acceleration, a prepayment premium equal to: (a) 5% of the amount
repaid or prepaid if such repayment or prepayment occurs on or prior to the
first anniversary of the Closing Date, (b) 3% of the amount repaid or prepaid if
such repayment or prepayment occurs after the first anniversary and on or prior
to the second anniversary of the Closing Date, (c) 1.5% of the amount repaid or
prepaid if such repayment or prepayment occurs after the second anniversary and
on or prior to the third anniversary of the Closing Date, and (d) 0% of the
amount repaid or prepaid if such repayment or prepayment occurs after the third
anniversary of the Closing Date provided that, notwithstanding any other term of
this Agreement, no prepayment premium shall be payable pursuant to the foregoing
in connection with any repayment or prepayment until such time as the unpaid
principal amount of the Term Loans is $65,000,000 or less (but a prepayment
premium shall be payable on that portion of any repayment or prepayment that, as
a result of such repayment or prepayment, reduces the unpaid principal amount of
the Term Loans to less than $65,000,000).
 
“Applicable Reserve Requirement” means, at any time, for any Term Loan, the
maximum rate, expressed as a decimal, at which reserves (including, without
limitation, any basic marginal, special, supplemental, emergency or other
reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System or other applicable banking regulator.  Without limiting the
effect of the foregoing, the Applicable Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks with respect to
(i) any category of liabilities which includes deposits by reference to which
the applicable Adjusted LIBOR Rate or any other interest rate of a Term Loan is
to be determined, or (ii) any category of extensions of credit or other assets
which include Term Loans.  A Term Loan shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credit for proration, exceptions or offsets
that may be available from time to time to the applicable Lender.  The rate of
interest on the Term Loans shall be adjusted automatically on and as of the
effective date of any change in the Applicable Reserve Requirement.
 
“Arranger” as defined in the preamble hereto.
 
“Asset Sale” means any sale, lease, sublease (as a lessor or sublessor),
assignment, conveyance, transfer, license (as a licensor or sublicensor), any
exchange of property or other disposition (including by way of merger or
consolidation and including any sale and leaseback transaction) of any
businesses, assets or properties of any kind, whether real, personal, or mixed
and whether tangible or intangible, whether now owned or hereafter acquired,
leased or licensed including, without limitation, the Capital Stock or
intellectual property of any of Parent Borrower or any of its Subsidiaries.
 
3

--------------------------------------------------------------------------------

“Asset Sale Reinvestment Amounts” has the meaning given to such term in Section
2.11(a).
 
“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by Administrative Agent.
 
“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer) or Responsible Financial
Officer, president or one of its vice presidents (or the equivalent thereof),
chief financial officer or any other officer having substantially the same
authority and responsibility as any of the foregoing.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
 
 “Beneficiary” means each Agent, Lender and Lender Counterparty.
 
“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York, Commonwealth of
Massachusetts or is a day on which banking institutions located in such state
are authorized or required by law or other governmental action to close, and
(ii) with respect to all notices, determinations, fundings and payments in
connection with the Adjusted LIBOR Rate or any Term Loans, the term “Business
Day” shall mean any day which is a Business Day described in clause (i) and
which is also a day for trading by and between banks in Dollar deposits in the
London interbank market.
 
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person (i) as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person or (ii) as lessee which is a transaction of a type
commonly known as a “synthetic lease” (i.e., a transaction that is treated as an
operating lease for accounting purposes but with respect to which payments of
rent are intended to be treated as payments of principal and interest on a loan
for Federal income tax purposes).
 
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.
 
“Cash” means money, currency or a credit balance in any demand or Deposit
Account.
 
“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government, or (b) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one year after such
date; (ii) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator), and (b) has Tier 1 capital (as defined in such regulations) of not
less than $500,000,000; and (v) shares of any money market mutual fund that (a)
has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s.
 
4

--------------------------------------------------------------------------------

“Certificate Regarding Non-Bank Status” means a certificate substantially in the
form of Exhibit E.
 
“CFC” means a controlled foreign corporation (as that term is defined in the
Internal Revenue Code).
 
“Change of Control” means, at any time, any event, transaction, or occurrence as
a result of which (a) any “person” or “group” (within the meaning of Sections
13(d) and 14(d) of the Exchange Act) other than the Permitted Holders, becomes
the beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of 30%, or more, of the Capital Stock of Parent Borrower having
the right to vote (with equivalent economic interests) for the election of
members of the board of directors of Parent Borrower, or (b) as of any date a
majority of the board of directors of Parent Borrower consists (other than
vacant seats) of individuals who were not either (1) directors of Parent
Borrower as of the Closing Date, (2) selected or nominated to become directors
by either the Permitted Holders or the board of directors of Parent Borrower of
which a majority consisted of individuals described in clause (1), or (3)
selected or nominated to become directors by the board of directors of Parent
Borrower of which a majority consisted of individuals described in clause (1)
and individuals described in clause (2), or (c) Permitted Holders shall at any
time fail to own, in the aggregate, directly or indirectly, beneficially and of
record, at least 17.5% on a fully diluted basis of the economic and voting
interests in the Capital Stock of Parent Borrower, or (d) Parent Borrower shall
cease to directly own and control, free and clear of all Liens (other than Liens
in favor of Administrative Agent created under the Collateral Documents) 100% of
the outstanding Capital Stock of RLJ Acquisition and all voting rights and
economic interests with respect thereto, or (e) Parent Borrower shall cease to
directly own and control, free and clear of all Liens (other than Liens in favor
of Administrative Agent created under the Collateral Documents) 100% of the
outstanding Capital Stock of Image and all voting rights and economic interests
with respect thereto, or (f) RLJ Acquisition shall cease to directly own and
control, free and clear of all Liens (other than Liens in favor of
Administrative Agent created under the Collateral Documents) 100% of the
outstanding Capital Stock of Acorn and all voting rights and economic interests
with respect thereto, or (g) except as permitted by Section 6.8(a), Acorn shall
cease to directly or indirectly own and control, free and clear of all Liens
(other than Liens in favor of Administrative Agent created under the Collateral
Documents), 100% (or, with respect to ACL, no less than the percentage of
Capital Stock owned directly or indirectly by Acorn on the Closing Date) of the
outstanding Capital Stock of each of its Subsidiaries and all voting rights and
economic interests with respect thereto, or (except with respect to ACL) shall
cease to have the power to appoint directly or indirectly all directors or
similar Persons of such Subsidiaries, or (h) except as permitted by Section
6.8(a), Image shall cease to directly or indirectly own and control, free and
clear of all Liens (other than Liens in favor of Administrative Agent created
under the Collateral Document) 100% of the outstanding Capital Stock of
Image/Madacy Home Entertainment LLC and all voting rights and economic interest
with respect thereto, or shall cease to have the power to appoint directly or
indirectly all directors or similar Person of such Subsidiaries, or (i) the
occurrence of any “change of control” under any Material Debt; provided that,
notwithstanding anything to the contrary, no transaction permitted by Section
6.8(a) shall constitute a Change of Control.
 
5

--------------------------------------------------------------------------------

“Charge over Intellectual Property” means that certain Charge over Intellectual
Property governed by the laws of the United Kingdom among Acorn and
Administrative Agent dated on or about the date hereof, which shall be in form
and substance reasonably acceptable to Administrative Agent.
 
“Closing Date” means September 11, 2014.
 
“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit F-1.
 
“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.
 
“Collateral Agent” as defined in the preamble hereto.
 
“Collateral Documents” means the Pledge and Security Agreement, the Control
Agreements, the Mortgages (if any), the Intellectual Property Security
Agreements, the Intercompany Note, the Landlord Personal Property Collateral
Access Agreements, if any, Non-U.S. Security Documents, the Sony Intercreditor
Arrangements, the Sony Subordination Agreement, the Sony Set-off Letter
Agreements, the Sony Master Bailee Agreement, each Existing Seller Notes
Subordination Agreement, any intercreditor agreement entered into pursuant to
this agreement and all other instruments, documents and agreements delivered by
any Credit Party pursuant to this Agreement or any of the other Credit Documents
in order to grant to Collateral Agent, for the benefit of Secured Parties, a
Lien on any real, personal or mixed property of that Credit Party as security
for the Obligations.
 
“Collateral Questionnaire” means a certificate in the form attached hereto as
Exhibit J or reasonably satisfactory to Collateral Agent that provides
information with respect to the personal or mixed property of each Credit Party.
 
“Commodity Account” as defined in the Pledge and Security Agreement.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Communications” as defined in Section 10.1(b)(ii).
 
“Competitor” means any direct competitor of any Credit Party identified by name
on Schedule 1.1(a) in effect as of the Closing Date.
 
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.
 
“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
the Credit Parties on a consolidated basis equal to (i) the sum, without
duplication, of the amounts for such period of (a) Consolidated Net Income
(excluding for such purposes the net income for such period of any Person that
is not a wholly-owned Subsidiary or that is accounted for by the equity method
of accounting), plus (b) Consolidated Interest Expense, plus (c) provisions for
taxes based on income, plus (d) total depreciation expense, plus (e) total
amortization expense, plus (f) other non-Cash items reducing Consolidated Net
Income (excluding any such non-Cash item to the extent that it represents an
accrual or reserve for potential Cash items in any future period or amortization
of a prepaid Cash item that was paid in a prior period), (but, in each case of
the foregoing clauses (a) through (f), excluding with respect to periods prior
to a UK Production Entity Inclusion Date, any of the foregoing with respect to
such UK Production Entity Group), plus (i) with respect to any Person that is
not a wholly-owned Subsidiary or that is accounted for by the equity method of
accounting the lesser of (x) the amount of dividends or distributions or other
payments that are actually paid in cash by such Person to a Credit Party in
respect of such period and (y) an amount equal to the proportion of those items
described in clause (x), above relating to such person corresponding to a Credit
Party’s proportionate share of such Person’s Consolidated Net Income for such
period, to the extent not included in calculating Consolidated Net Income; minus
(ii) the sum, without duplication of the amounts for such period of (a) other
non-Cash items increasing Consolidated Net Income for such period (excluding any
such non-Cash item to the extent it represents the reversal of an accrual or
reserve for potential Cash item in any prior period), plus (b) other income,
plus (c) investment in content actually paid in cash during such period (but, in
any case, excluding with respect to periods prior to a UK Production Entity
Inclusion Date, any of the foregoing with respect to such UK Production Entity
Group to the extent financed by a third party provided that, such third party
financing shall be non-recourse to the Credit Parties and their Subsidiaries).
 
6

--------------------------------------------------------------------------------

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of the Credit Parties during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment or which should otherwise be capitalized” or
similar items reflected in the consolidated statement of cash flows of Parent
Borrower and its Subsidiaries.
 
“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense paid in cash for such period based upon GAAP, excluding any
paid-in-kind interest, amortization of deferred financing costs.
 
“Consolidated Current Assets” means, as at any date of determination, the total
assets of the Credit Parties on a consolidated basis that may properly be
classified as current assets in conformity with GAAP, excluding Cash and Cash
Equivalents.
 
“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of the Credit Parties on a consolidated basis that may
properly be classified as current liabilities in conformity with GAAP, excluding
the current portion of long term debt.
 
“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
determined for the Credit Parties on a consolidated basis equal to:  (i) the
sum, without duplication, of the amounts for such period of (a) Consolidated
Adjusted EBITDA, plus (b) other income (excluding any gains or losses
attributable to Asset Sales), plus (c) the Consolidated Working Capital
Adjustment, minus (ii) the sum, without duplication, of the amounts for such
period of (a) scheduled principal repayments of the Term Loan made in such
period paid with Internally Generated Cash (excluding, for the avoidance of
doubt, prepayments of Term Loans pursuant to Section 2.10 or Section 2.11), plus
(b) cash payments in respect of Consolidated Capital Expenditures paid with
Internally Generated Cash (net of any proceeds of (x) Net Asset Sale Proceeds to
the extent reinvested in accordance with Section 2.11(a), (y) Net
Insurance/Condemnation Proceeds to the extent reinvested in accordance with
Section 2.11(b), and (z) any proceeds of related debt or equity financings or
issuances with respect to such expenditures), plus (c) Consolidated Cash
Interest Expense, plus (d) provisions for current taxes based on income of
Credit Parties and payable in cash with respect to such period.
 
“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of the amounts determined for Credit Parties on a consolidated
basis equal to (i) Consolidated Cash Interest Expense, (ii) scheduled payments
of principal on Consolidated Total Debt, and (iii) provisions for current taxes
based on income of Credit Parties and payable in cash with respect to such
period.
 
7

--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Credit Parties on a consolidated basis with respect
to all outstanding Consolidated Total Debt (including all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptances and net costs under Swap Agreements, to the extent paid or required
to be paid in cash for such period, to the extent such net costs are allocable
to such period in accordance with GAAP), but excluding, however, any amounts not
payable in Cash and any amounts referred to in Section 2.8(b) or (c) payable on
or before the Closing Date.
 
“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Credit Parties on a consolidated basis for such period taken as a single
accounting period determined in conformity with GAAP, minus (ii) the sum of (a)
the income (or loss) of any Person (other than a Subsidiary of Parent Borrower)
in which any other Person (other than Parent Borrower or any of its
Subsidiaries) has a joint interest (except to the extent distributed in cash to
a Credit Party), plus (b) the income (or loss) of any Person accrued prior to
the date it becomes a Credit Parties or is merged into or consolidated with any
Credit Parties or that Person’s assets are acquired by a Credit Parties, plus
(c) the income of any Subsidiary of Parent Borrower to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, plus (d) any after tax
gains or losses attributable to Asset Sales or returned surplus assets of any
Pension Plan, subject to the approval of the Administrative Agent, plus (e) (to
the extent not included in clauses (a) through (d) above) any net extraordinary
gains or net extraordinary losses, subject to the approval of the Administrative
Agent and the Requisite Lenders.
 
“Consolidated Senior Debt to Valuation Ratio” means, with respect to any date of
determination, the ratio of (i) Consolidated Total Debt secured by a First
Priority Lien on the Collateral as of such date of determination to (ii) the sum
of (a) the Fair Value of the Media Library, and (b) the Fair Value of Parent
Borrower’s (direct or indirect) Capital Stock ownership of ACL and its
Subsidiaries, in each case, as detailed in the most recent Valuation Report
delivered pursuant to Section 5.1(l).
 
“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of the Credit Parties (or, if
higher, the par value or stated face amount of all such Indebtedness (other than
zero coupon Indebtedness)) determined on a consolidated basis in accordance with
GAAP.
 
“Consolidated Working Capital” means, as at any date of determination, the
excess or deficiency of Consolidated Current Assets over Consolidated Current
Liabilities.
 
“Consolidated Working Capital Adjustment” means, for any period of determination
on a consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.  In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of current assets to long term
assets and current liabilities to long term liabilities and the effect of any
Permitted Acquisition during such period; provided that, there shall be included
with respect to any Permitted Acquisition during such period an amount (which
may be a negative number) by which the Consolidated Working Capital acquired in
such Permitted Acquisition as at the time of such acquisition exceeds (or is
less than) Consolidated Working Capital at the end of such period.
 
“Contested Collateral Lien Conditions” means, with respect to any Permitted Lien
of the type described in clauses (b), (c), (d), (o) and (p) of Section 6.2, the
following conditions
 
8

--------------------------------------------------------------------------------

(a)              Parent Borrower shall cause any proceeding instituted
contesting such Lien to stay the sale or forfeiture of any portion of the
Collateral on account of such Lien;
 
(b)         at the option and at the request of Administrative Agent, to the
extent such Lien is in an amount in excess of $100,000, the appropriate Credit
Party shall maintain cash reserves in an amount sufficient to pay and discharge
such Lien and Administrative Agent’s reasonable estimate of all interest and
penalties related thereto; and
 
(c)              such Lien shall in all respects be subject and subordinate in
priority to the Lien and security interest created and evidenced by the
Collateral Documents, except if and to the extent that the Requirements of Law
creating, permitting or authorizing such Lien provides that such Lien is or must
be superior to the Lien and security interest created and evidenced by the
Collateral Documents.
 
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
 
“Contributing Guarantors” as defined in Section 7.2.
 
“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Administrative Agent and Collateral Agent, executed and
delivered by one or more Credit Parties, Collateral Agent, and the applicable
securities intermediary (with respect to a Securities Account), commodities
intermediary (with respect to a Commodity Account) or bank (with respect to a
Deposit Account).
 
“Controlled Account” means a Deposit Account, Commodity Account or a Securities
Account of a Credit Party which is subject to a Control Agreement, in accordance
with the terms of the Pledge and Security Agreement.
 
“Controlled Investment Affiliate” means any fund or investment vehicle that
indirectly or directly controls, or is controlled by, or under common control of
Robert L. Johnson.  For purposes of this definition “control” means the power to
direct or cause the direction of management and policies of a Person by equity
ownership or general partner relationship and not by contract.
 
“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit G delivered by a Credit Party pursuant to Section 5.10.
 
“Credit Document” means any of this Agreement, the Term Loan Notes, if any, the
Collateral Documents, the Fee Letter and all other documents, certificates,
instruments or agreements executed and delivered by a Credit Party for the
benefit of any Agent or any Lender in connection herewith (including, without
limitation, each promissory note and intercompany subordination agreement
required under Section 6.1(b)).
 
“Credit Party” means Parent Borrower and each Guarantor from time to time party
to a Credit Document.  Following are Credit Parties on the Closing Date:  Parent
Borrower, RLJ Acquisition, Image, Acorn, Image/Madacy Home Entertainment LLC,
RLJ Entertainment Holdings Ltd., RLJ Entertainment Ltd., RLJE International
Limited, Foyle’s War 8 Productions Limited and RLJ Australia.
 
“Crystal” means Crystal Financial LLC and its affiliates.
 
9

--------------------------------------------------------------------------------

 “Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
 
“Default Rate” as defined in Section 2.7.
 
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
 
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security or other Capital Stock into which it is convertible or for which
it is exchangeable) or upon the happening of any event or condition, (a) matures
or is mandatorily redeemable (other than solely for Capital Stock that is not
Disqualified Stock), pursuant to a sinking fund obligation or otherwise (except
as a result of a change in control or asset sale so long as any rights of the
holders thereof upon the occurrence of a change of control or asset sale event
shall be subject to the prior repayment in full of the Obligations), (b) is
redeemable at the option of the holder thereof (other than solely for Capital
Stock that is not Disqualified Stock) (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Obligations), in whole or in part, (c) provides for the
scheduled payment of dividends in cash, (d) is or becomes convertible into or
exchangeable for (i) Indebtedness or (ii) any other Capital Stock that would
constitute Disqualified Stock, in each case, prior to the date that is one
hundred and eighty (180) days after the latest maturity date of the Obligations,
or (e) has the benefit of any covenants or agreements that restrict the payment
of any of the obligations in respect of the Obligations or that are Consolidated
Adjusted EBITDA or debt-multiple based (i.e. financial covenants); provided
that, if such Capital Stock is issued pursuant to a plan for the benefit of
employees of Parent Borrower or its subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Stock solely
because it may be required to be repurchased by Parent Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.
 
“Documentation Agent” as defined in the preamble hereto.
 
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
 
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.
 
“ECF Percentage” as defined in Section 2.11(d).
 
“Eligible Assignee” means any Person that is (i) a Lender, any Affiliate of any
Lender and any Related Fund (any two or more Related Funds being treated as a
single Eligible Assignee for all purposes hereof), and (ii) any commercial bank,
insurance company, financial institution, finance company, investment or mutual
fund or other Person which extends credit or buys loans as one of its
businesses; provided that, anything to the contrary contained in the foregoing
notwithstanding, (w) so long as no Default or Event of Default has occurred and
is continuing, without the prior written consent of Parent Borrower, which
consent shall not be unreasonably withheld, no Competitor shall be an Eligible
Assignee, (x) no Credit Party (or any Affiliate of any Credit Party, including
any of the Permitted Holders) and (y) no natural Person, shall, in any event, be
an Eligible Assignee.
 
“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed by, Parent Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates.
 
10

--------------------------------------------------------------------------------

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.
 
“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to Parent Borrower or any of its Subsidiaries or any Facility.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.
 
“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (i) above or any trade or business described in clause (ii) above is a
member.  Any former ERISA Affiliate of Parent Borrower or any of its
Subsidiaries shall continue to be considered an ERISA Affiliate of Parent
Borrower or any such Subsidiary within the meaning of this definition with
respect to the period such entity was an ERISA Affiliate of Parent Borrower or
such Subsidiary and with respect to liabilities arising after such period for
which Parent Borrower or such Subsidiary could be liable under the Internal
Revenue Code or ERISA
 
“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty day notice to the PBGC has
been waived by regulation); (ii) the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code with respect to any Pension
Plan (whether or not waived in accordance with Section 412(d) of the Internal
Revenue Code) or the failure to make by its due date a required installment
under Section 412(m) of the Internal Revenue Code with respect to any Pension
Plan or the failure to make any required contribution to a Multiemployer Plan;
(iii) the provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the withdrawal by Parent
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Parent Borrower, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Parent
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA with respect to any Pension Plan or Multiemployer Plan
(as applicable); (vii) the withdrawal of Parent Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential withdrawal liability therefor,
or the receipt by Parent Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates of written notice from any Multiemployer Plan that
it is in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA,
or that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (viii) the occurrence of an act or omission which could reasonably be
expected to give rise to the imposition on Parent Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates of material fines,
penalties, taxes or related charges under Chapter 43 of the Internal Revenue
Code or under Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA
in respect of any Employee Benefit Plan; (ix) the assertion of a material claim
(other than routine claims for benefits) against any Employee Benefit Plan other
than a Multiemployer Plan or the assets thereof, or against Parent Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates in connection
with any Employee Benefit Plan; (x) receipt from the Internal Revenue Service of
notice of (1) the failure of any Pension Plan (or any other Employee Benefit
Plan intended to be qualified under Section 401(a) of the Internal Revenue Code)
to qualify under Section 401(a) of the Internal Revenue Code, or (2) the failure
of any trust forming part of any Pension Plan to qualify for exemption from
taxation under Section 501(a) of the Internal Revenue Code; or (xi) the
imposition of a Lien pursuant to Section 401(a)(29) or 412(n) of the Internal
Revenue Code or pursuant to ERISA or a violation of Section 436 of the Internal
Revenue Code, in each case, with respect to any Pension Plan.
 
11

--------------------------------------------------------------------------------

“Event of Default” means each of the conditions or events set forth in Section
8.1.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
 
“Excluded Account” means (a) deposit accounts specially and exclusively used for
withholding taxes, payroll, payroll taxes and other employee wage and benefit
payments to or for the Credit Parties’ or their Subsidiaries’ employees, (b) a
deposit account specially and exclusively used for the purpose of providing cash
collateral with respect to letters of credit issued on behalf of a Credit Party
and outstanding as of the Closing Date in an aggregate amount not to exceed
$55,000, (c) other deposit accounts so long as the aggregate amount of Cash and
Cash Equivalents or other amounts credited to such deposit accounts at any one
time, is not in excess $250,000 in the aggregate and (d) any 401(k) or similar
accounts.
 
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.
 
“Excluded Taxes” means (a) Taxes imposed on or measured by the Lender's net
income, franchise Taxes, and branch profits Taxes, in each case imposed by the
jurisdiction (or political subdivision thereof) under the laws of which such
Lender is organized or in which its principal lending office is located; (b) in
the case of a Non-U.S. Lender, any United States federal withholding Taxes
imposed on amounts payable pursuant to the law in effect on the date on which
such Lender became a party to this Agreement or changes its lending office
except (i) any amounts in respect of Taxes that were payable to the Lender’s
assignor immediately before the Lender became a party hereto or (ii) to such
Lender immediately before it changed its lending office; (c) Taxes attributable
to a Lender’s failure to comply with Section 2.17(f); and (d) any United States
withholding Taxes imposed under FATCA.
 
12

--------------------------------------------------------------------------------

“Existing Indebtedness” means Indebtedness and other obligations outstanding
under that certain Credit Agreement, dated as of October 3, 2012 (as amended,
restated, supplemented or otherwise modified) among Parent Borrower, certain of
its Subsidiaries, SunTrust Bank, as administrative agent, and the lenders and
other financial institutions party thereto.
 
“Existing Seller Notes” means the unsecured Indebtedness of Parent Borrower
under each of the Unsecured Subordinated Promissory Notes that are listed on
Schedule 1.1(b) hereof, in each case, owing to Persons that were holders (or
permitted assignees thereof) of the Capital Stock of Image immediately prior to
the acquisition of Image by Parent Borrower on October 3, 2013 and subject to
the Existing Seller Notes Subordination Agreement.  The aggregate principal
amount of Existing Seller Notes on the Closing Date is $16,034,224.79.
 
“Existing Seller Notes Subordination Agreement” means the Amended and Restated
Debt Subordination Agreements, dated as of the Closing Date, by and among
Administrative Agent, each holder of an Existing Seller Note and each Credit
Party party thereto.
 
“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Parent Borrower or any of its Subsidiaries or any of their
respective predecessors or Affiliates.
 
“Fair Value” means (i) the “concluded value with taxes” of the Media Library as
detailed in the “Valuation FTI Library Analysis Memorandum” dated April 18, 2014
(the “FTI Valuation”) (such “concluded value with taxes” of the Media Library
being $62,150,000 as the date thereof), (ii) the “net present value indication”
of Parent Borrower’s interest in ACL as detailed in the “Agatha Christie Limited
net present value indication” dated June 3, 2014 prepared by FTI Consulting (the
“ACL Valuation”) (such value being $27,900,000 as at December 31, 2013, on the
basis of a dollar to sterling exchange rate of 1.680723 (such foregoing exchange
rate shall be the applicable dollar to sterling exchange rate for all such
calculations during the term of this Agreement)), and (iii) such other
“concluded value with taxes” of the Media Library or such other “net present
value indication” of Parent Borrower’s interest in ACL as may be reflected in
Valuation Reports delivered by Parent Borrower from time to time pursuant to
Section 5.1(l) provided that, such future Valuation Reports shall determine
“concluded value with taxes” of the Media Library and “net present value
indication” of Parent Borrower’s interest in ACL by using the same methodology
as that applied in the FTI Valuation and the ACL Valuation.
 
“Fair Share” as defined in Section 7.2.
 
“Fair Share Contribution Amount” as defined in Section 7.2.
 
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with) and any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Internal Revenue Code.
 
“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System of the United States
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day for such transactions received by Administrative Agent from three
federal funds brokers of recognized standing selected by it.
 
13

--------------------------------------------------------------------------------

“Fee Letter” means the confidential Fee Letter, dated on or about the date
hereof, between Parent Borrower and the Administrative Agent.
 
“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of a
Responsible Financial Officer of Parent Borrower that such financial statements
have been prepared in conformity with GAAP and fairly present, in all material
respects, the financial condition of Parent Borrower and its Subsidiaries as at
the dates indicated and the results of their operations and their cash flows for
the periods indicated, subject to changes resulting from audit, absence of
footnotes and normal year-end adjustments.
 
“Financial Plan” as defined in Section 5.1(i).
 
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any non-consensual Permitted
Lien, any purchase money lien which is a Permitted Lien, liens of insurers in
insurance proceeds and the interests of lessors under Capital Leases with
priority over Liens created pursuant to the Collateral Documents.
 
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
 
“Fiscal Year” means the fiscal year of Parent Borrower and its Subsidiaries
ending on December 31 of each calendar year.
 
“Fixed Charge Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (a) Consolidated Adjusted EBITDA for the four consecutive Fiscal
Quarter period then ending, minus unfinanced Capital Expenditures for the four
consecutive Fiscal Quarter period then ending, to (b) Consolidated Fixed Charges
for such four Fiscal Quarter period.
 
“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of the Secured Parties, and located
in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“Funding Guarantor” as defined in Section 7.2.
 
“Funding Notice” means a notice substantially in the form of Exhibit A-1.
 
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.
 
“Governmental Authority” means any federal, state, provincial, municipal,
national, supranational, or other government, governmental department,
commission, board, bureau, court, agency or instrumentality or political
subdivision thereof or any entity, or officer or examiner exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to any government or any court, in each case whether associated with a state of
the United States, the United States, or a foreign entity or government, or a
supranational authority, including, without limitation, the European Union.
 
“Governmental Authorization” means any permit, license, authorization,
certification, registration, approval, clearance, marking, plan, directive,
consent order or consent decree of or from any Governmental Authority.
 
14

--------------------------------------------------------------------------------

“Grantor” as defined in the Pledge and Security Agreement.
 
“Guaranteed Obligations” as defined in Section 7.1.
 
“Guarantor” means each wholly-owned Subsidiary of Parent Borrower, but,
excluding with respect to periods prior to a UK Production Entity’s UK
Production Entity Inclusion Date, any of such UK Production Entity Group.  The
following are Guarantors on the Closing Date:  Image, Image/Madacy Home
Entertainment LLC, RLJ Entertainment Holdings Ltd., RLJ Entertainment Ltd., RLJE
International Limited, RLJ Acquisition, Acorn, Foyle’s War 8 Productions Limited
and RLJ Australia.
 
“Guarantor Subsidiary” means each Guarantor.
 
“Guaranty” means the guaranty of each Guarantor set forth in Section 7.
 
“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.
 
“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.
 
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
 
“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of Parent Borrower and its Subsidiaries, for the 2013
Fiscal Year of Parent Borrower, consisting of balance sheets and the related
consolidated statements of income, stockholders’ equity and cash flows for such
Fiscal Year, and (ii) for the interim period from the date of the financial
statements referred to in the foregoing clause (i) to the Closing Date,
internally prepared, unaudited financial statements of Parent Borrower and its
Subsidiaries, consisting of a balance sheet and the related consolidated
statements of income, certified by a Responsible Financial Officer of Parent
Borrower that they fairly present, in all material respects, the financial
condition of Parent Borrower and its Subsidiaries as at the dates indicated and
the results of their operations and their cash flows for the periods indicated,
subject, if applicable, to changes resulting from audit and normal year end
adjustments.
 
“Image” means Image Entertainment, Inc., a Delaware corporation.
 
“Impacted Interest Period” as defined in the definition of Adjusted LIBOR Rate.
 
“Increased-Cost Lender” as defined in Section 2.19.
 
15

--------------------------------------------------------------------------------

“Indebtedness,” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any earn-out or any obligation owed for all or any part of the deferred
purchase price of property or services; (v) all indebtedness secured by any Lien
on any property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person; (vi) the face amount of any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; (vii) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another; (viii) any obligation of such
Person the primary purpose or intent of which is to provide assurance to an
obligee that the obligation of the obligor thereof will be paid or discharged,
or any agreement relating thereto will be complied with, or the holders thereof
will be protected (in whole or in part) against loss in respect thereof; (ix)
any liability of such Person for an obligation of another through any agreement
(contingent or otherwise) (a) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (b) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (a) or (b) of this
clause (ix), the primary purpose or intent thereof is as described in clause
(viii) above; (x) all obligations of such Person in respect of any exchange
traded or over the counter derivative transaction, whether entered into for
hedging or speculative purposes; (xi) Disqualified Stock; and (xii) trade
payables more than 90 days past due (other than solely to the extent existing on
the Closing Date); provided that, amounts payable to Permitted Holders shall not
be included in the calculation of trade payables more than 90 days past due
(but, notwithstanding the foregoing, for the purposes of Section 6.4, all trade
payables and other amounts owed to Permitted Holders shall constitute
Indebtedness).
 
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Hazardous Materials Activity), expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person, whether or not any such Indemnitee shall be designated as a party or
a potential party thereto, and any fees or expenses incurred by Indemnitees in
enforcing this indemnity), whether direct, indirect, special or consequential
and whether based on any federal, state or foreign laws, statutes, rules or
regulations (including, but not limited to, securities and commercial federal,
state or foreign laws, statutes, rules or regulations; Environmental Laws; OFAC
and money laundering laws; and state and federal money transmission statutes,
rules or regulations), on common law or equitable cause or on contract or
otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in connection with or as a result of (i) this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby (including
Lenders’ agreement to make Term Loans, the syndication of the credit facilities
provided for herein or the use or intended use of the proceeds thereof, any
amendments, waivers or consents with respect to any provision of this Agreement
or any of the other Credit Documents, or any enforcement of any of the Credit
Documents (including any sale of, collection from, or other realization upon any
of the Collateral or the enforcement of the Guaranty)); (ii) the Fee Letter; or
(iii) any Environmental Claim or any Hazardous Materials Activity in connection
with or as a result of, directly or indirectly, any past or present activity,
operation, land ownership, or practice of Parent Borrower or any of its
Subsidiaries.
 
“Indemnified Taxes” means any Taxes or Other Taxes other than Excluded Taxes.
 
“Indemnitee” as defined in Section 10.3(a).
 
16

--------------------------------------------------------------------------------

“Indemnitee Agent Party” as defined in Section 9.7.
 
“Installment” as defined in Section 2.9.
 
“Installment Date” as defined in Section 2.9.
 
“Intellectual Property” as defined in the Pledge and Security Agreement.
 
“Intellectual Property Asset” means, at the time of determination, any interest
(fee, license or otherwise) then owned by any Credit Party or any of its
Subsidiaries.
 
“Intellectual Property Security Agreements” as defined in the Pledge and
Security Agreement.
 
“Intercompany Note” means a promissory note substantially in the form of Exhibit
K evidencing Indebtedness owed among Credit Parties and their Subsidiaries.
 
“Interest Payment Date” means (a) the last day of each calendar quarter
commencing on the first such date to occur after the Closing Date and (b) the
final maturity date.
 
“Interest Period” means, with respect to any Term Loan, an interest period of
three (3) months: provided that, (a) if an Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day unless no further Business Day occurs in such
month, in which case such Interest Period shall expire on the immediately
preceding Business Day; (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (c) of this definition, end on the last Business Day of
a calendar month; and (c) no Interest Period with respect to any portion of the
Term Loans shall extend beyond the Term Loan Maturity Date.
 
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.
 
“Internally Generated Cash” means, with respect to any period, any cash of
Parent Borrower or any Subsidiary generated during such period, excluding Net
Asset Sale Proceeds, Net Insurance/Condemnation Proceeds and any cash that is
generated from an incurrence of Indebtedness, an issuance of Capital Stock or a
capital contribution.
 
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBOR Screen Rate)
determined by Administrative Agent (which determination shall be conclusive and
binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBOR Screen Rate for the
longest period for which the LIBOR Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBOR Screen Rate for the
shortest period (for which that LIBOR Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, at such time.
 

17

--------------------------------------------------------------------------------

“Investment” means (i) any direct or indirect purchase or other acquisition by
Parent Borrower or any of its Subsidiaries of, or of a beneficial interest in,
any of the Securities of any other Person (other than a Credit Party) or of all
or substantially all of the assets of (or any division or business line of) any
other Person (other than a Credit Party); (ii) any direct or indirect
redemption, retirement, purchase or other acquisition for value, by any
Subsidiary of Parent Borrower from any Person (other than a Credit Party), of
any Capital Stock of such Person; (iii) any direct or indirect loan, advance
(other than advances to employees for moving, entertainment and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business) or
capital contributions by Parent Borrower or any of its Subsidiaries to any other
Person (other than a Credit Party), including all indebtedness and accounts
receivable from that other Person that are not current assets or did not arise
from sales to that other Person in the ordinary course of business; and (iv) all
investments consisting of any exchange traded or over the counter derivative
transaction, including any Swap Agreement, whether entered into for hedging or
speculative purposes or otherwise.  The amount of any Investment shall be the
original cost of such Investment plus the cost of all additions thereto, without
any adjustments for increases or decreases in value, or write-ups, write-downs
or write-offs with respect to such Investment, all in accordance with GAAP.
 
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided that, in no
event shall any corporate Subsidiary of any Person be considered to be a Joint
Venture to which such Person is a party.
 
“Judgment Currency” as defined in Section 10.24.
 
“Landlord Personal Property Collateral Access Agreement” means a Landlord
Personal Property Collateral Access Agreement substantially in the form of
Exhibit I with such amendments or modifications as may be approved by Collateral
Agent.
 
 “Lender” means each Person listed on the signature pages hereto as a Lender,
and any other Person that becomes a party hereto pursuant to an Assignment
Agreement, including in each case, any SBA Lender, or SBLF Lender so listed or
that so becomes, a party hereto.
 
“Lender Counterparty” means the Arranger and its Affiliates counterparty to a
Swap Agreement.
 
“LIBOR Screen Rate” as defined in the term “Adjusted LIBOR Rate”.
 
“Licenses” means any all Copyright Licenses, Patent Licenses, Trademark
Licenses, and Trade Secret Licenses (in each case, as defined in the Pledge and
Security Agreement).
 
“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof), debenture, fixed or floating charge and
any option, trust or other preferential arrangement having the practical effect
of any of the foregoing, and (ii) in the case of Securities, any purchase
option, call or similar right of a third party with respect to such Securities.
 
“Liquidity Test Date” as defined in Section 6.7(d).
 
“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.
 
“Master Debenture” means that certain debenture governed by the laws of England
and Wales dated on or about the date hereof, among, inter alios, Administrative
Agent, Acorn, RLJ Entertainment Holdings Ltd., RLJ Entertainment Ltd., RLJE
International Ltd., Foyle’s War 8 Productions Limited, and after a UK Production
Entity Inclusion Date, such UK Production Entity, which shall be in form and
substance reasonably acceptable to Administrative Agent.
 
18

--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business operations, properties,
assets or financial condition of Parent Borrower and its Subsidiaries taken as a
whole; (ii) the ability of any Credit Party to fully and timely perform its
Obligations; (iii) the legality, validity, binding effect, or enforceability
against a Credit Party of a Credit Document to which it is a party; or (v) the
rights, remedies and benefits available to, or conferred upon, any Agent and any
Lender or any Secured Party under any Credit Document.
 
“Material Contract” means (i) any contract, license or other arrangement to
which Parent Borrower or any of its Subsidiaries is a party (other than the
Credit Documents) for which breach, nonperformance, cancellation or failure to
renew could reasonably be expected to have a Material Adverse Effect, (ii) any
contract, license, agreement or arrangement, individually or in the aggregate,
to which Parent Borrower or any of its Subsidiary is a party (including, without
limitation, any agreement or instrument evidencing or governing Indebtedness)
involving aggregate consideration payable (A) to Parent Borrower or such
Subsidiary in connection with a revenue-generating contract, license or
agreement of $5,000,000 or more per Fiscal Year or (B) by Parent Borrower or
such Subsidiary in connection with a distributor, licensor, vendor or supplier
contract, license or agreement of $5,000,000 or more per Fiscal Year (in the
case of this clause (ii), other than contracts that by their terms may be
terminated by such Person or Parent Borrower or any of its Subsidiaries in the
ordinary course of its business upon less than 60 days’ notice without penalty
or premium),(iii) all contracts and arrangements listed on Schedule 4.16 (any
extensions or renewals thereof), (iv) any contract, license or other arrangement
(individually or in the aggregate) to which Parent Borrower or any of its
Subsidiaries is a party which a Credit Party reasonably expects that it would,
pursuant to the terms thereof, likely suffer damages or losses in excess of
$5,000,000 per Fiscal Year by reason of the breach or termination thereof; and
(v) any other any contract, license or other arrangement that is material to the
conduct of business of the Credit Parties.
 
“Material Debt” as defined in Section 8.1(b).
 
“Material Real Estate Asset” means any fee-owned Real Estate Asset having a fair
market value in excess of $500,000 (or with a fair market value that, when
combined with the fair market value of all other fee-owned Real Estate Assets
that are not subject to a Mortgage, is in excess of $1,000,000) as of the date
of the acquisition thereof.
 
“MCP” as defined in the preamble hereto.
 
“Media Library” means, as of any date of determination, the set or collection of
Media Rights used in connection with the businesses of the Credit Parties and
their Subsidiaries.
 
“Media Rights” means, with respect to each Credit Party and its Subsidiaries,
all licensing rights (as licensor and licensee), manufacturing rights,
production rights, and distribution rights, and all right, title, and interest
of such Persons in registered patents, trademarks, service marks, copyrights,
and other Intellectual Property rights, in each case, with respect to the film
and television production and entertainment programming business of such
Persons.
 
“Minimum Cash Balance” means, for any date of determination and as calculated on
a consolidated basis,  the Credit Parties’ Cash-on-hand.
 
“MNPI” as defined in Section 10.1(d)(ii).
 
“Moody’s” means Moody’s Investors Service, Inc.
 
19

--------------------------------------------------------------------------------

“Mortgage” means a mortgage, deed of trust, assignment or leases and rents or
other security document granting to Agents a Lien on any Real Estate Asset to
secure the Obligations in form and substance reasonably satisfactory to Agents
and Parent Borrower.
 
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) or 4001(a)(3) of ERISA.
 
“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.
 
“Net Asset Sale Proceeds” means, with respect to any Asset Sale (other than
Asset Sales under clauses (a), (b), (d), (f) – (i) and (k) of Section 6.8), an
amount equal to:  (i) Cash payments (including any Cash received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) received by Parent Borrower or any
of its Subsidiaries from such Asset Sale, minus (ii) any reasonable costs and
expenses incurred in connection with such Asset Sale to the extent paid or
payable to non-Affiliates, including, without limitation (a) sales, transfer and
other similar taxes paid or payable by Parent Borrower or such Subsidiary, (b)
income or gains taxes paid by the seller as a result of any gain recognized in
connection with such Asset Sale during the tax period the sale occurs, (c)
payment of the outstanding principal amount of, premium or penalty, if any, and
interest on any Indebtedness (other than the Term Loans) that is secured by a
Lien on the stock or assets in question and that is required to be repaid under
the terms thereof as a result of such Asset Sale, and (d) a reasonable reserve
for any indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Asset Sale undertaken by Parent Borrower or any of its Subsidiaries in
connection with such Asset Sale; provided that, upon release of any such
reserve, the amount released shall be considered Net Asset Sale Proceeds.
 
“Net Insurance/Condemnation Proceeds” means an amount equal to:  (i) any Cash
payments or proceeds received by Parent Borrower or any of its Subsidiaries (a)
under any casualty or business interruption insurance policies in respect of any
covered loss thereunder, or (b) as a result of the taking of any assets of
Parent Borrower or any of its Subsidiaries by any Person pursuant to the power
of eminent domain, condemnation or otherwise, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking, minus (ii)
(a) any actual and reasonable costs incurred by Parent Borrower or any of its
Subsidiaries in connection with the adjustment or settlement of any claims of
Parent Borrower or such Subsidiary in respect thereof, and (b) any bona fide
direct costs incurred in connection with any sale of such assets as referred to
in clause (i)(b) of this definition to the extent paid or payable to
non-Affiliates, including, without limitation, sales, transfer and other similar
taxes paid or payable, income taxes or gains taxes payable as a result of any
gain or other similar taxes recognized in connection therewith.
 
“Non-Consenting Lender” as defined in Section 2.19.
 
“Non-U.S. Lender” means any Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Internal Revenue Code.
 
“Non-U.S. Security Documents” means, collectively, (x) any security document
(other than the Pledge and Security Agreement or any other security or pledge
agreement or mortgage governed by the laws of the United States, any state
thereof, or the District of Columbia) entered into by a Credit Party as of the
Closing Date and (y) any other security document entered into by a Credit Party,
or governed by a law other than the laws of the United States, any state
thereof, or the District of Columbia.  On the Closing Date, Non-U.S. Security
Documents shall include, (i) the Master Debenture, (ii) the Security over Shares
Agreement and (iii) the Charge over Intellectual Property.
 
20

--------------------------------------------------------------------------------

“Obligations” means all obligations of every nature of each Credit Party from
time to time owed to the Agents (including former Agents), Lenders or any of
them and the Lender Counterparties, under any Credit Document or Swap Agreement,
whether for principal, interest, fees, prepayment premium, early termination
fees, expenses (including attorneys’ fees), indemnification or otherwise
(including amounts which, but for the filing of a petition in bankruptcy with
respect to such Credit Party, would have accrued on any Obligation, whether or
not a claim is allowed against such Credit Party for such amounts in the related
bankruptcy proceeding) and payments for early termination of Swap Agreements,
excluding, with respect to any Guarantor, Excluded Swap Obligations with respect
to such Guarantor.
 
“Obligee Guarantor” as defined in Section 7.7.
 
“OFAC” means the Office of Foreign Assets Control of the United States
Department of Treasury.
 
“Organizational Documents” means (i) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, association or
organization, as amended, and its by-laws, as amended, (ii) with respect to any
limited partnership, its certificate of limited partnership, as amended, and its
partnership agreement, as amended, (iii) with respect to any general
partnership, its partnership agreement, as amended, and (iv) with respect to any
limited liability company, its articles of organization, as amended, and its
operating agreement, as amended.  In the event any term or condition of this
Agreement or any other Credit Document requires any Organizational Document to
be certified by a secretary of state or similar governmental official, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official.
 
“Other Taxes” means all present and future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to any Credit
Documents under this Agreement.
 
“Parent Borrower” as defined in the preamble hereto.
 
“Participant Register” as defined in Section 10.6(h).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
 
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.
 
“Permitted Acquisition” means any acquisition, directly or indirectly, by Parent
Borrower or any of its wholly-owned Subsidiaries, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, all of the Capital
Stock of, or a business line or unit or a division of, any Person; provided
that,
 
(i)                  immediately prior to, and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom;
 
(ii)                all transactions in connection therewith shall be
consummated, in all material respects, in accordance with all applicable laws
and in conformity with all applicable Governmental Authorizations;
 
(iii)               in the case of the acquisition of Capital Stock, all of the
Capital Stock (except for any such Securities in the nature of directors’
qualifying shares required pursuant to applicable law) acquired or otherwise
issued, directly or indirectly, by such Person or any newly formed Subsidiary of
Parent Borrower in connection with such acquisition shall be owned 100% by
Parent Borrower or a Guarantor Subsidiary, and Parent Borrower shall have taken,
or caused to be taken, as of the date such Person becomes a Subsidiary of Parent
Borrower, each of the actions set forth in Sections 5.10 and/or 5.11, as
applicable;
 
21

--------------------------------------------------------------------------------

(iv)              after giving effect to such acquisition as if such acquisition
had occurred on the first day of the most recent period of four (4) consecutive
Fiscal Quarters and measured as of the last day of the period for which
financial statements were delivered in accordance with Section 5.1(a) or (b) (as
determined in accordance with Section 6.7(e)), (i) the pro forma Senior Leverage
Ratio shall be at least 1.0x less than the maximum Senior Leverage Ratio level
which is then applicable under Section 6.7(b), as in effect on such date, (ii)
the pro forma Total Leverage Ratio shall be at least 1.0x less than the maximum
Total Leverage Ratio level which is then applicable under Section 6.7(c), as in
effect on such date, and (iii) the pro forma Fixed Charge Coverage Ratio shall
be equal to or greater than the minimum Fixed Charge Coverage Ratio level which
is then applicable under Section 6.7(a) as in effect on such date;
 
(v)                Parent Borrower shall have delivered to Administrative Agent
(A) at least 10 Business Days (or such shorter period as may be agreed by
Requisite Lenders) prior to such proposed acquisition, a Compliance Certificate
evidencing compliance as required under clause (iv) above, together with all
relevant financial information with respect to such acquired assets, including,
without limitation, the aggregate consideration for such acquisition and any
other information required to demonstrate compliance with clause (iv) above, (B)
a certification signed by an Authorized Officer of Parent Borrower that such
acquisition is being made in compliance with the terms and conditions set forth
in the definition of “Permitted Acquisition” and (C) promptly upon request by
Administrative Agent, (i) a copy of the purchase agreement related to the
proposed Permitted Acquisition (and any related documents reasonably requested
by Administrative Agent) and (ii) quarterly and annual financial statements of
the Person whose Capital Stock or assets are being acquired for the twelve (12)
month period immediately prior to such proposed Permitted Acquisition, including
any audited financial statements that are available;
 
(vi)              any Person or assets or division as acquired in accordance
herewith (x) in the case of a Person, shall be organized under the laws of the
United States or any State thereof, (y) shall be in same or related business or
lines of business in which Parent Borrower and/or its Subsidiaries are engaged
as of the Closing Date and (z) for the four quarter period most recently ended
prior to the date of such acquisition, shall have generated operating income,
depreciation, and amortization (calculated in substantially the same manner as
Consolidated Adjusted EBITDA is calculated) during such period in excess of $0;
 
(vii)             the acquisition shall have been approved by the board of
directors or other governing body or controlling Person of the Person acquired
or the Person from whom such assets or division is acquired;
 
(viii)        the aggregate consideration paid in respect of all such
acquisitions during the term of this Agreement shall not exceed $2,500,000; and
 
(ix)           after giving effect to such acquisition, Minimum Cash Balance
shall be at least $5,000,000.
 
“Permitted Holders” means Robert L. Johnson and his Controlled Investment
Affiliates.
 
“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.
 
22

--------------------------------------------------------------------------------

“Permitted Service Agreement” means one or more agreements between Acorn
Productions and any ACL Group member pursuant to which Acorn Productions
provides services to such ACL Group member so long as (a) Parent Borrower shall
have delivered to Administrative Agent copy of each such agreement prior to the
effectiveness thereof and (b) any such agreement is not prohibited by Section
6.11.
 
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
 
“Platform” as defined in Section 10.1(c).
 
“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by Parent Borrower and each Guarantor (other than any UK Credit Party)
substantially in the form of Exhibit H, as it may be amended, supplemented or
otherwise modified from time to time.
 
“Principal Office” means, for Administrative Agent, such Person’s “Principal
Office” as set forth on Appendix B, or such other office as such Person may from
time to time designate in writing to Parent Borrower and each Lender.
 
“Private Side Communications” as defined in Section 10.1(d)(i).
 
“Private Siders” as defined in Section 10.1(d)(ii).
 
“Pro Rata Share” means with respect to all payments, computations and other
matters relating to the Term Loan of any Lender, the percentage obtained by
dividing (a) the Term Loan Exposure of that Lender, by (b) the aggregate Term
Loan Exposure of all Lenders.  For all other purposes with respect to each
Lender, “Pro Rata Share” means the percentage obtained by dividing (A) an amount
equal to the sum of the Term Loan Exposure of that Lender by (B) an amount equal
to the sum of the aggregate Term Loan Exposure of all Lenders.
 
“Projections” as defined in Section 4.8.
 
“Public Siders” as defined in Section 10.1(d)(ii).
 
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.
 
“Register” as defined in Section 2.4(b).
 
“Regulation” as defined in Section 4.29.
 
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
 
23

--------------------------------------------------------------------------------

“Regulation FD” means Regulation FD as promulgated by the SEC under the
Securities Act and Exchange Act as in effect from time to time.
 
“Regulation T” means Regulation T of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.
 
“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” means Regulation X of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.
 
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
 
“Related Parties” means, with respect to any person, such person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
person and of such person’s Affiliates.
 
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
 
“Replacement Lender” as defined in Section 2.19.
 
“Requisite Lenders” means one or more Lenders having or holding Term Loan
Exposure and representing more than 50% of the aggregate Term Loan Exposure of
all Lenders; provided that, at any time there shall be three or fewer Lenders
(other than if there is only one Lender), “Requisite Lenders” shall mean “at
least two unaffiliated Lenders having or holding Term Loan Exposure and
representing more than 50% of the aggregate Term Loan Exposure of all Lenders”.
 
“Requirements of Law” shall mean, collectively, any and all applicable
requirements of any Governmental Authority including any and all laws,
judgments, orders, executive orders, decrees, ordinances, rules, regulations,
statutes or case law.
 
“Responsible Financial Officer” means, with respect to any Person, such Person’s
chief financial officer, chief accounting officer, vice president of finance,
treasurer or other officer with substantially the same authority and
responsibility.
 
“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of Parent
Borrower or any of its Subsidiaries now or hereafter outstanding, except a
dividend or distribution payable solely in shares of Capital Stock to the
holders of that class; (ii) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares of any class of Capital Stock of Parent Borrower or any of its
Subsidiaries now or hereafter outstanding; (iii) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Capital Stock of Parent Borrower or any of its
Subsidiaries now or hereafter outstanding; (iv) management or similar fees
payable to Permitted Holders or any of their Affiliates; (v) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in substance or legal defeasance),
sinking fund or similar payment with respect to, any Subordinated Indebtedness,
(vi) payments with respect to any earn-out obligation or deferred purchase price
in connection with any acquisition agreement (other than working capital
adjustments); and (vii) payments in respect of the Existing Seller Notes.
 
24

--------------------------------------------------------------------------------

“RLJ Acquisition” means RLJ Acquisition, Inc., a Nevada corporation.
 
“RLJ Australia” means RLJ Entertainment Australia Pty Ltd., an Australian
proprietary company limited by shares.
 
“RLJEL” means RLJ Entertainment Ltd, a private limited company organized under
the laws of England and Wales with registration number 03889535.
 
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.
 
“Sanctioned Person” means Person who is the subject of or implicated under an
OFAC sanction program.
 
“Sanctions” as defined in Section 4.25.
 
“SBA” shall mean the U.S. Small Business Administration or any successor agency.
 
“SBA Act” means the Small Business Investment Act of 1958, as amended, and the
regulations promulgated thereunder.
 
“SBA Lender” shall mean any Lender to the extent such Lender is licensed as a
permissible lender under the SBA.
 
“SBA Loans” shall mean Term Loans made by an SBA Lender.
 
“SBIC” shall mean a small business investment company licensed under the SBA
Act.
 
“SBIC Documents” means those documents required pursuant to SBIC regulations
including Small Business Administration Forms 480, 652, 1031 (Parts A and B),
the Economic Impact Assessment and such other documents as may be required by
Requirements of Law or as may reasonably be required by any SBA Lender.
 
“SBLF” shall mean the Small Business Lending Fund established by the Small
Business Jobs Act of 2010.
 
“SBLF Documents” means those documents required pursuant to SBLF regulations and
such other documents as may be required by Requirements of Law or as may
reasonably be required by the SBLF Lender.
 
“SBLF Lender” shall mean a Lender that is qualified to participate in SBLF.
 
“SBLF Loans” shall mean Term Loans made by a SBLF Lender.
 
“SEC” as defined in Section 10.1(d)(i).
 
“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.
 
25

--------------------------------------------------------------------------------

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
 
“Securities Account” as defined in the Pledge and Security Agreement.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
 
“Security over Shares Agreement” means that certain Security over Shares
Agreement governed by the laws of England and Wales among Acorn and
Administrative Agent dated on or about the date hereof, which shall be in form
and substance reasonably acceptable to Administrative Agent.
 
“Senior Leverage Ratio” means, the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Total Debt secured by a First Priority Lien on the
Collateral as of such date, to (ii) Consolidated Adjusted EBITDA for the
four-Fiscal Quarter period ending on such date.
 
“Shareholders’ Agreement” means the shareholders’ agreement relating to Agatha
Christie Limited dated 25 August 1994 and made between, amongst others, Rosalind
Margaret Clarissa Hicks, Matthew Caradoc Thomas Prichard, Booker PLC and ACL.
 
“Solvency Certificate” means a Solvency Certificate of a Responsible Financial
Officer of Parent Borrower substantially in the form of Exhibit F-2.
 
“Solvent” means, with respect to any Credit Party, that as of the date of
determination, both (i) (a) the sum of such Credit Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Credit Party’s present assets taken as a going concern; (b) such Credit Party’s
capital is not unreasonably small in relation to its business as contemplated on
the Closing Date and reflected in the Projections or with respect to any
transaction contemplated or undertaken after the Closing Date; and (c) such
Person has not incurred and does not intend to incur debts beyond its ability to
pay such debts as they become due in the ordinary course (whether at maturity or
otherwise); and (ii) such Person is “solvent” within the meaning given that term
and similar terms under applicable laws relating to fraudulent transfers and
conveyances.  For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).
 
“Sony Intercreditor Agreement” means the Intercreditor Agreement, dated as of
the Closing Date, by and among Administrative Agent and Sony Pictures Home
Entertainment Inc. or any of their applicable Affiliates and acknowledged by the
Credit Parties.
 
“Sony Intercreditor Arrangements” means the Sony Intercreditor Agreement, the
Sony Master Bailee Agreement and any other document of agreement reasonably
requested by Administrative Agent from Sony Pictures Home Entertainment Inc. or
any of their applicable Affiliates.
 
26

--------------------------------------------------------------------------------

“Sony Master Bailee Agreement” means the Master Bailee Agreement, dated as of
the Closing Date, by and among Administrative Agent, Sony Pictures Home
Entertainment Inc. and each Credit Party party thereto.
 
“Sony Set-off Letter Agreements” means each letter agreement pursuant to which
Sony Pictures Home Entertainment Inc. or any of their applicable Affiliates
agrees to subordinate any invoiced amounts owing to it by a Credit Party, dated
as of the Closing Date and among Sony Pictures Home Entertainment Inc.,
Administrative Agent and the applicable Credit Party.
 
“Sony Subordination Agreement” means the letter agreement, dated as of the
Closing Date, by Sony Pictures Home Entertainment Inc. or any of their
applicable Affiliates and acknowledged by Acorn and Administrative Agent.
 
“Specified Divestiture” means any of (i) a Change of Control (it being
understood that a Change of Control shall constitute an Event of Default under
Section 8.1(k)), (ii) a sale of all or substantially all of the assets of Parent
Borrower or any of its Subsidiaries and (iii) a sale of any material portion of
the assets of Parent Borrower or any of its Subsidiaries to the extent
constituting an entire (or a substantial part of) a division or a line of
business.
 
“Subject Transaction” as defined in Section 6.7(e).
 
“Subordinated Indebtedness” means any unsecured Indebtedness of Parent Borrower
or its Subsidiaries incurred from time to time, including each Existing Seller
Note, that is subordinated in right of payment to the Obligations and (a) that
is only guaranteed by the Guarantors, (b) that is not subject to scheduled
amortization, redemption, sinking fund or similar payment and does not have a
final maturity, in each case, on or before the date that is six months after the
Term Loan Maturity Date, (c) that does not include any financial covenants or
any covenant or agreement that is more restrictive or onerous on any Credit
Party in any material respect than any comparable covenant in this Agreement and
is otherwise on terms and conditions reasonably acceptable to Administrative
Agent and Collateral Agent, (d) shall be limited to cross-payment default and
cross-acceleration to designated “senior debt” (including the Obligations), and
(e) the terms and conditions of the subordination are reasonably acceptable to
Administrative Agent, Collateral Agent and the Requisite Lenders.
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided that, in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding.
 
“Swap Agreement” means any agreement entered into with any Lender Counterparty
with respect to any swap, forward, spot, future, credit default or derivative
transaction or any option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that, no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of Parent
Borrower or its Subsidiaries shall be a Swap Agreement.
 
27

--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
 
“Tax” or “Taxes” means any present or future tax, levy impost, duty, assessment,
charge, deduction or withholding in the nature of a tax imposed, levied,
collected, withheld or assessed by any Governmental Authority, including any
interest or penalties.
 
“Term Loan” means a Term Loan (including an SBA Loan or an SBLF Loan) made by a
Lender to Parent Borrower pursuant to Section 2.1(a).
 
“Term Loan Commitment” means the commitment of a Lender to make or otherwise
fund a Term Loan and “Term Loan Commitments” means such commitments of all
Lenders in the aggregate.  The amount of each Lender’s Term Loan Commitment, if
any, is set forth on Appendix A or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof.  The aggregate amount of the Term Loan Commitments as of the Closing
Date is $70,000,000.
 
“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided that, at any time prior to the making of the Term Loans, the
Term Loan Exposure of any Lender shall be equal to such Lender’s Term Loan
Commitment.
 
“Term Loan Maturity Date” means the earliest of (i) September 11, 2019; and (ii)
the date that all Term Loans shall become due and payable in full hereunder,
whether by acceleration or otherwise.
 
“Term Loan Note” means a promissory note in the form of Exhibit B, as it may be
amended, supplemented or otherwise modified from time to time.
 
“Terminated Lender” as defined in Section 2.19.
 
“Title Policy” as defined in Section 5.11(c).
 
“Total Leverage Ratio” means, the ratio as of the last day of any Fiscal Quarter
of (i) Consolidated Total Debt as of such date, to (ii) Consolidated Adjusted
EBITDA for the four-Fiscal Quarter period ending on such date.
 
“Trade Announcement” as defined in Section 10.17.
 
“Transaction Costs” means the fees, costs and expenses payable by Parent
Borrower or any of its Subsidiaries on or before the Closing Date in connection
with the transactions contemplated by the Credit Documents (including the
repayment in full of the Existing Indebtedness).
 
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
 
“UK Credit Party” means each Credit Party incorporated in the United Kingdom,
under the laws of England and Wales.
 
“UK Production Entity” means any direct or indirect Subsidiary of Parent
Borrower formed primarily for the purpose of the production of motion picture
and television programming content or the mastering and offering of packaged
media masters, including the creation of added content, artwork and other
one-time value-added materials to prepare finished masters suitable for offer
and sale to the public, in each case in the United Kingdom.
 
28

--------------------------------------------------------------------------------

“UK Production Debt” means, with respect to any UK Production Entity, any
Indebtedness of such UK Production Entity which is nonrecourse to the Credit
Parties.  The aggregate unpaid principal amount of UK Production Debt on the
Closing Date is £10,000,000.
 
“UK Production Entity Group” means, with respect to any UK Production Entity,
such UK Production Entity and any of its current and/or future Subsidiaries
(excluding any direct Subsidiary of a Credit Party).
 
“UK Production Entity Inclusion Date” means, with respect to any UK Production
Entity, the date on which each of the following has occurred, as determined by
Administrative Agent in its reasonable discretion, (a) the UK Production Entity
Debt with respect to such UK Production Entity and all obligations in connection
therewith have been repaid in full, (b) all documents governing such UK
Production Entity Debt shall have been terminated, (c) all Liens securing such
UK Production Entity Debt shall have been released or otherwise terminated, and
(d) each member of the UK Production Entity Group shall have become a Guarantor
hereunder to the extent required in accordance with Section 5.10 hereof and the
Credit Parties shall have otherwise complied with Section 5.10 with respect to
the UK Production Entity Group.
 
“Valuation Report” as defined in Section 5.1(l)(ii).
 
“Voidable Transfer” as defined in Section 10.23.
 
1.2               Accounting Terms.  Except as otherwise expressly provided
herein, all accounting terms not otherwise defined herein shall have the
meanings assigned to them in conformity with GAAP; provided that, if Parent
Borrower notifies Agent that Parent Borrower requests an amendment to any
provision hereof to eliminate the effect of any Accounting Change occurring
after the Closing Date or in the application thereof on the operation of such
provision (or if Agent notifies Parent Borrower that the Requisite Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such Accounting Change or in
the application thereof, then Agent and Parent Borrower agree that they will
negotiate in good faith amendments to the provisions of this Agreement that are
directly affected by such Accounting Change with the intent of having the
respective positions of Lenders and Parent Borrower after such Accounting Change
conform as nearly as possible to their respective positions as of the date of
this Agreement.  Financial statements and other information required to be
delivered by Parent Borrower to Lenders pursuant to Section 5.1(a) and 5.1(b)
shall be prepared in accordance with GAAP as in effect at the time of such
preparation (and delivered together with the reconciliation statements provided
for in Section 5.1(e), if applicable).  Subject to the foregoing, calculations
in connection with the definitions, covenants and other provisions hereof shall
utilize accounting principles and policies in conformity with those used to
prepare the Historical Financial Statements.
 
1.3                Interpretation, Construction, etc.  Any of the terms defined
herein may, unless the context otherwise requires, be used in the singular or
the plural, depending on the reference.  References herein to any Section,
Appendix, Schedule or Exhibit shall be to a Section, an Appendix, a Schedule or
an Exhibit, as the case may be, hereof unless otherwise specifically provided. 
The use herein of the word “include” or “including,” when following any general
statement, term or matter, shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not no limiting language (such
as “without limitation” or “but not limited to” or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that fall within the broadest possible scope of such general
statement, term or matter.  The term “or” has, except where otherwise indicated,
the inclusive meaning represented by the phrase “and/or.”  References to
agreements (including this Agreement) or other contractual obligations shall,
unless otherwise specified, be deemed to refer to such agreements or contractual
obligations as amended, supplemented, restated, amended and restated or
otherwise modified from time to time to the extent not prohibited herein.  Any
reference herein to the satisfaction, repayment, or payment in full of the
Obligations or Guaranteed Obligations shall mean (a) the payment or repayment in
full in immediately available funds of (i) the principal amount of, and interest
accrued and unpaid with respect to, all outstanding Term Loans, together with
the payment of any premium applicable to the repayment of the Term Loans, (ii)
all costs and expenses that have accrued for the account of the Agents, Lenders,
their respective Affiliates or any of them and are unpaid regardless of whether
demand has been made therefor, (iii) all fees or charges that have accrued
hereunder or under any other Credit Document and are unpaid, (b) the receipt by
Agents of cash collateral in order to secure any other contingent Obligations
for which a claim or demand for payment has been made on or prior to such time
or in respect of matters or circumstances known to any Agent or a Lender at such
time that are reasonably expected to result in any loss, cost, damage, or
expense (including attorney’s fees and legal expenses), such cash collateral to
be in such amount as any Agent reasonably determines is appropriate to secure
such contingent Obligations and (c) the termination of all of the Term Loan
Commitments of Lenders.
 
29

--------------------------------------------------------------------------------

SECTION 2.
TERM LOANS

 
2.1                Term Loans.
 
(a)                Term Loan Commitments.  Subject to the terms and conditions
hereof, each Lender severally agrees to make, on the Closing Date, a Term Loan
to Parent Borrower in an amount equal to such Lender’s Term Loan Commitment. 
Parent Borrower may make only one borrowing under the Term Loan Commitment,
which shall be on the Closing Date.  Any amount borrowed under this Section
2.1(a) and subsequently repaid or prepaid may not be reborrowed.  Subject to
Sections 2.9, 2.10 and 2.11, all outstanding amounts owed hereunder with respect
to the Term Loans shall be paid in full no later than the Term Loan Maturity
Date.  Each Lender’s Term Loan Commitment shall terminate immediately and
without further action on the Closing Date after giving effect to the funding of
such Lender’s Term Loan Commitment on such date.
 
(b)                 Borrowing Mechanics for Term Loans.
 
(i)              Parent Borrower shall deliver to Administrative Agent a fully
executed Funding Notice no later than three days prior to the Closing Date with
respect to the Term Loans (or such shorter period as may be acceptable to
Administrative Agent). Promptly upon receipt by Administrative Agent of such
Funding Notice, Administrative Agent shall notify each Lender of the proposed
borrowing.  Except as otherwise provided herein, a Funding Notice shall be
irrevocable on and after the related Interest Rate Determination Date, and
Parent Borrower shall be bound to make a borrowing in accordance therewith. 
Promptly upon receipt by Administrative Agent of such Funding Notice,
Administrative Agent shall notify each Lender of the proposed borrowing.
 
(ii)            Each Lender shall make its Term Loan available to Administrative
Agent not later than 10.30am (New York City time) on the Closing Date, by wire
transfer of same day funds in Dollars, at Administrative Agent’s Principal
Office.  Upon satisfaction or waiver of the conditions precedent specified
herein, Administrative Agent shall make the proceeds of the Term Loans available
to Parent Borrower on the Closing Date by causing an amount of same day funds in
Dollars equal to the proceeds of all such Term Loans received by Administrative
Agent from Lenders to be credited to any account of Parent Borrower as may be
designated in writing to Administrative Agent by Parent Borrower.
 
30

--------------------------------------------------------------------------------

2.2                Pro Rata Shares; Availability of Funds.
 
(a)                 Pro Rata Shares.  All Term Loans shall be made by Lenders
simultaneously and proportionately to their respective Pro Rata Shares, it being
understood that no Lender shall be responsible for any default by any other
Lender in such other Lender’s obligation to make a Term Loan requested hereunder
or purchase a participation required hereby nor shall any Term Loan Commitment
of any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Term Loan requested hereunder
or purchase a participation required hereby; provided that, the failure of any
Lender to make a Term Loan requested hereunder or purchase a participation
required hereby shall not in itself relieve any other Lender of its obligation
to make a Term Loan requested hereunder or purchase a participation required
hereby.
 
(b)                Availability of Funds.  Unless Administrative Agent shall
have been notified by any Lender prior to Closing Date that such Lender does not
intend to make available to Administrative Agent the amount of such Lender’s
Term Loan requested on the Closing Date, Administrative Agent may assume that
such Lender has made such amount available to Administrative Agent on the
Closing Date and Administrative Agent may, in its sole discretion, but shall not
be obligated to, make available to Parent Borrower a corresponding amount on the
Closing Date.  If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, each of such Lender and Parent Borrower
severally agrees to repay to Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the
Closing Date until the date such amount is repaid to Administrative Agent at (i)
in the case of Parent Borrower, the interest rate applicable at the time to the
Type of Term Loans and (ii) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by Administrative Agent in
accordance with banking industry rules on interbank compensation.  If such
Lender shall repay to Administrative Agent such corresponding amount, such
amount shall constitute such Lender’s Term Loan for purposes of this Agreement,
and Parent Borrower’s obligation to repay Administrative Agent such
corresponding amount pursuant to this Section 2.2(b) shall cease. Nothing in
this Section 2.2(b) shall be deemed to relieve any Lender from its obligation to
fulfill its Term Loan Commitments hereunder or to prejudice any rights that
Parent Borrower may have against any Lender as a result of any default by such
Lender hereunder.
 
2.3                Use of Proceeds.  The proceeds of the Term Loans shall be
applied by Parent Borrower on the Closing Date to repay the Existing
Indebtedness in full, to pay all interest, premiums, fees and other amounts due
and payable in respect thereof and to pay expenses in connection therewith, and
for working capital and general corporate purposes of Parent Borrower and its
Subsidiaries provided that, (i) within five (5) Business Days after the Closing
Date, not less than $2,500,000 shall be applied in satisfaction of Parent
Borrower’s and its Subsidiaries’ trade payables that are more than 90 days past
due, and (ii) not less than $2,500,000 shall be retained for working capital and
general corporate purposes of Parent Borrower and its Subsidiaries.  No portion
of the proceeds of any Term Loans shall be used in any manner that causes or
might cause such Term Loans or the application of such proceeds to violate
Regulation T, Regulation U or Regulation X of the Board of Governors of the
Federal Reserve System or any other regulation thereof or to violate the
Exchange Act. The Credit Parties will not use, directly or indirectly, the
proceeds from the Term Loans for any purpose for which a Small Business
Investment Company is prohibited from using funds by the SBA Act as set forth
in  Title 13, Code of Federal Regulations § 107.720.
 
31

--------------------------------------------------------------------------------

2.4                Evidence of Debt; Register; Lenders’ Books and Records; Term
Loan Notes.
 
(a)                 Lenders’ Evidence of Debt.  Each Lender shall maintain on
its internal records an account or accounts evidencing the Obligations of Parent
Borrower to such Lender, including the amounts of the Term Loans made by it and
each repayment and prepayment in respect thereof.  Any such recordation shall be
conclusive and binding on Parent Borrower, absent manifest error; provided that,
the failure to make any such recordation, or any error in such recordation,
shall not affect Parent Borrower’s Obligations in respect of any Term Loans; and
provided further, in the event of any inconsistency between the Register and any
Lender’s records, the recordations in the Register shall govern.
 
(b)                Register.  Administrative Agent shall maintain at its
Principal Office a register for the recordation of the names and addresses of
Lenders and the principal amounts and stated interest of the Term Loans of each
Lender from time to time (the “Register”).  The Register shall be available for
inspection by Parent Borrower and shall be provided to each Lender (with respect
to any entry relating to such Lender’s Term Loans) at any reasonable time and
from time to time upon reasonable prior notice.  Administrative Agent shall
record in the Register the Term Loans, and each repayment or prepayment in
respect of the principal amount of the Term Loans, and any such recordation
shall be conclusive and binding on Parent Borrower and each Lender, absent
manifest error; provided that, Administrative Agent may correct any failure to
make any such recordation or any error in such recordation without compromising
Parent Borrower’s Obligations in respect of any Term Loan.  Parent Borrower
hereby designates the entity serving as Administrative Agent to serve as Parent
Borrower’s agent solely for purposes of maintaining the Register as provided in
this Section 2.4 and Section 10.6, and Parent Borrower hereby agrees that, to
the extent such entity serves in such capacity, the entity serving as
Administrative Agent and its officers, directors, employees, agents and
affiliates shall constitute “Indemnitees.”
 
(c)                  Term Loan Notes.  If so requested by any Lender by written
notice to Parent Borrower (with a copy to Administrative Agent) at least two
Business Days prior to the Closing Date, Parent Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to Section
10.6) on the Closing Date (or, if such notice is delivered later than two
Business Days prior to the Closing Date, promptly after Parent Borrower’s
receipt of such notice) a Term Loan Note to evidence such Lender’s Term Loan.
 
2.5                Interest on Term Loans.
 
(a)                Except as otherwise set forth herein, Term Loans shall bear
interest on the unpaid outstanding principal amount thereof from the Closing
Date through repayment (whether by acceleration or otherwise) thereof as at the
Adjusted LIBOR Rate plus:
 
(i)              for so long as the unpaid principal amount of the Term Loans is
greater than $65,000,000, 10.64% per annum; and
 
(ii)            thereafter, 9.90% per annum.
 
(b)                Intentionally Deleted.
 
(c)                 Intentionally Deleted.
 
(d)                Interest payable pursuant to Section 2.5(a) shall be computed
on the basis of a 360-day year and actual days elapsed.  In computing interest
on any Term Loan, the date of the making of such Term Loan or the first day of
an Interest Period applicable to such Term Loan, as the case may be, shall be
included, and the date of payment of such Term Loan or the expiration date of an
Interest Period applicable to such Term Loan shall be excluded; provided that,
if a Term Loan is repaid on the same day on which it is made, one day’s interest
shall be paid on that Term Loan.
 
32

--------------------------------------------------------------------------------

(e)                Except as otherwise set forth herein, interest on each Term
Loan shall accrue on a daily basis and shall be payable in arrears (i) on each
Interest Payment Date with respect to interest accrued on and to each such
Interest Payment Date; (ii) upon any prepayment of that Term Loan, whether
voluntary or mandatory, to the extent accrued but unpaid on the amount being
prepaid; and (iii) at maturity, including final maturity of the Term Loans.
 
2.6                Intentionally Deleted.
 
2.7                Default Interest.  Upon the occurrence and during the
continuance of an Event of Default, the principal amount of all Term Loans
outstanding and, to the extent permitted by applicable law, any interest
payments on the Term Loans or any fees or other amounts owed hereunder, shall
thereafter bear interest (including post-petition interest in any proceeding
under the Bankruptcy Code or other applicable bankruptcy laws) payable on demand
at a rate that is 2.0% per annum in excess of the interest rate otherwise
payable hereunder with respect to the applicable Term Loans or any such
interest, fees and other amounts (the “Default Rate”).  Payment or acceptance of
the increased rates of interest provided for in this Section 2.7 is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of
Administrative Agent or any Lender.
 
2.8                Fees.
 
(a)                 Parent Borrower agrees to pay Administrative Agent the fees,
in amounts and at times, in each case, as set forth in the Fee Letter.
 
(b)          Closing Fee.     In consideration of Lenders’ commitment hereunder
to make the Term Loans, Parent Borrower agrees to pay to Administrative Agent on
the Closing Date for the account of each Lender, in accordance with its Pro Rata
Share, a closing fee equal to two percent (2.0%) of the aggregate Term Loan
Commitments on the Closing Date.  Such fee shall be fully-earned as of the
making of the Term Loans and non-refundable once paid.
 
(c)                Application Fee.   In consideration of Lenders’ commitment
hereunder to make the Term Loans, Parent Borrower agrees to pay to
Administrative Agent on the Closing Date for the account of each Lender, in
accordance with its Pro Rata Share, an application fee equal to one percent
(1.0%) of the aggregate Term Loan Commitments on the Closing Date.  Such fee
shall be fully-earned as of the making of the Term Loans and non-refundable once
paid.
 
2.9                Scheduled Payments.  Parent Borrower hereby unconditionally
promises to pay directly to each Lender its Pro Rata Share of principal amounts
of the Term Loans in consecutive quarterly installments on the last Business Day
of March, June, September and December (each, an “Installment Date”), (i)
commencing December 31, 2014 until the Installment Date ending June 30, 2016, an
amount equal to 0.875% of the aggregate principal amount of the Term Loans
advanced on the Closing Date (equivalent to an annual amount of 3.5% of the
aggregate principal amount of the Term Loans advanced on the Closing Date), (ii)
commencing September 30, 2016 until the Installment Date ending June 30, 2017,
an amount equal to 1.25% of the aggregate principal amount of the Term Loans
advanced on the Closing Date (equivalent to an annual amount of 5.0% of the
aggregate principal amount of the Term Loans advanced on the Closing Date),
(iii) commencing September 30, 2017 until the latest Installment Date prior to
the Term Loan Maturity Date, an amount equal to 1.875% of the aggregate
principal amount of the Term Loans advanced on the Closing Date (equivalent to
an annual amount of 7.5% of the aggregate principal amount of the Term Loans
advanced on the Closing Date) (each such payment in clauses (i), (ii) and (iii)
hereof, an “Installment”) and (iv) on the Term Loan Maturity Date, the aggregate
principal amount of all Term Loans outstanding on such date.  Notwithstanding
the foregoing, (x) such Installments shall be reduced, in accordance with each
Lender’s Pro Rata Share, in connection with any voluntary or mandatory
prepayments of the Term Loans in accordance with Sections 2.9, 2.10 and 2.11, as
applicable; and (y) the Term Loans, together with all other amounts owed
hereunder with respect thereto, shall, in any event, be paid in full no later
than the Term Loan Maturity Date.
 
33

--------------------------------------------------------------------------------

2.10            Voluntary Prepayments / Term Loan Commitment Reductions.
 
(a)                Subject to Section 2.10(c), at any time and from time to time
Parent Borrower may prepay any such Term Loans on any Business Day in whole or
in part (together with any amounts due pursuant to Section 2.15(c)).
 
(b)               All such prepayments shall be made upon not less than three
(3) Business Days’ prior written notice;
 
in each case given to Administrative Agent by 11:00 a.m. (New York City time) on
the date required. Promptly following receipt of any such notice, Administrative
Agent shall advise Lenders of the contents thereof. Each such notice shall be
irrevocable and the principal amount of the Term Loans specified in such notice
shall become due and payable on the prepayment date specified therein; provided,
that if such notice of prepayment indicates that such prepayment is to be funded
with the proceeds of a refinancing or another specified event, or is otherwise
conditioned upon the occurrence of an event, such notice of prepayment may be
revoked by Parent Borrower (by notice to Administrative Agent on or prior to the
specified prepayment date) if the financing is not consummated or such other
specified event (as the case may be) has not occurred.  Any such voluntary
prepayment shall be applied as specified in Section 2.12(a). Prepayments shall
be accompanied by accrued interest to the extent required by Section 2.5.
 
(c)                In the event all or any portion of the Term Loans (w) are
repaid through any voluntary prepayments (excluding a repayment made pursuant to
Section 2.19(b)), (x) are prepaid pursuant to Section 2.11 (other than Section
2.11(d)) or (y) become due and payable pursuant to Section 8.1 or by operation
of the proviso in Section 2.13(a), such repayments will be accompanied by the
payment of the Applicable Prepayment Premium (if any) payable in connection with
such repayment.
 
2.11            Mandatory Prepayments.
 
(a)                 Asset Sales.  No later than five (5) Business Days following
the date of receipt by Parent Borrower or any of its Subsidiaries of any Net
Asset Sale Proceeds in excess of $500,000 in the aggregate since the Closing
Date, Parent Borrower shall prepay the Term Loans in an aggregate amount equal
to such excess Net Asset Sale Proceeds; provided that, so long as no Default or
Event of Default shall have occurred and be continuing, upon delivery of a
written notice to Administrative Agent, Parent Borrower shall have the option,
directly or through one or more Subsidiaries, to invest such excess Net Asset
Sale Proceeds (the “Asset Sale Reinvestment Amounts”) in long-term productive
assets of the general type used in the business of Parent Borrower if such
assets are purchased or constructed within one hundred eighty (180) days
following receipt of such Net Asset Sale Proceeds (and so long as any such
individual or aggregate investment in the amount of $500,000 or more has been
consented to by Requisite Lenders); provided further, pending any such
reinvestment such Asset Sale Reinvestment Amounts shall be held at all times
prior to such reinvestment, in an escrow account in form and substance
reasonably acceptable to Administrative Agent.  In the event that the Asset Sale
Reinvestment Amounts are not reinvested prior to the last day of such one
hundred eighty (180) day period, Administrative Agent shall apply such Asset
Sale Reinvestment Amounts to the Obligations as set forth in Section 2.12(a);
provided, that, notwithstanding the foregoing, in no event shall Parent Borrower
be entitled to invest any such Net Asset Sale Proceeds of any Specified
Divestiture pursuant to this Section 2.11(a) and, for the avoidance of doubt, no
Net Asset Sale Proceeds of any Specified Divestiture shall constitute Asset Sale
Reinvestment Amounts.
 
34

--------------------------------------------------------------------------------

(b)                Insurance/Condemnation Proceeds.  No later than five (5)
Business Days following the date of receipt by Parent Borrower or any of its
Subsidiaries, or Administrative Agent as loss payee, of any Net
Insurance/Condemnation Proceeds, Parent Borrower shall prepay the Term Loans as
set forth in Section 2.12(a) in an aggregate amount equal to such Net
Insurance/Condemnation Proceeds; provided that, (i) so long as no Default or
Event of Default shall have occurred and be continuing, and (ii) Parent Borrower
shall have the option, directly or through one or more of its Subsidiaries to
invest such Net Insurance/Condemnation Proceeds within one hundred eighty (180)
days of receipt thereof to repair, restore or replace the assets giving rise to
such Net Insurance/Condemnation Proceeds (and so long as any such individual or
aggregate investment in the amount of $500,000 or more has been consented to by
Administrative Agent).
 
(c)                Issuance of Debt.  On the date of receipt by Parent Borrower
or any of its Subsidiaries of any Cash proceeds from the incurrence of any
Indebtedness of Parent Borrower or any of its Subsidiaries (other than with
respect to any Indebtedness permitted to be incurred pursuant to Section 6.1),
Parent Borrower shall prepay the Term Loans in an aggregate amount equal to 100%
of such proceeds, net of underwriting discounts and commissions and other
reasonable costs and expenses associated therewith, in each case, paid to
non-Affiliates, including reasonable legal fees and expenses.
 
(d)                Consolidated Excess Cash Flow.  In the event that there shall
be Consolidated Excess Cash Flow for any Fiscal Year (commencing with Fiscal
Year ending December 31, 2015), Parent Borrower shall, no later than ten (10)
Business Days after the delivery of financial statements pursuant to Section
5.1(b) for such Fiscal Year, prepay the Term Loans as set forth in Section
2.12(a) in an aggregate amount equal to 50% (the “ECF Percentage”) of such
Consolidated Excess Cash Flow less the aggregate principal amount of Term Loans
voluntarily prepaid pursuant to Section 2.10 during such Fiscal Year and
thereafter but prior to the date such payment is made pursuant to this Section
2.11(d) (without duplication of any amounts which reduced any payment pursuant
to this Section 2.11(d) in respect of any prior Fiscal Year); provided, that (x)
the ECF Percentage shall instead be 75% in respect of any Fiscal Year if the
Senior Leverage Ratio as of the end of such Fiscal Year (as calculated and
certified pursuant to the Compliance Certificate delivered in respect of such
Fiscal Year) was more than 5.00:1.00 and (y) the ECF Percentage shall instead be
35% in respect of any Fiscal Year if the Senior Leverage Ratio as of the end of
such Fiscal Year (as calculated and certified pursuant to the Compliance
Certificate delivered in respect of such Fiscal Year) was less than or equal to
2.00:1.00; provided further, that any required payment of Consolidated Excess
Cash Flow may be withheld by Parent Borrower to the extent necessary to cause
the Cash on hand of the Credit Parties be equal to $12,000,000.
 
(e)                Valuation Prepayment.  If (i) for so long as the unpaid
principal amount of the Term Loans is greater than $65,000,000, the Consolidated
Senior Debt to Valuation Ratio exceeds 83%,  and (ii) thereafter, the
Consolidated Senior Debt to Valuation Ratio exceeds 75%, then, no later than the
date falling five Business Days from the start of the Fiscal Year commencing
immediately after the date for delivery of the Valuation Report as specified in
Section 5.1(l), Parent Borrower shall prepay the Term Loans in an aggregate
amount such that after giving effect to such prepayment, the Consolidated Senior
Debt to Valuation Ratio giving pro forma effect to such prepayment would be
equal to or less than 83% or 75%, as applicable.
 
(f)                 Prepayment Certificate.  Concurrently with any prepayment of
the Term Loans pursuant to Sections 2.11(a) through 2.11(e), Parent Borrower
shall deliver to Administrative Agent a certificate of an Authorized Officer
demonstrating the calculation of the amount of the applicable net proceeds or
Consolidated Excess Cash Flow and any fees required to be paid in connection
therewith, as the case may be.  In the event that Parent Borrower shall
subsequently determine that the actual amount received exceeded the amount set
forth in such certificate, Parent Borrower shall promptly make an additional
prepayment of the Term Loans, and Parent Borrower shall concurrently therewith
deliver to Administrative Agent a certificate of an Authorized Officer
demonstrating the derivation of such excess.
 
35

--------------------------------------------------------------------------------

2.12            Application of Prepayments/Reductions.
 
(a)                 Application of Prepayments to Term Loans.  Any voluntary
prepayments of Term Loans pursuant to Section 2.10 shall, subject to the
Agreement Among Lenders, be applied as follows unless the post-default waterfall
set forth in Section 2.13(h) is in effect (in which case such mandatory
prepayment of such Term Loan pursuant to Section 2.11 shall be applied in
accordance with the post-default waterfall set forth in Section 2.13(h)):
 
 first, to the payment of all fees, and all expenses specified in Section 10.2,
to the full extent thereof;
 
second, ratably (except as may be separately agreed in writing among all of the
Lenders and the Agents), to the payment of any unpaid interest accrued at the
Default Rate, if any;
 
third, ratably (except as may be separately agreed in writing among all of the
Lenders and the Agents), to the payment of any accrued but unpaid interest
(other than Default Rate interest);
 
 fourth, to the payment of the fees payable under the Fee Letter, if any, in
respect of any Term Loan; and
 
 fifth, ratably (except as may be separately agreed in writing among all of the
Lenders and the Agents), to prepay Term Loans by being applied to the remaining
scheduled Installments of principal of the Term Loans in inverse order of
maturity (for the avoidance of doubt, any amount that is due and payable on the
Term Loan Maturity Date shall constitute an Installment);
 
provided, that any Lender may elect, by written notice to Administrative Agent
and Parent Borrower at least one (1) Business Day prior to the prepayment date,
to decline all or any portion of any prepayment of its Term Loans pursuant to
Section 2.11, in which case the aggregate amount of the prepayment that would
have been applied to prepay such Term Loans, but was so declined shall be
ratably offered to each Lender that initially accepted such prepayment and any
amounts rejected by such Lenders shall be retained by Parent Borrower.
 
2.13            General Provisions Regarding Payments.
 
(a)                 On the Term Loan Maturity Date, all of the Obligations with
respect to the Term Loan shall immediately become due and payable without notice
or demand and Parent Borrower shall be required to repay all of such Obligations
in full provided that, if the maturity date relating to any Existing Seller Note
(the “Seller Note Maturity Date”) falls prior to September 11, 2019, all of the
Obligations with respect to the Term Loan shall, on the date falling six months
prior to the Seller Note Maturity Date, immediately become due and payable
without notice or demand and Parent Borrower shall be required to repay all of
such Obligations in full unless all the Lenders, by written notice to
Administrative Agent, elect otherwise at any time following receipt by
Administrative Agent of written notice from Parent Borrower notifying
Administrative Agent of Parent Borrower’s intention to repay the Term Loans in
accordance with this proviso (which written notice Parent Borrower shall deliver
to Administrative Agent no earlier than the date falling eight months prior to,
and no later than the date falling seven months prior, to the Seller Note
Maturity Date).
 
36

--------------------------------------------------------------------------------

(b)                All payments of principal, interest, fees and other
Obligations shall be made in Dollars in immediately available funds, without
defense, recoupment, deduction, setoff or counterclaim, free of any restriction
or condition, and delivered to each Lender in accordance with such Lender’s Pro
Rata Share of such payment, not later than 2:00 p.m. (New York City time) on the
date due via wire transfer of immediately available funds at such location or
bank account as may be designated by such Lender from time to time in writing to
Parent Borrower and Administrative Agent; funds received by any Lender after
that time on such due date shall be deemed to have been paid on the next
Business Day.
 
(c)                All payments in respect of the principal amount of any Term
Loan shall be accompanied by payment of accrued but unpaid interest on the
principal amount being repaid or prepaid, and all such payments (and, in any
event, any payments in respect of any Term Loan on a date when interest is due
and payable with respect to such Term Loan) shall be applied first, to the
payment of interest then due and payable and second, to principal.
 
(d)                 Intentionally Deleted.
 
(e)                 Intentionally Deleted.
 
(f)                  Subject to the provisos set forth in the definition of
“Interest Period,” whenever any payment to be made hereunder shall be stated to
be due on a day that is not a Business Day, such payment shall be made on the
next succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder.
 
(g)                Lenders shall deem any payment by or on behalf of Parent
Borrower hereunder that is not made in same day funds prior to 2:00 p.m. (New
York City time) to be a non-conforming payment.  Any such payment shall not be
deemed to have been received by Lenders until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day.  Each
applicable Lender shall give prompt telephonic notice (confirmed in writing) to
Administrative Agent and Parent Borrower if any payment is non-conforming.  Any
non-conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.1(a).  Interest shall continue to accrue
on any principal as to which a non-conforming payment is made until such funds
become available funds (but in no event less than the period from the date of
such payment to the next succeeding applicable Business Day) at the Default Rate
determined pursuant to Section 2.7 from the date such amount was due and payable
until the date such amount is paid in full.
 
(h)                Except as may be separately agreed in writing among all of
the Lenders and the Agents (including under the Agreement Among Lenders), if an
Event of Default shall have occurred and not otherwise been waived, all payments
made hereunder or under any other Credit Document shall be remitted to
Administrative Agent and all payments or proceeds received by any Agent
hereunder or under any other Credit Document in respect of any of the
Obligations, including, but not limited to all proceeds received by any Agent in
respect of any sale, any collection from, or other realization upon all or any
part of the Collateral, shall be applied in full or in part as follows:  first,
to the payment of all costs and expenses of such sale, collection or other
realization, including the reasonable out-of-pocket costs and expenses of each
Agent (including the reasonable fees, expenses and disbursements of their
respective counsel and agents) and all other expenses, liabilities and advances
made or incurred by any Agent in connection therewith, and all amounts for which
any Agent is entitled to indemnification hereunder or under any Collateral
Document (in its capacity as an Agent and not as a Lender) and all advances made
by any Agent under any Collateral Document for the account of the applicable
Grantor, and to the payment of all costs and expenses paid or incurred by any
Agent in connection with the exercise of any right or remedy hereunder or under
any Collateral Document, all in accordance with the terms hereof or thereof, and
to the payment of any and all other indemnities or costs that constitute
Obligations then due to any Agent under any Credit Document, until paid in full;
second, to pay any fees then due to the Agents (ratably among them) under the
Credit Documents until paid in full; third, ratably, to pay any costs, expenses
or indemnities then due to any of the Lenders under the Credit Documents until
paid in full; fourth, to pay any fees or premiums (including any fees payable
under the Fee Letter) then due to any of the Lenders under the Credit Documents
until paid in full; fifth, ratably, to pay interest accrued in respect of the
Term Loans until paid in full, sixth, ratably, to pay the principal of all Term
Loans by being applied to the remaining scheduled Installments of principal of
the Term Loans in inverse order of maturity (for the avoidance of doubt, any
amount that is due and payable on the Term Loan Maturity Date shall constitute
an Installment) until the principal of the Term Loans is paid in full; seventh,
to the payment of all other Obligations; and eighth, to the extent of any excess
of such proceeds, to the payment to or upon the order of such Grantor or to
whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.  For purposes of this Section 2.13(h), “paid
in full” of a type of Obligation means payment in cash or immediately available
funds of all amounts then owing on account of such type of Obligation, including
interest accrued after the commencement of any insolvency proceeding, default
interest, interest on interest, and expense reimbursements, irrespective of
whether any of the foregoing would be or is allowed or disallowed in whole or in
part in any insolvency proceeding.
 
37

--------------------------------------------------------------------------------

2.14            Ratable Sharing.  Lenders hereby agree among themselves that,
except as (x) may otherwise be separately agreed in writing among all of the
Lenders and the Agents or, if applicable, in the Agreement Among Lenders, or (y)
otherwise provided in this Agreement with respect to amounts realized from the
exercise of rights with respect to Liens on the Collateral, if any of them
shall, whether by voluntary payment (other than a voluntary prepayment of Term
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Credit Documents or under any
separate agreement in writing among all of Lenders and the Agents as to any such
payment or reduction (collectively, the “Aggregate Amounts Due” to such Lender)
which is greater than the proportion received by any other Lender in respect of
the Aggregate Amounts Due to such other Lender, then Lender receiving such
proportionately greater payment shall (a) notify Administrative Agent and each
other Lender of the receipt of such payment and (b) apply a portion of such
payment to purchase participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due shall be shared by
all Lenders in proportion to the Aggregate Amounts Due to them; provided that,
if all or part of such proportionately greater payment received by such
purchasing Lender is thereafter recovered from such Lender upon the bankruptcy
or reorganization of Parent Borrower or otherwise, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to such purchasing Lender ratably to the extent of such recovery, but without
interest.  Parent Borrower expressly consents to the foregoing arrangement and
agrees that any holder of a participation so purchased may exercise any and all
rights of banker’s lien, set-off or counterclaim with respect to any and all
monies owing by Parent Borrower to that holder with respect thereto as fully as
if that holder were owed the amount of the participation held by that holder.
 
2.15            Intentionally Deleted.
 
38

--------------------------------------------------------------------------------

2.16            Increased Costs; Capital Adequacy.
 
(a)                Compensation For Increased Costs and Taxes.  In the event
that any Lender shall determine (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto) that any
law, treaty or governmental rule, regulation or order, or any change therein or
in the interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or Governmental Authority, in each case that
becomes effective after the date hereof, or compliance by such Lender with any
guideline, request or directive issued or made after the date hereof by any
central bank or other governmental or quasi-governmental authority (whether or
not having the force of law):  (i) subjects such Lender (or its applicable
lending office) to any additional Tax (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes,
(C) Taxes that are imposed on or measured by net income (however denominated) or
that are franchise Taxes or branch profits Taxes and that are imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Term Loan or Credit Document)) with respect
to this Agreement or any of the other Credit Documents or any of its obligations
hereunder or thereunder or any payments to such Lender (or its applicable
lending office) of principal, interest, fees or any other amount payable
hereunder; (ii) imposes, modifies or holds applicable any reserve (including any
marginal, emergency, supplemental, special or other reserve), special deposit,
compulsory loan, FDIC insurance or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than any such reserve or other requirements that
are reflected in the definition of Adjusted LIBOR Rate); or (iii) imposes any
other condition (other than with respect to a Tax matter) on or affecting such
Lender (or its applicable lending office) or its obligations hereunder or the
London interbank market; and the result of any of the foregoing is to increase
the cost to such Lender of agreeing to make, making or maintaining Term Loans
hereunder or to reduce any amount received or receivable by such Lender (or its
applicable lending office) with respect thereto; then, in any such case, Parent
Borrower shall promptly pay to such Lender, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder.  Such Lender shall deliver to Parent
Borrower (with a copy to Administrative Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to such Lender under this Section 2.16(a), which statement shall be conclusive
and binding upon all parties hereto absent manifest error.
 
(b)                Capital Adequacy Adjustment.  In the event that any Lender
shall have determined that the adoption, effectiveness, phase-in or
applicability after the Closing Date of any law, rule or regulation (or any
provision thereof) regarding capital adequacy or liquidity, or any change
therein or in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its applicable lending
office) with any guideline, request or directive regarding capital adequacy or
liquidity (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of, or with reference to, such Lender’s
Term Loans or other obligations hereunder with respect to the Term Loans to a
level below that which such Lender or such controlling corporation could have
achieved but for such adoption, effectiveness, phase-in, applicability, change
or compliance (taking into consideration the policies of such Lender or such
controlling corporation with regard to capital adequacy or liquidity), then from
time to time, within five Business Days after receipt by Parent Borrower from
such Lender of the statement referred to in the next sentence, Parent Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or such controlling corporation on an after-tax basis for such
reduction.  Such Lender shall deliver to Parent Borrower (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to Lender under this
Section 2.16(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.
 
39

--------------------------------------------------------------------------------

(c)                 For purposes of this Section 2.16 and for all other purposes
pursuant to this Agreement, it is agreed that (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, guidelines and directives
made thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or any United States or foreign regulatory authority, shall, in each
case, be deemed to be enacted, adopted, issued, phased in or effective after the
date of this Agreement regardless of the date enacted, adopted, issued, phased
in or effective.
 
2.17            Taxes; Withholding, etc.
 
(a)                 Payments to Be Free and Clear.  All sums payable by any
Credit Party hereunder and under the other Credit Documents shall (except to the
extent required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Taxes.
 
(b)                Withholding of Taxes.  If, as determined in the good faith
discretion of the Administrative Agent, any Credit Party or any other Person is
required by law to make any deduction or withholding on account of any such Tax
from any sum paid or payable by any Credit Party to Administrative Agent or any
Lender under any of the Credit Documents:  (i) Parent Borrower shall notify
Administrative Agent of any such requirement or any change in any such
requirement as soon as Parent Borrower becomes aware of it; (ii) Parent Borrower
shall pay any such Tax before the date on which penalties attach thereto, such
payment to be made (if the liability to pay is imposed on any Credit Party) for
its own account or (if that liability is imposed on Administrative Agent or such
Lender, as the case may be) on behalf of and in the name of Administrative Agent
or such Lender; (iii) to the extent the relevant deduction, withholding or
payment includes any Indemnified Taxes, the sum payable by such Credit Party in
respect of which the relevant deduction, withholding or payment is required
shall be increased to the extent necessary to ensure that, after the making of
any deduction, withholding or payment for any Indemnified Taxes, Administrative
Agent or such Lender, as the case may be, receives on the due date a net sum
equal to what it would have received had no such deduction, withholding or
payment for any Indemnified Taxes been required or made; and (iv) within thirty
days after paying any sum from which it is required by law to make any deduction
or withholding, and within thirty days after the due date of payment of any Tax
which it is required by clause (ii) above to pay, Parent Borrower shall deliver
to Administrative Agent evidence satisfactory to the other affected parties of
such deduction, withholding or payment and of the remittance thereof to the
relevant taxing or other authority.
 
(c)          Payment of Other Taxes.  The Credit Parties shall timely pay to any
relevant Governmental Authority, or timely reimburse and indemnify
Administrative Agent for the payment of Other Taxes.  As soon as practicable
after any payment of Other Taxes by any Credit Party to a Governmental Authority
such Credit Party shall deliver to Administrative Agent evidence of such payment
satisfactory to the Administrative Agent.
 
(d)                Indemnification by Credit Parties.  The Credit Parties shall
jointly and severally indemnify Administrative Agent or any Lender, as the case
may be, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including any Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by
Administrative Agent or any Lender, as the case may be, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to Parent Borrower by a Lender or Administrative Agent shall
be conclusive absent manifest error.
 
40

--------------------------------------------------------------------------------

(e)                 Indemnification by Lenders. Each Lender shall severally
indemnify Administrative Agent, within 10 days after demand therefor, for (i)
intentionally deleted, (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.6(h) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by Administrative Agent in connection
with any Credit Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by Administrative Agent
shall be conclusive absent manifest error.
 
(f)                  Status of Lenders.  Any Lender that is a United States
person within the meaning of Section 7701(a)(30) of the Internal Revenue Code
shall deliver to Administrative Agent for transmission to Parent Borrower on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of Administrative
Agent or Parent Borrower), one executed original of IRS Form W-9 certifying that
such Lender is exempt from U.S. federal back-up withholding tax.  Each Non-U.S.
Lender that is entitled to a reduction or exemption from United States
withholding tax shall deliver to Administrative Agent for transmission to Parent
Borrower, on or prior to the Closing Date (or date in which it becomes a party
to this Agreement) either:  (i) one original of Internal Revenue Service Form
W-8BEN or W-8ECI (or any successor forms), properly completed and duly executed
by such Lender, and such other documentation required under the Internal Revenue
Code and reasonably requested by Parent Borrower, or (ii) if such Lender is not
a “bank” or other Person described in Section 881(c)(3) of the Internal Revenue
Code and cannot deliver Internal Revenue Service Form W-8ECI pursuant to clause
(i) above, a Certificate Regarding Non-Bank Status together with one original of
Internal Revenue Service Form W-8BEN (or any successor form), properly completed
and duly executed by such Lender, and such other documentation required under
the Internal Revenue Code and reasonably requested by Parent Borrower.  Each
Lender required to deliver any forms, certificates or other evidence with
respect to United States federal income tax withholding matters pursuant to this
Section 2.17(f) hereby agrees, from time to time after the initial delivery by
such Lender of such forms, certificates or other evidence, whenever a lapse in
time or change in circumstances renders such forms, certificates or other
evidence obsolete or inaccurate in any material respect, that such Lender shall
promptly deliver to Administrative Agent for transmission to Parent Borrower one
new original of Internal Revenue Service Form W-8BEN or W-8ECI, or a Certificate
Regarding Non-Bank Status and one original of Internal Revenue Service Form
W-8BEN (or any successor form), as the case may be, properly completed and duly
executed by such Lender, and such other documentation reasonably requested by
Parent Borrower as will enable the Parent Borrower to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements, or notify Administrative Agent and Parent Borrower of its
inability to deliver any such forms, certificates or other evidence.
 
(g)                If a payment made to a Lender under any Credit Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Parent Borrower and Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Parent Borrower or Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Parent Borrower or Administrative Agent as may be
necessary for the Parent Borrower and Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.
 
41

--------------------------------------------------------------------------------

(h)               Survival.  Each party’s indemnification obligations under this
Section 2.17 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the commitments and the repayment, satisfaction or discharge of
all obligations under any Credit Document.


2.18            Obligation to Mitigate.  Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Term Loans, becomes aware of the occurrence of an event or the existence of a
condition that would entitle such Lender to receive payments under Section 2.16
or 2.17, it will, to the extent not inconsistent with any applicable legal or
regulatory restrictions, use reasonable efforts to (a) make, issue, fund or
maintain its Term Loans through another office of such Lender, or (b) take such
other reasonable measures, if as a result thereof the additional amounts which
would otherwise be required to be paid to such Lender pursuant to Section 2.15,
2.16 or 2.17 would be materially reduced and if, as determined by such Lender in
its good faith business discretion, the making, issuing, funding or maintaining
of such Term Loans through such other office or in accordance with such other
measures, as the case may be, would not otherwise materially adversely affect
such Term Loans or the interests of such Lender; provided that, such Lender will
not be obligated to utilize such other office pursuant to this Section 2.18
unless Parent Borrower agrees to pay all reasonable documented out-of-pocket
incremental expenses incurred by such Lender as a result of utilizing such other
office as described above.  A certificate as to the amount of any such expenses
payable by Parent Borrower pursuant to this Section 2.18 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to Parent Borrower (with a copy to Administrative Agent) shall be conclusive
absent manifest error.
 
2.19            Removal or Replacement of a Lender.  Anything contained herein
to the contrary notwithstanding, in the event that:  (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Parent Borrower that such Lender
is entitled to receive payments under Section 2.16, 2.17 or 2.18, (ii) the
circumstances which entitle such Lender to receive such payments shall remain in
effect, and (iii) such Lender shall fail to withdraw such notice within five
Business Days after Parent Borrower’s request for such withdrawal; or (b) in
connection with any proposed amendment, modification, termination, waiver or
consent with respect to any of the provisions hereof as contemplated by Section
10.5(b), the consent of Administrative Agent and Requisite Lenders shall have
been obtained but the consent of one or more of such other Lenders (each a
“Non-Consenting Lender”) whose consent is required shall not have been obtained
(provided that, this Section 2.19 shall not apply to any amendment,
modification, termination, waiver or consent that treats a Lender differently or
disproportionately as compared to the other Lenders); then, with respect to each
such Increased-Cost Lender or Non-Consenting Lender (the “Terminated Lender”),
Parent Borrower and/or Administrative Agent may (which, in the case of an
Increased-Cost Lender, only after receiving written request from Parent Borrower
to remove such Increased-Cost Lender), by giving written notice to Parent
Borrower and any Terminated Lender of its election to do so, elect to cause such
Terminated Lender (and such Terminated Lender hereby irrevocably agrees) to
assign its outstanding Term Loans in full to one or more Eligible Assignees
(each a “Replacement Lender”) in accordance with the provisions of Section 10.6
and Terminated Lender shall pay any fees payable thereunder in connection with
such assignment; provided that, (1) on the date of such assignment, the
Replacement Lender shall pay to Terminated Lender an amount equal to the sum of
(A) an amount equal to the principal of, and all accrued interest on, all
outstanding Term Loans of the Terminated Lender and (B) an amount equal to all
accrued, but theretofore unpaid fees owing to such Terminated Lender pursuant to
Section 2.8; (2) on the date of such assignment, Parent Borrower shall pay any
amounts payable to such Terminated Lender pursuant to Section 2.16 or 2.17 and
any amounts that would be payable to such Terminated Lender pursuant to Section
2.10(c) if such assignment were instead a prepayment or repricing to which
Section 2.10(c) applied; and (3) in the event such Terminated Lender is a
Non-Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such Terminated Lender was a
Non-Consenting Lender.  Upon the prepayment of all amounts owing to any
Terminated Lender,  such Terminated Lender shall no longer constitute a “Lender”
for purposes hereof; provided that, any rights of such Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender.
 
42

--------------------------------------------------------------------------------

SECTION 3.
CONDITIONS PRECEDENT

 
3.1               Conditions Precedent.  The obligation of each Lender to make
Term Loans hereunder on the Closing Date shall not become effective until the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 10.5):
 
(a)                 Credit Documents.  Administrative Agent shall have received
copies of each Credit Document executed and delivered by each applicable Credit
Party and each other Person party thereto, including:
 

(i)              this Agreement;
 
(ii)            the Fee Letter; and
 
(iii)           the Agreement Among Lenders.


(b)                Organizational Documents; Incumbency.  Administrative Agent
shall have received (i) copies of each Organizational Document of each Credit
Party and, to the extent applicable, certified as of a recent date by the
appropriate governmental official, each dated the Closing Date or a recent date
prior thereto; (ii) signature and incumbency certificates of the officers of
each Person executing any Credit Documents; (iii) resolutions of the Board of
Directors or similar governing body of each Credit Party approving and
authorizing the execution, delivery and performance of this Agreement and the
other Credit Documents to which it is a party or by which it or its assets may
be bound as of the Closing Date, certified as of the Closing Date by such Credit
Party’s secretary or an assistant secretary or other Authorized Officer as being
in full force and effect without modification or amendment; (iv) a good standing
certificate from the applicable Governmental Authority (x) of each Credit
Party’s jurisdiction of incorporation, organization or formation and (y) in each
jurisdiction in which it is qualified as a foreign corporation or other entity
to do business, each dated a recent date prior to the Closing Date, except, in
the case of subclause (y) where failure to so qualify would not reasonably be
expected to result in a Material Adverse Effect; and (v) such other documents as
Administrative Agent may reasonably request; provided that, with respect to any
Credit Party on the Closing Date that is a Foreign Subsidiary, in lieu of
delivery of the items set forth in clauses (i) through (iv) above, such Credit
Party shall deliver a customary director’s certificate, including customary
attachments thereto.
 
(c)                Organizational and Capital Structure.  The organizational
structure and capital structure of Parent Borrower and its Subsidiaries shall be
as set forth on Schedule 4.1, and such capital structure shall be reasonably
satisfactory to Administrative Agent.
 
(d)                Existing Indebtedness.  On the Closing Date, Parent Borrower
and its Subsidiaries shall have (i) repaid in full all Existing Indebtedness,
(ii) terminated any commitments to lend or make other extensions of credit under
such Existing Indebtedness, (iii) delivered to Administrative Agent all
documents or instruments reasonably requested by Administrative Agent or
necessary to release all Liens securing Existing Indebtedness or other
obligations of Parent Borrower and its Subsidiaries thereunder (including,
without limitation, (w) a fully executed copy of a payoff letter in respect of
such Existing Indebtedness in form and substance reasonably acceptable to
Administrative Agent, (x) UCC-3 financing statements and MR04 forms, in each
case, in proper form for filing, and (y) fully executed copies of terminations
of deposit account control agreements, intellectual property security agreements
or third party subordination and/or landlord access agreements) and (iv) made
arrangements satisfactory to Administrative Agent with respect to the
cancellation of any letters of credit outstanding under the Existing
Indebtedness for the account of Parent Borrower and its Subsidiaries.
 
43

--------------------------------------------------------------------------------

(e)                Transaction Costs.  On or prior to the Closing Date, Parent
Borrower shall have delivered to Collateral Agent Parent Borrower's reasonable
best estimate of all sources and uses of Cash and other proceeds on the Closing
Date.
 
(f)                 Governmental Authorizations and Consents.  Each Credit Party
shall have obtained all material Governmental Authorizations and all material
consents of other Persons, in each case that are necessary or reasonably
advisable in connection with the transactions contemplated by the Credit
Documents and each of the foregoing shall be in full force and effect and in
form and substance reasonably satisfactory to Administrative Agent.
 
(g)                Personal Property Collateral.  In order to create in favor of
Collateral Agent, for the benefit of Secured Parties, a valid, perfected and
continuing First Priority security interest in the personal property Collateral,
Collateral Agent shall have received:
 
(i)             the Pledge and Security Agreement;
 
(ii)            the fully executed Sony Intercreditor Agreement, the Sony Master
Bailee Agreement, the Sony Subordination Agreement and the Sony Set-off Letter
Agreements;
 
(iii)           the Existing Seller Notes Subordination Agreements executed by
each of the parties to Existing Seller Notes as of the Closing Date and listed
on Schedule 6.1.
 
(iv)           evidence satisfactory to Collateral Agent of the compliance by
each Credit Party of their obligations under the Pledge and Security Agreement
and the other Collateral Documents, as applicable, to the extent required hereby
and thereby (including, without limitation, their obligations to authorize or
execute, as the case may be, and deliver UCC financing statements, originals of
securities and instruments and chattel paper as provided therein);
 
(v)            a completed Collateral Questionnaire dated the Closing Date and
executed by an Authorized Officer of each Credit Party, together with all
attachments contemplated thereby;
 
(vi)          The fully executed Intercompany Note evidencing Indebtedness
permitted to be incurred pursuant to Section 6.1(b);
 
(vii)         the fully executed Non-U.S. Security Documents, including: (A) the
Master Debenture, (B) the Security over Shares Agreement; and (C) Charge over
Intellectual Property and any notices or documents required to be provided or
executed under the terms of each of the foregoing Non-U.S. Security Documents;
 
(viii)        fully executed Intellectual Property Security Agreements, in
proper form for filing or recording in the United States Patent and Trademark
Office and the United States Copyright Office, memorializing and recording the
encumbrance of the Intellectual Property Assets listed in Schedule 5.1 to the
Pledge and Security Agreement;
 
44

--------------------------------------------------------------------------------

(ix)            certified copies of UCC, United States Patent and Trademark
Office and United States Copyright Office, fully executed recordal applications
in respect of any Intellectual Property registrable in the United Kingdom or
European Union, tax and judgment lien searches, bankruptcy and pending lawsuit
searches or equivalent reports or searches, each of a recent date listing all
effective financing statements, lien notices or comparable documents that name
any Credit Party as debtor and that are filed in those state and county
jurisdictions in which any Credit Party is organized or maintains its chief
executive office and such other searches that are required by the Collateral
Questionnaire or that Collateral Agent deems necessary or appropriate, none of
which encumber the Collateral covered or intended to be covered by the
Collateral Documents (other than Permitted Liens or any other Liens acceptable
to Collateral Agent);
 
(x)        evidence acceptable to Collateral Agent of payment or arrangements
for payment by the Credit Parties of all applicable recording taxes, fees,
charges, costs and expenses required for the recording of the Collateral
Documents; and
 
(xi)           evidence that each Credit Party shall have taken or caused to be
taken any other action, executed and delivered or caused to be executed and
delivered any other agreement, document and instrument and made or caused to be
made any other filing and recording (other than as set forth herein) reasonably
required by Collateral Agent.
 
(h)                Financial Statements; Projections.  Lenders shall have
received from Parent Borrower (i) the Historical Financial Statements and (ii)
the Projections.
 
(i)                  Evidence of Insurance.  Collateral Agent shall have
received a certificate from Parent Borrower’s insurance broker or other evidence
reasonably satisfactory to it that all insurance required to be maintained
pursuant to Section 5.5 is in full force and effect, in each case, in form and
substance reasonably satisfactory to Collateral Agent, and each of which shall
be endorsed or otherwise amended to include a “standard” or “New York” lender’s
loss payable or mortgagee endorsement (as applicable) and shall name Collateral
Agent, on behalf of the Secured Parties, as additional insured, in form and
substance satisfactory to Administrative Agent.
 
(j)                  Opinions of Counsel to Credit Parties.  Lenders shall have
received executed copies of the written opinions of Arent Fox LLP, as New York,
Delaware, California and District of Columbia counsel, Lionel, Sawyer & Collins,
as Nevada counsel and Foot Anstey LLP, as U.K. counsel for Credit Parties, as to
such matters as Administrative Agent may reasonably request, dated as of the
Closing Date, and in form and substance reasonably satisfactory to
Administrative Agent.
 
(k)                 Fees and Expenses.  Parent Borrower shall have paid to
Administrative Agent the fees and expenses payable on the Closing Date referred
to in Section 2.8 or Section 10.2, or otherwise payable pursuant to the Fee
Letter.
 
(l)                  Solvency Certificate.  On the Closing Date, Administrative
Agent shall have received a Solvency Certificate from the chief executive
officer or a Responsible Financial Officer of Parent Borrower, dated as of the
Closing Date, and addressed to Administrative Agent and Lenders, and in form,
scope and substance reasonably satisfactory to Administrative Agent, certifying
that immediately after giving effect to the refinancing of the Existing
Indebtedness and the consummation of the other transactions contemplated by the
Credit Documents to occur on or prior to the Closing Date, the Credit Parties,
on a consolidated basis, are and will be Solvent.
 
(m)               Closing Date Certificate. A Responsible Financial Officer of
Parent Borrower shall have delivered an originally executed Closing Date
Certificate, together with all attachments thereto, executed by an Authorized
Officer of Parent Borrower representing and warranting that, as of the Closing
Date, the conditions set forth in Section 3.1(c), (n), (o), (q), (r), (s), (v)
and (w) have been satisfied.
 
45

--------------------------------------------------------------------------------

(n)                No Litigation.  There shall not exist any action, suit,
investigation, litigation or proceeding or other legal or regulatory
developments, pending or, to the knowledge of any Credit Party, threatened in
writing in any court or before any arbitrator or Governmental Authority that, in
the reasonable discretion of Administrative Agent, singly or in the aggregate,
materially impairs the refinancing of the Existing Indebtedness or any of the
other transactions contemplated by the Credit Documents, or that could have a
Material Adverse Effect.
 
(o)                No Material Adverse Effect.  (x) Since December 31, 2013, no
event, circumstance or change shall have occurred that has caused or evidences,
either in any case or in the aggregate, a Material Adverse Effect and (y)
Administrative Agent shall not have become aware that any representation or
warranty of any Credit Party contained in any Credit Document or in any other
documents, certificates or written statements furnished to Lenders by or on
behalf of Parent Borrower or any of its Subsidiaries for use in connection with
the transactions contemplated hereby contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances in
which the same were made.
 
(p)                Appraisal and Quality of Earnings.  Administrative Agent
shall have received:
 
(i)              a report, satisfactory in form and substance to Administrative
Agent, of its independent appraiser in respect of Credit Parties “content
library” and the ACL Group’s brand value and return on investment analysis; and
 
(ii)             a quality of earnings report, satisfactory in form and
substance to Administrative Agent, by Pricewaterhouse Coopers, LLP, in respect
of the Credit Parties;
 
(q)               Cash.  On the Closing Date, and immediately after giving
effect to the Term Loans to be made on the Closing Date, including the payment
of all Transaction Costs required to be paid in Cash, Cash-on-hand of Credit
Parties is equal to or greater than $6,000,000 (after payment in full of the
past due trade payables in accordance with Section 2.3).
 
(r)                  Minimum EBITDA.  Consolidated Adjusted EBITDA calculated on
a pro forma basis (after giving effect to the Term Loans to be made on the
Closing Date, including the payment of all Transaction Costs required to be paid
in Cash) for the twelve month period ended June 30, 2014 shall be at least
$16,000,000.
 
(s)                Maximum Leverage Ratio.  The (i) Total Leverage Ratio
calculated on a pro forma basis (after giving effect to the Term Loans to be
made on the Closing Date, including the payment of all Transaction Costs
required to be paid in Cash) as of June 30, 2014 shall not be greater than
4.41:1.00 and (ii) Senior Leverage Ratio calculated on a pro forma basis (after
giving effect to the Term Loans to be made on the Closing Date, including the
payment of all Transaction Costs required to be paid in Cash) as of June 30,
2014 shall not be greater than 3.59:1.00.
 
(t)                 USA PATRIOT Act.  At least 10 days prior to the Closing
Date, Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the Act.
 
(u)                Funding Notice. Administrative Agent shall have received a
fully executed and delivered Funding Notice;
 
46

--------------------------------------------------------------------------------

(v)               Representations and Warranties. Immediately before and
immediately after giving effect to such Term Loans), the representations and
warranties contained herein and in the other Credit Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representation or warranty that is already qualified or
modified as to “materiality” or “Material Adverse Effect” in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification) on and as of the Closing Date to the same extent
as though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representation or warranty that is already qualified or modified as to
“materiality” or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of such earlier date; and
 
(w)               No Default. As of the Closing Date, no event shall have
occurred and be continuing or would immediately result from the consummation of
the Term Loans that would constitute an Event of Default or a Default.
 
(x)                 SBIC Documents.  Each SBA Lender shall have received each of
the SBIC Documents completed by the Parent Borrower.
 
(y)                SBLF Documents.  SBLF Lender shall have received each of the
SBLF Documents completed by the Parent Borrower.
 
Each Lender, by delivering its signature page to this Agreement and funding a
Term Loan on the Closing Date, shall be deemed to have acknowledged receipt of,
and consented to and approved, each Credit Document and each other document
required to be approved by any Agent, Requisite Lenders or Lenders, as
applicable on the Closing Date.  Any Funding Notice shall be executed by an
Authorized Officer in a writing delivered to Administrative Agent.
 
SECTION 4.
REPRESENTATIONS AND WARRANTIES

 
In order to induce Agents and Lenders to enter into this Agreement and to make
the Term Loans, each Credit Party represents and warrants to each Agent and
Lender that on the Closing Date the following statements are true and correct:
 
4.1               Organization; Requisite Power and Authority; Qualification. 
Each of Parent Borrower and its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
as identified in Schedule 4.1, (b) has all requisite power and authority to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Credit Documents to which it is a
party and to carry out the transactions contemplated thereby, and (c) except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and could not be reasonably expected to have, a Material Adverse Effect, is
qualified to do business and in good standing in every jurisdiction wherever
necessary to carry out its business and operations.
 
4.2                Capital Stock and Ownership.  The Capital Stock of each of
Parent Borrower, its Subsidiaries and ACL has been duly authorized and validly
issued and is fully paid and non-assessable.  Except as set forth on Schedule
4.2, as of the date hereof, there is no existing option, warrant, call, right,
commitment or other agreement to which Parent Borrower, any of its Subsidiaries
or ACL is a party requiring, and there is no membership interest or other
Capital Stock of Parent Borrower or any of its Subsidiaries outstanding which
upon conversion or exchange would require, the issuance by Parent Borrower, any
of its Subsidiaries or ACL of any additional membership interests or other
Capital Stock of Parent Borrower, any of its Subsidiaries or ACL or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of
Parent Borrower, any of its Subsidiaries or ACL.  Schedule 4.2 correctly sets
forth the ownership interest of Parent Borrower, each of its Subsidiaries in
their respective Subsidiaries and ACL as of the Closing Date.
 
47

--------------------------------------------------------------------------------

4.3                Due Authorization.  The execution, delivery and performance
of the Credit Documents have been duly authorized by all necessary corporate
action or similar proceedings (including, without limitation, approval by the
board of directors, shareholders, members or partners) on the part of each
Credit Party that is a party thereto.
 
4.4         No Conflict.  The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not (a)
violate any provision of any material law or any material governmental rule or
regulation applicable to Parent Borrower or any of its Subsidiaries, any of the
Organizational Documents of Parent Borrower or any of its Subsidiaries, or any
order, judgment or decree of any court or other agency of government binding on
Parent Borrower or any of its Subsidiaries; (b) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Material Contract or any other material Contractual Obligation of
Parent Borrower or any of its Subsidiaries; (c) result in or require the
creation or imposition of any Lien upon any of the properties or assets of
Parent Borrower or any of its Subsidiaries (other than any Liens created under
any of the Credit Documents in favor of Collateral Agent, on behalf of Secured
Parties); or (d) require any approval of stockholders, members or partners or
any approval or consent of any Person under any Material Contract or other
material Contractual Obligation of Parent Borrower or any of its Subsidiaries,
except for such approvals or consents which will be obtained on or before the
Closing Date and are in full force in effect.
 
4.5                Governmental Consents.  The execution, delivery and
performance by Credit Parties of the Credit Documents to which they are parties
and the consummation of the transactions contemplated by the Credit Documents do
not and will not require any registration with, consent or approval of, or
notice to, or other action to, with or by, any Governmental Authority except for
filings and recordings with respect to the Collateral to be made, or otherwise
delivered to Collateral Agent for filing and/or recordation, as of the Closing
Date.
 
4.6                Binding Obligation; Perfected Liens.  Each Credit Document
has been duly executed and delivered by each Credit Party that is a party
thereto and is the legally valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its respective terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability.  Collateral Agent’s Liens are
validly created and, upon taking the actions described in Schedule 4.6 will be
perfected and continuing First Priority Liens (subject to Permitted Liens).
 
4.7                Historical Financial Statements.  The Historical Financial
Statements were prepared in conformity with GAAP and fairly present, in all
material respects, the financial position, on a consolidated basis, of the
Persons described in such financial statements as at the respective dates
thereof and the results of operations and cash flows, on a consolidated basis,
of the entities described therein for each of the periods then ended, subject,
in the case of any such unaudited financial statements, to changes resulting
from audit and normal year-end adjustments.  Neither Parent Borrower nor any of
its Subsidiaries has any contingent liability or liability for taxes outside the
ordinary course of business, long-term lease or unusual forward or long-term
commitment that is not reflected in the Historical Financial Statements or the
notes thereto and which in any such case is material in relation to the
business, operations, properties, assets or financial condition of Parent
Borrower and any of its Subsidiaries taken as a whole.  During the period from
December 31, 2013, to and including the Closing Date, there has been no
disposition by Parent Borrower or any of its Subsidiaries of any material part
of its business or property.
 
48

--------------------------------------------------------------------------------

4.8                Projections.  On and as of the Closing Date, the Projections
of Parent Borrower and its Subsidiaries for the period of the Fiscal Year of
Parent Borrower ending December 31, 2014 through and including the Fiscal Year
of Parent Borrower ending December 31, 2019, including monthly projections for
each month during the Fiscal Year in which the Closing Date takes place, (the
“Projections”) are based on good faith estimates and assumptions made by the
management of Parent Borrower; provided that, the Projections are not to be
viewed as facts and that actual results during the period or periods covered by
the Projections may differ from such Projections and that the differences may be
material; provided further, as of the Closing Date, management of Parent
Borrower believed that the Projections were reasonable and attainable.
 
4.9                No Material Adverse Change.  Since December 31, 2013, no
event, circumstance or change has occurred that has caused or evidences, either
in any case or in the aggregate, a Material Adverse Effect.
 
4.10             No Restricted Junior Payments.  Since December 31, 2013,
neither Parent Borrower nor any of its Subsidiaries has directly or indirectly
declared, ordered, paid or made, or set apart any sum or property for, any
Restricted Junior Payment or agreed to do so except as permitted pursuant to
Section 6.4.
 
4.11            Adverse Proceedings, etc.  There are no Adverse Proceedings
against Parent Borrower or any of its Subsidiaries, individually or in the
aggregate, that could reasonably be expected to have a Material Adverse Effect. 
Neither Parent Borrower nor any of its Subsidiaries (a) is in violation of any
applicable laws (including Environmental Laws) that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, or
(b) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.  Schedule 4.11
sets forth a complete and accurate description, with respect to each of the
actions, suits, or proceedings with asserted liabilities in excess of, or that
could reasonably be expected to result in liabilities in excess of, $500,000
that, as of the Closing Date, is pending or, to the knowledge of any Credit
Party, threatened in writing against a Credit Party or any of its Subsidiaries,
of (i) the parties to such actions, suits, or proceedings, (ii) the nature of
the dispute that is the subject of such actions, suits, or proceedings, (iii)
the procedural status, as of the Closing Date, with respect to such actions,
suits, or proceedings, and (iv) whether any liability of the Credit Parties’ and
their Subsidiaries in connection with such actions, suits, or proceedings is
covered by insurance.
 
4.12            Payment of Taxes; Controlled Foreign Corporation.  Except as
otherwise permitted under Section 5.3, all tax returns and reports of Parent
Borrower and its Subsidiaries required to be filed by any of them have been
timely filed, and all taxes, shown on such tax returns to be due and payable and
all, assessments, fees and other governmental charges upon Parent Borrower and
its Subsidiaries and upon their respective properties, assets, income,
businesses and franchises which are due and payable have been paid when due and
payable.  Parent Borrower knows of no proposed tax assessment of any deficiency
against Parent Borrower or any of its Subsidiaries which is not being actively
contested by Parent Borrower or such Subsidiary in good faith and by appropriate
proceedings and for which adequate reserves or other appropriate provisions, if
any, as required in conformity with GAAP, have been made or provided therefor. 
Except as set forth in Schedule 4.12, no Credit Party or wholly-owned Foreign
Subsidiary thereof is, or, upon the consummation of the transaction contemplated
hereby, by any Credit Document or any related agreements, will be a CFC for U.S.
federal income tax purposes.
 
49

--------------------------------------------------------------------------------

4.13            Properties.
 
(a)                Title.  Each of Parent Borrower and its Subsidiaries has (i)
good, sufficient and legal title to (in the case of fee interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property), and (iii) good title to (in the case of all other
personal property), all of their respective properties and assets reflected in
their respective Historical Financial Statements referred to in Section 4.7 and
in the most recent financial statements delivered pursuant to Section 5.1, in
each case except for assets disposed of since the date of such financial
statements in the ordinary course of business or as otherwise permitted under
Section 6.9.  Except as permitted by this Agreement, all such properties and
assets are free and clear of Liens.
 
(b)                Real Estate.  As of the Closing Date, Schedule 4.13(b)
contains a true, accurate and complete list of (i) all Real Estate Assets, and
(ii) all leases, subleases or assignments of leases (together with all
amendments, modifications, supplements, renewals or extensions of any thereof)
affecting each Real Estate Asset of any Credit Party, regardless of whether such
Credit Party is the landlord or tenant (whether directly or as an assignee or
successor in interest) under such lease, sublease or assignment.  Each agreement
listed in clause (ii) of the immediately preceding sentence is in full force and
effect and Parent Borrower does not have knowledge of any default that has
occurred and is continuing thereunder, and each such agreement constitutes the
legally valid and binding obligation of each applicable Credit Party,
enforceable against such Credit Party in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles.
 
(c)                Intellectual Property.  Each Credit Party owns or has rights
to use all Intellectual Property necessary to continue to conduct its business
as now conducted by it and material to such Credit Party’s business.  Each
issued or applied-for patent, registered or applied-for trademark, and
registered or applied-for copyright owned by any Credit Party on the Closing
Date is listed, together with application or registration numbers, as
applicable, on Schedule 4.13(c).  Each Credit Party conducts its business and
affairs without infringement of any Intellectual Property of any other Person
that could reasonably be expected to result in liabilities, individually or in
the aggregate, in excess of, $500,000 or that otherwise could reasonably be
expected to result in a Material Adverse Effect.  No Credit Party is aware of
any material infringement claim by any other Person that is pending or
threatened in writing against any Credit Party with respect to any material
Intellectual Property owned or licensed by such Credit Party.
 
4.14            Environmental Matters.  Neither Parent Borrower nor any of its
Subsidiaries nor any of their respective Facilities or operations are subject to
any outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, or any
Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.  Neither Parent
Borrower nor any of its Subsidiaries has received any letter or request for
information under Section 104 of the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable state law. 
There are and, to each of Parent Borrower’s and its Subsidiaries’ knowledge,
have been, no conditions, occurrences, or Hazardous Materials Activities which
could reasonably be expected to form the basis of an Environmental Claim against
Parent Borrower or any of its Subsidiaries that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. 
Neither Parent Borrower nor any of its Subsidiaries nor, to any Credit Party’s
knowledge, any predecessor of Parent Borrower or any of its Subsidiaries has
filed any notice under any Environmental Law indicating past or present
treatment of Hazardous Materials at any Facility, and none of Parent Borrower’s
or any of its Subsidiaries’ operations involves the generation, transportation,
treatment, storage or disposal of hazardous waste, as defined under 40 C.F.R.
Parts 260-270 or any state equivalent.  No event or condition has occurred or is
occurring with respect to Parent Borrower or any of its Subsidiaries relating to
any Environmental Law, any Release of Hazardous Materials, or any Hazardous
Materials Activity which individually or in the aggregate has had, or could
reasonably be expected to have, a Material Adverse Effect.
 
50

--------------------------------------------------------------------------------

4.15            No Defaults.  Neither Parent Borrower nor any of its
Subsidiaries is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any of its Contractual
Obligations, and no condition exists which, with the giving of notice or the
lapse of time or both, could constitute such a default, except, in each case,
where the consequences, direct or indirect, of such default or defaults, if any,
could not reasonably be expected to have a Material Adverse Effect.
 
4.16            Material Contracts.  Schedule 4.16 contains a true, correct and
complete list of all the Material Contracts in effect on the Closing Date, and,
together with any updates provided pursuant to Section 5.1(k), all such Material
Contracts are in full force and effect and no defaults currently exist
thereunder (other than as described in Schedule 4.16 or in such updates).  Each
Credit Party has sufficient right, title and interest in its Intellectual
Property (including both rights under copyright and ownership of or access to
physical materials relating thereto) to enable it (i) to enter into and perform
all of the Material Contracts to which it is a party and (ii) to charge, earn,
realize and retain all fees and profits to which such Credit Party is entitled
thereunder.
 
4.17            Governmental Regulation.  Neither Parent Borrower nor any of its
Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable.  Neither
Parent Borrower nor any of its Subsidiaries is a “registered investment company”
or a company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940.
 
4.18            Margin Stock.  Neither Parent Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
Margin Stock.  No part of the proceeds of the Term Loans will be used to
purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock or for any purpose that
violates, or is inconsistent with, the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System.
 
4.19            Employee Matters.  Neither Parent Borrower nor any of its
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect.  There is (a) no unfair labor
practice complaint pending against Parent Borrower or any of its Subsidiaries,
or to the best knowledge of any Credit Party, threatened against any of them
before the National Labor Relations Board and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement that is
so pending against Parent Borrower or any of its Subsidiaries or to the best
knowledge of any Credit Party, threatened against any of them, (b) no strike or
work stoppage in existence or, to the best knowledge of any Credit Party,
threatened against Parent Borrower or any of its Subsidiaries, and (c) to the
best knowledge of any Credit Party, no union representation question existing
with respect to the employees of Parent Borrower or any of its Subsidiaries and,
to the best knowledge of any Credit Party, no union organization activity that
is taking place, except (with respect to any matter specified in clause (a), (b)
or (c) above, either individually or in the aggregate) such as is not reasonably
likely to have a Material Adverse Effect.
 
51

--------------------------------------------------------------------------------

4.20            Employee Benefit Plans.  Parent Borrower, each of its
Subsidiaries and each of their respective ERISA Affiliates are in compliance
with all applicable provisions and requirements of ERISA and the Internal
Revenue Code and the regulations and published interpretations thereunder with
respect to each Employee Benefit Plan, and have performed all their obligations
under each Employee Benefit Plan, in each case, in all material respects.  Each
Employee Benefit Plan which is intended to qualify under Section 401(a) of the
Internal Revenue Code has received a favorable determination letter from the
Internal Revenue Service indicating that such Employee Benefit Plan is so
qualified and, to the best knowledge of any Credit Party, nothing has occurred
subsequent to the issuance of such determination letter which would cause such
Employee Benefit Plan to lose its qualified status.  No liability under Title IV
of ERISA to the PBGC (other than required premium payments), the Internal
Revenue Service, any Employee Benefit Plan or any trust established under Title
IV of ERISA has been or is reasonably expected to be incurred by Parent
Borrower, any of its Subsidiaries or any of their ERISA Affiliates.  No ERISA
Event has occurred or is reasonably expected to occur.  Except to the extent
required under Section 4980B of the Internal Revenue Code or similar state laws,
no Employee Benefit Plan provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of Parent
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
that would reasonably be expected to result in a material liability to Parent
Borrower or any of its Subsidiaries.  The present value of the aggregate benefit
liabilities under each Pension Plan sponsored, maintained or contributed to by
Parent Borrower, any of its Subsidiaries or any of their ERISA Affiliates
(determined as of the end of the most recent plan year on the basis of the
actuarial assumptions specified for funding purposes in the most recent
actuarial valuation for such Pension Plan), did not exceed the aggregate current
value of the assets of such Pension Plan.  As of the most recent valuation date
for each Multiemployer Plan for which the actuarial report is available, the
potential liability of Parent Borrower, its Subsidiaries and their respective
ERISA Affiliates for a complete withdrawal from such Multiemployer Plan (within
the meaning of Section 4203 of ERISA), when aggregated with such potential
liability for a complete withdrawal from all Multiemployer Plans, based on
information available pursuant to Section 4221(e) of ERISA is zero.  Parent
Borrower, each of its Subsidiaries and each of their ERISA Affiliates have
complied with the requirements of Section 515 of ERISA with respect to each
Multiemployer Plan and are not in material “default” (as defined in Section
4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan.  No UK
Credit Party nor any of its Subsidiaries is or has at any time (a) been an
employer (for the purposes of sections 38 to 51 of the Pensions Act 2004) of an
occupational pension scheme which is not a money purchase scheme (both terms as
defined in the Pensions Schemes Act 1993); or (b) been “connected” with or an
“associate” of (as those terms are used in sections 38 and 43 of the Pensions
Act 2004) such an employer.
 
4.21            Certain Fees.  No broker or finder brought about the obtaining,
making or closing of the Term Loans, and no Credit Party or Affiliate thereof
has any obligation to any Person in respect of any finder’s or brokerage fees
with respect hereto or any of the transactions contemplated hereby.
 
4.22            Solvency.  On the Closing Date, after giving effect to the
borrowing of the Term Loans, the Credit Parties, on a consolidated basis, are
and will be Solvent.
 
4.23            Compliance with Statutes, etc.  Each of Parent Borrower and its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property (including compliance with all applicable Environmental Laws with
respect to any Real Estate Asset or governing its business and the requirements
of any permits issued under such Environmental Laws with respect to any such
Real Estate Asset or the operations of Parent Borrower or any of its
Subsidiaries), except such non-compliance that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  Each Credit Party holds, in full force and effect, all Governmental
Authorizations required under applicable law necessary to conduct its business. 
There are no such Governmental Authorizations held in the name of any Person
(other than a Credit Party) on behalf of any of the Credit Parties.  Since
December 31, 2013, no Credit Party has received any written notice or any
communication (including, without limitation, any oral communication) from any
Governmental Authority alleging that such Credit Party is not in compliance with
applicable law or threatening the security, force and effect of any Governmental
Authorizations issued to such Credit Party, except as would not reasonably be
expected to have a Material Adverse Effect.
 
52

--------------------------------------------------------------------------------

4.24            Disclosure.  No representation or warranty of any Credit Party
contained in any Credit Document or in any other documents, certificates or
written statements furnished to Lenders by or on behalf of Parent Borrower or
any of its Subsidiaries for use in connection with the transactions contemplated
hereby contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances in which the same were
made.  Any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by Parent
Borrower to be reasonable at the time made, it being recognized by Lenders that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results.  There are no facts known (or which should
upon the reasonable exercise of diligence be known) to any Credit Party (other
than matters of a general economic nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to Lenders for use in connection with the transactions
contemplated hereby.
 
4.25            OFAC and Money Laundering Laws.  Each Credit Party and each of
its Subsidiaries is in compliance, in all material respects, with all applicable
law (a) administered and enforced in whole or in part by OFAC, or (b) otherwise
relating to the enforcement of economic and trade sanctions based on the United
States foreign policy and national security goals, including, but not limited
to, the Trading with the Enemy Act and the International Emergency Economic
Powers Act, in each case, as amended from time to time (collectively,
“Sanctions”).  No Credit Party nor any of its Subsidiaries (x) is a Sanctioned
Person; (y) has its assets located in Sanctioned Persons; or (z) derives
revenues from investments in or transactions with Sanctioned Persons.  No
proceeds of any Term Loan made hereunder will be used to fund any operations in,
finance any investment or activities in, or make any payments to, a Sanctioned
Person.  To the extent applicable, each Credit Party is also in compliance, in
all material respects, with all applicable law that may be enforced by any
Governmental Authority relating to anti-money laundering statues, laws,
regulations and rules, including, but not limited to the Bank Secrecy Act, as
amended by the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA PATRIOT) Act (together with
their implementing regulations, in each case, as amended from time to time)
(“Act”).  No part of the proceeds of the Term Loans will be used, directly or
indirectly, for the purposes of financing any activities or business of or with
any Person or in any country or territory that is the subject of any Sanctions
or for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended, the Bribery Act 2010, as amended or other
similar legislation in other jurisdictions.

 
4.26            Parent Borrower as a Holding Company.  Parent Borrower is a
holding company and does not have any material liabilities (other than
liabilities arising under the Credit Documents and liabilities permitted to be
incurred by Parent Borrower under Section 6.13), own any material assets (other
than the Capital Stock of its Subsidiaries and other assets permitted to be
owned by Parent Borrower under Section 6.13) or engage in any operations or
business (other than the ownership of Parent Borrower and its Subsidiaries and
other activities permitted to be engaged in by Parent Borrower under Section
6.13).

 
4.27            Status as Senior Debt.  The Obligations are “senior debt” or
“designated senior debt” (or any comparable term) under, and as may be defined
in, any indenture or document governing any applicable Indebtedness that is
subordinated in right of payment to the Obligations.
 
53

--------------------------------------------------------------------------------

4.28            SBIC Documents.  The information set forth in the SBIC
Documents, including, without limitation, the Small Business Administration
Forms 480, 652 and Parts A and B of Form 1031 regarding the Credit Parties is
accurate and complete in all material respects.  The Credit Parties do not
presently engage in any activities, and the Credit Parties will not use directly
or indirectly, the proceeds from the Term Loans, for any purpose for which a
Small Business Investment Company is prohibited from using funds by the SBA Act,
including Title 13, Code of Federal Regulations § 107.720.  On the Closing Date
and during the one year period following the Closing Date, not more than 49% of
Borrower’s employees or tangible assets are or will be located outside of the
United States.

 
4.29            Center of Main Interest. For the purposes of The Council of the
European Union Regulation No. 1346/2000 on Insolvency Proceedings (the
“Regulation”), each UK Credit Party’s “centre of main interest” (as that term is
used in Article 3(1) of the Regulation) is situated in its jurisdiction of
incorporation and it has no “establishment” (as that term is used in Article
2(h) of the Regulation) in any other jurisdiction.

 
4.30            SBLF Documents.  The information set forth in the SBLF Documents
regarding the Credit Parties is accurate and complete in all material respects. 
The Credit Parties do not presently engage in any activities, and the Credit
Parties will not use directly or indirectly, the proceeds from the Term Loans,
for any purpose prohibited by the Small Business Jobs Act of 2010.
 

SECTION 5.
AFFIRMATIVE COVENANTS

 
Each Credit Party covenants and agrees that so long as any Term Loan Commitment
is in effect and until payment in full of all Obligations, each Credit Party
shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Section 5.

 
5.1                Financial Statements and Other Reports.  Unless otherwise
provided below, Parent Borrower will deliver to Administrative Agent (for
delivery to Lenders):
 
(a)                Quarterly Financial Statements.  As soon as available, and in
any event within 45 days after the end of each Fiscal Quarter of each Fiscal
Year (but excluding the fourth Fiscal Quarter), the consolidated and
consolidating balance sheets of Parent Borrower and its Subsidiaries as at the
end of such Fiscal Quarter and the related consolidated (and with respect to
statements of income, consolidating) statements of income and cash flows of
Parent Borrower and its Subsidiaries for such Fiscal Quarter and for the period
from the beginning of the then current Fiscal Year to the end of such Fiscal
Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year and the
corresponding figures from the Financial Plan for the current Fiscal Year, all
in reasonable detail, together with a Financial Officer Certification with
respect thereto.
 
(b)               Annual Financial Statements. As soon as available, and in any
event within 120 days after the end of each Fiscal Year, (i) the consolidated
and consolidating balance sheets of Parent Borrower and its Subsidiaries as at
the end of such Fiscal Year and the related consolidated (and with respect to
statements of income and statements of cash flows, consolidating) statements of
income, stockholders’ equity and cash flows of Parent Borrower and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the corresponding figures for the previous Fiscal Year and the
corresponding figures from the Financial Plan for the Fiscal Year covered by
such financial statements, in reasonable detail, together with a Financial
Officer Certification with respect thereto; and (ii) with respect to such
consolidated financial statements a report thereon of KPMG or other independent
certified public accountants of recognized national standing selected by Parent
Borrower, and reasonably satisfactory to Administrative Agent (it being agreed
and acknowledged that any of the “Big Four” accounting firms is satisfactory to
Administrative Agent), which report shall be unqualified as to going concern and
scope of audit (other than a going concern or like qualification resulting
solely from an upcoming maturity date for the Term Loans occurring within one
year from the time such opinion is delivered), and shall state that such
consolidated financial statements fairly present, in all material respects, the
consolidated financial position of Parent Borrower and its Subsidiaries as at
the dates indicated and the results of their operations and their cash flows for
the periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards.
 
54

--------------------------------------------------------------------------------

(c)                 Monthly Reports.  As soon as available, and in any event
within 30 days after the end of each month ending after the Closing Date,
commencing with the month in which the Closing Date occurs (i) the consolidated
balance sheet of Parent Borrower and its Subsidiaries as at the end of such
month and the related consolidated (and with respect to statements of income,
consolidating) statements of income and cash flows of Parent Borrower and its
Subsidiaries for such month and for the period from the beginning of the then
current Fiscal Year to the end of such month, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year, commencing with the first month for which such
corresponding figures are available, and the corresponding figures from the
Financial Plan for the current Fiscal Year, to the extent prepared on a monthly
basis, all in reasonable detail, together with a Financial Officer Certification
with respect thereto, and (ii) a schedule (and, if requested by the
Administrative Agent, other supporting documentation) demonstrating compliance
with the requirements of Section 6.7(d).
 
(d)                Compliance Certificate and Reconciliation.  Together with
each delivery of financial statements of Parent Borrower and its Subsidiaries
pursuant to Sections 5.1(a), 5.1(b) and 5.1(c):
 
(i)             a duly executed and completed Compliance Certificate (which, in
the case of each Compliance Certificate delivered together with the financial
statements required to be delivered pursuant to Sections 5.1(a) and 5.1(b),
shall include, as may be applicable, a certification as to Senior Leverage
Ratio, Total Leverage Ratio and Fixed Charge Coverage Ratio, including the
underlying calculations and details necessary to arrive at Senior Leverage
Ratio, Total Leverage Ratio and Fixed Charge Coverage Ratio and, in the case of
each Compliance Certificate delivered together with the financial statements
required to be delivered pursuant to Section 5.1(c), certification of compliance
with the requirements of Section 6.7(d)); and
 
(ii)            the related consolidating financial statements reflecting
adjustments necessary to eliminate the impact on such financial statements of
Subsidiaries of the Parent Borrower (if any) that are not Credit Parties from
such consolidated financial statements.
 
(e)                Statements of Reconciliation after Change in Accounting
Principles.  If, as a result of any change in accounting principles and policies
from those used in the preparation of the Historical Financial Statements, the
consolidated financial statements of Parent Borrower and its Subsidiaries
delivered pursuant to Section 5.1(a) or 5.1(b) will differ in any material
respect from the consolidated financial statements that would have been
delivered pursuant to such subdivisions had no such change in accounting
principles and policies been made, then, together with the first delivery of
such financial statements after such change, one or more statements of
reconciliation for all such prior financial statements in form and substance
reasonably satisfactory to Administrative Agent.
 
(f)                 Notice of Material Event. Promptly upon any officer of any
Credit Party obtaining knowledge (i) of any condition or event that constitutes
a Default or an Event of Default; (ii) that any Person has given any notice to
Parent Borrower or any of its Subsidiaries or taken any other action with
respect to any event or condition set forth in Section 8.1(b); or (iii) of the
occurrence of any event or change that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect, a certificate of its
Authorized Officers specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action Parent Borrower has taken, is
taking and proposes to take with respect thereto.
 
55

--------------------------------------------------------------------------------

(g)                Notice of Litigation.  Promptly upon any officer of any
Credit Party obtaining knowledge of (i) the institution of, or threat of, any
non-frivolous Adverse Proceeding not previously disclosed in writing by Parent
Borrower to Lenders, or (ii) any material development in any Adverse Proceeding
that, in the case of either clause (i) or (ii), if adversely determined, could
be reasonably expected to have a Material Adverse Effect, or seeks to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated hereby in an amount in
excess of $500,000, written notice thereof together with such other information
reasonably requested by Administrative Agent as may be reasonably available to
any Credit Party to enable Lenders and their counsel to evaluate such matters.
 
(h)                ERISA.  (i) Promptly upon any Credit Party obtaining
knowledge of the occurrence of or forthcoming occurrence of any ERISA Event, a
written notice specifying the nature thereof, what action Parent Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates has taken, is
taking or proposes to take with respect thereto and, when known, any action
taken or threatened by the Internal Revenue Service, the Department of Labor or
the PBGC with respect thereto; and (ii) with reasonable promptness, copies of
(1) each Schedule B (Actuarial Information) to the annual report (Form 5500
Series) filed by Parent Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates with the Internal Revenue Service with respect to
each Pension Plan; (2) all notices received by Parent Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates from a Multiemployer
Plan sponsor concerning an ERISA Event; and (3) copies of such other documents
or governmental reports or filings relating to any Employee Benefit Plan as
Administrative Agent shall reasonably request.
 
(i)                  Financial Plan.  As soon as practicable and in any event no
later than 30 days following the approval by the board of directors of the
Parent Borrower, a consolidated plan and financial forecast for such Fiscal Year
and each Fiscal Year (or portion thereof) through the final maturity date of the
Term Loans (a “Financial Plan”), including (i) a forecasted consolidated balance
sheet and forecasted consolidated statements of income and cash flows of Parent
Borrower and its Subsidiaries for each such Fiscal Year, together with an
explanation of the assumptions on which such forecasts are based, (ii)
forecasted consolidated statements of income and cash flows of Parent Borrower
and its Subsidiaries for each month of each such Fiscal Year, (iii) forecasts
demonstrating projected compliance with the requirements of Section 6.7 through
the final maturity date of the Term Loans, and (iv) forecasts demonstrating
adequate liquidity through the final maturity date of the Term Loans, together,
in each case, with an explanation of the assumptions on which such forecasts are
based, all in form and substance reasonably satisfactory to Agents.  The Parent
Borrower shall deliver a Financial Plan prepared by management as soon as
practicable and in any event no later than 60 days following the beginning of
each Fiscal Year.
 
(j)                  Insurance Report.  As soon as practicable and in any event
by the last day of each Fiscal Year, a report in form and substance reasonably
satisfactory to Administrative Agent outlining all changes from the immediately
preceding Fiscal Year in respect of material insurance coverage maintained as of
the date of such report by Parent Borrower and its Subsidiaries or confirming no
modification has been made to the coverage reported in the immediately preceding
Fiscal Year.
 
56

--------------------------------------------------------------------------------

(k)                Notice Regarding Material Contracts.  Promptly, and in any
event within ten (10) Business Days (i) after any Material Contract of Parent
Borrower or any of its Subsidiaries is terminated or amended in a manner that is
materially adverse to Parent Borrower or such Subsidiary, as the case may be,
(ii) the occurrence of a default under any Material Contract or (iii) any new
Material Contract is entered into, a written statement describing such event,
with copies of such material amendments or new contracts, delivered to
Administrative Agent (to the extent such delivery is permitted by the terms of
any such Material Contract, provided no such prohibition on delivery shall be
effective if it were bargained for by Parent Borrower or its applicable
Subsidiary with the intent of avoiding compliance with this Section 5.1(k)), and
an explanation of any actions being taken with respect thereto.
 
(l)                  Media Library and ACL.  (i) Simultaneously with delivery of
the quarterly financial statements pursuant to Section 5.1(a) above (or, in the
event of any failure to deliver any such financial statements, no later than the
date on which such financial statements were required to be delivered in
accordance with Section 5.1(a) above) and within 45 days after the end of the
Fiscal Quarter ending 31 December in each Fiscal Year, a description of any
additions to, or deletions from the Media Library since the immediately
preceding Media Library report delivered to the Lenders  and (ii) on or prior to
November 30 in each calendar year, a valuation report prepared by FTI Consulting
(or another valuation firm reasonably acceptable to the Administrative Agent and
approved by the Requisite Lenders) (and retained at the Credit Parties’ sole
cost and expense), which valuation report shall be in form and substance
reasonably acceptable to the Requisite Lenders and reflects the Fair Value of
the Media Library and of Parent Borrower’s (direct or indirect) Capital Stock
ownership of ACL and its Subsidiaries as of October 31st of such calendar year
(each such valuation report, a “Valuation Report”);
 
(m)               Information Regarding Collateral.  (a) Parent Borrower will
furnish to Collateral Agent prior written notice of any change (i) in any Credit
Party’s corporate name, (ii) in any Credit Party’s identity or corporate
structure, or (iii) in any Credit Party’s Federal Taxpayer Identification
Number.  Parent Borrower agrees not to effect or permit any change referred to
in the preceding sentence unless all filings have been made under the UCC or
otherwise that are required in order for Collateral Agent to continue at all
times following such change to have a valid, legal and perfected security
interest in all the Collateral and for the Collateral at all times following any
such change to have a valid, legal and perfected security interest as
contemplated in the Collateral Documents.  Parent Borrower also agrees promptly
to notify Collateral Agent if any material portion of the Collateral is damaged
or destroyed.
 
(n)               Annual Collateral Verification.  Each year, at the time of
delivery of annual financial statements with respect to the preceding Fiscal
Year pursuant to Section 5.1(b), Parent Borrower shall deliver to Collateral
Agent an officer’s certificate executed by an Authorized Officer of Parent
Borrower (i) either confirming that there has been no change in such information
since the date of the Collateral Questionnaire delivered on the Closing Date or
the date of the most recent certificate delivered pursuant to this Section
and/or identifying such changes, or (ii) certifying that all UCC financing
statements (including fixtures filings, as applicable) and all supplemental
intellectual property security agreements or other appropriate filings,
recordings or registrations, have been filed of record in each governmental,
municipal or other appropriate office in each jurisdiction identified in the
Collateral Questionnaire or pursuant to clause (i) above to the extent necessary
to protect and perfect the security interests under the Collateral Documents for
a period of not less than 18 months after the date of such certificate (except
as noted therein with respect to any continuation statements to be filed within
such period).
 
(o)                SEC Filings and Press Releases.  Promptly upon their becoming
available, email notification of the availability of (i) all financial
statements, reports, notices and proxy statements sent or made available
generally by Parent Borrower to its security holders acting in such capacity or
by any Subsidiary of Parent Borrower to its security holders other than Parent
Borrower or another Subsidiary of Parent Borrower, (ii) all regular and periodic
reports and all registration statements and prospectuses, if any, filed by
Parent Borrower or any of its Subsidiaries with any securities exchange or with
the SEC or any governmental or private regulatory authority and (iii) all
acquisition documentation entered into with respect to each Permitted
Acquisition.
 
57

--------------------------------------------------------------------------------

(p)                Board Meeting Minutes. Promptly upon their becoming
available, all actions by written consent and minutes of meetings of the board
of directors (or equivalent governing body) of Parent Borrower.
 
(q)               Other Documents.  To Administrative Agent for distribution to
Lenders, such other financial and other information and data respecting any
Credit Party’s or any Subsidiary of any Credit Party’s business or financial
condition as Administrative Agent or any Lender shall from time to time
reasonably request, including without limitation, as soon as available and to
the extent so requested, the consolidated and consolidating balance sheet of
Parent Borrower and its Subsidiaries as at the end of any month, and the related
consolidated (and with respect to statements of income, consolidating)
statements of income and cash flows of Parent Borrower and its Subsidiaries for
such month and for the period from the beginning of the then current Fiscal Year
to the end of such month.
 
Notwithstanding anything to the contrary contained herein, documents required to
be delivered pursuant to Sections 5. 1(a), (b) or (n) (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically by posting on an Internet website, and, if so
delivered, shall be deemed to have been furnished by Parent Borrower to
Administrative Agent (and by Administrative Agent to Lenders) on the date (i) on
which such materials are publicly available as posted on the Electronic Data
Gathering, Analysis and Retrieval system (EDGAR) or (ii) on which such documents
are posted on Parent Borrower’s behalf on an Internet or intranet website, if
any, to which each Lender and Administrative Agent have access without charge
(whether a commercial, third-party website or whether sponsored by
Administrative Agent); provided that, Parent Borrower shall notify
Administrative Agent of the posting of any such documents delivered pursuant to
Section 5.1(a) or (b).
 

5.2                Existence.  Except as otherwise permitted under Section 6.8,
each Credit Party will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect its existence and all rights and
franchises, licenses and permits material to its business; provided that, no
Credit Party or any of its Subsidiaries shall be required to preserve any such
existence, right or franchise, licenses and permits if such Person’s board of
directors (or similar governing body) shall determine that the preservation
thereof is no longer necessary and desirable in the conduct of the business of
such Person, and that the loss thereof is not disadvantageous in any material
respect to such Person or to Lenders.
 

5.3                Payment of Taxes and Claims.  Each Credit Party will, and
will cause each of its Subsidiaries to, pay all Taxes imposed upon it or any of
its properties or assets or in respect of any of its income, businesses or
franchises before any material penalty or fine accrues thereon, and all material
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any such penalty or fine
shall be incurred with respect thereto; provided that, no such Tax or claim need
be paid if it is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as (a) adequate reserve or
other appropriate provision, as shall be required in conformity with GAAP shall
have been made therefor, and (b) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, such contest proceedings operate to
stay the sale of any portion of the Collateral to satisfy such Tax or claim.  No
Credit Party will, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
(other than Parent Borrower or any of its Subsidiaries).  Each Credit Party will
perform and comply with its obligations under, and enforce its rights in respect
of, all Material Contracts.
 
58

--------------------------------------------------------------------------------

5.4                Maintenance of Properties.  Each Credit Party will, and will
cause each of its Subsidiaries to, maintain or cause to be maintained in good
repair, working order and condition, ordinary wear and tear and casualty damage
excepted, all material properties owed by any such Credit Party used or useful
in the business of Parent Borrower and its Subsidiaries and from time to time
will make or cause to be made all appropriate repairs, renewals and replacements
thereof.
 

5.5                Insurance.  Each Credit Party will, and will cause each of
its Subsidiaries to maintain, with financially sound and reputable insurers, (i)
business interruption insurance reasonably satisfactory to Administrative Agent,
and (ii) casualty insurance, such public liability insurance, third party
property damage insurance with respect to liabilities, losses or damage in
respect of the assets, properties and businesses of Parent Borrower and its
Subsidiaries as may customarily be carried or maintained under similar
circumstances by Persons engaged in similar businesses, in each case in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as Parent
Borrower and its Subsidiaries and with no greater risk retention), with such
deductibles, covering such risks and otherwise on such terms and conditions as
shall be customary for such Persons.  Without limiting the generality of the
foregoing, each Credit Party will, and will cause each of its Subsidiaries to be
maintained (a) flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, and (b) replacement value casualty
insurance on its properties (including, the Collateral) under such policies of
insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as are at all times carried or maintained
under similar circumstances by Persons engaged in similar businesses.  Each such
policy of insurance shall (i) name Collateral Agent, on behalf of Lenders as an
additional insured thereunder as its interests may appear, and (ii) in the case
of each casualty insurance policy, contain a loss payable clause or endorsement,
reasonably satisfactory in form and substance to Collateral Agent, that names
Collateral Agent, on behalf of Secured Parties as the loss payee thereunder and
provides for at least thirty days’ prior written notice to Collateral Agent of
any modification or cancellation of such policy.
 

5.6                Inspections and Appraisals.
 
(a)                 Each Credit Party will, and will cause each of its
Subsidiaries to, permit any authorized representatives designated by any Agent
and the Lenders to visit and inspect any of the properties of any Credit Party
and any of its respective Subsidiaries, to inspect and copy its and their
financial and accounting records, and to discuss its and their affairs, finances
and accounts with its and their officers and independent public accountants (at
Parent Borrower’s sole cost and expense) (provided that, an Authorized Officer
of Parent Borrower shall be afforded an opportunity to be present), all upon
reasonable prior notice and at such reasonable times during normal business
hours; provided, however, that unless an Event of Default shall have occurred
and be continuing, Agent and Lenders shall only conduct one (1) such visit and
inspection during any twelve consecutive month period.
 
(b)                Each Credit Party permits the Administrative Agent to
commission, at any time whilst an Event of Default shall have occurred and be
continuing, a Valuation Report (at Parent Borrower’s sole cost and expense) and
each Credit Party permits, and will cause each of its Subsidiaries to permit,
any authorized respresentative designated by the Agent and the Lenders to visit
and inspect any of the properties of any Credit Party and any of its respective
Subsidiaries and to inspect and copy its and their financial and accounting
records in connection with, and for the purposes of, the foregoing.
 
59

--------------------------------------------------------------------------------

5.7               Lenders Meetings.  Parent Borrower will, upon the reasonable
request of Administrative Agent or Requisite Lenders, participate in a meeting
of Administrative Agent and Lenders once during each Fiscal Year to be held at
Parent Borrower’s corporate offices or at such other location as may be agreed
to by Parent Borrower and Administrative Agent at such time as may be agreed to
by Parent Borrower and Administrative Agent (each such meeting to be at Parent
Borrower’s sole cost and expense).  Parent Borrower will hold a meeting among
Administrative Agent and Lenders at least once each Fiscal Quarter by telephone
on the first Business Day of each Fiscal Quarter at 10:00 AM (New York time) or
such other time and date otherwise agreed to by Parent Borrower, Administrative
Agent, and Lenders.
 

5.8               Compliance with Laws.  Each Credit Party will comply, and will
cause each of its Subsidiaries and all other Persons, if any, on or occupying
any Facilities to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including all
Environmental Laws and anti-corruption laws), noncompliance with which could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  Each Credit Party shall be, and will cause each of its
Subsidiaries and all other Persons, if any, to be, in compliance with all
Governmental Authorizations issued to and held by such Person, the noncompliance
with which could have a Material Adverse Effect.  No Credit Party or any
Subsidiary thereof is in breach of or is the subject of any action or
investigation under the Act.
 

5.9                Environmental.
 
(a)                 Environmental Disclosure.  Parent Borrower will deliver to
Administrative Agent and Lenders:
 
(i)              promptly upon the occurrence thereof, written notice describing
in reasonable detail (1) any Release required to be reported to any federal,
state or local governmental or regulatory agency under any applicable
Environmental Laws, (2) any remedial action taken by Parent Borrower or any
other Person in response to (A) any Hazardous Materials Activities the existence
of which could reasonably be expected to result in one or more Environmental
Claims having, individually or in the aggregate, a Material Adverse Effect, or
(B) any Environmental Claims that, individually or in the aggregate, which could
reasonably be expected to have a Material Adverse Effect, and (3) any Credit
Party’s or any of its Subsidiaries’ discovery of any occurrence or condition on
any real property adjoining or in the vicinity of any Facility that could cause
such Facility or any part thereof to be subject to any material restrictions on
the ownership, occupancy, transferability or use thereof under any Environmental
Laws; and
 
(ii)            as soon as practicable following the sending or receipt thereof
by Parent Borrower or any of its Subsidiaries, a copy of any and all written
communications with respect to (1) any Environmental Claims which could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (2) any Release required to be reported to any Governmental
Authority, and (3) any request for information from any Governmental Authority
that would reasonably suggest that such agency is investigating whether Parent
Borrower or any of its Subsidiaries may be potentially responsible for any
Hazardous Materials Activity.
 
(b)                Hazardous Materials Activities, Etc.  Each Credit Party shall
promptly take, and shall cause each of its Subsidiaries promptly to take, any
and all actions necessary to (i) cure any violation of applicable Environmental
Laws by such Credit Party or its Subsidiaries that could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, and (ii)
make an appropriate response to any Environmental Claim against such Credit
Party or any of its Subsidiaries and discharge any obligations it may have to
any Person thereunder where failure to do so could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
 
60

--------------------------------------------------------------------------------

5.10            Subsidiaries.  In the event that any Person becomes a Subsidiary
of any Credit Party, each Credit Party (including any UK Production Entity Group
following the applicable UK Production Entity Inclusion Date) shall (a)
concurrently with such Person becoming a Subsidiary cause such Subsidiary to
become a Guarantor hereunder and a Grantor under the Pledge and Security
Agreement by executing and delivering to Administrative Agent and Collateral
Agent a Counterpart Agreement (or, if such Subsidiary is a Foreign Subsidiary, a
guarantee and collateral agreement reasonably satisfactory to Administrative
Agent), and (b) subject to the terms, provisions and limitations set forth in
the Credit Documents, take all such actions and execute and deliver, or cause to
be executed and delivered, all such documents, instruments, agreements, and
certificates as are reasonably requested by Administrative Agent.  With respect
to each such Subsidiary, Parent Borrower shall promptly send to Administrative
Agent written notice setting forth with respect to such Person (i) the date on
which such Person became a Subsidiary of Parent Borrower, and (ii) all of the
data required to be set forth in Schedules 4.1 and 4.2 with respect to all
Subsidiaries of Parent Borrower; provided that,such written notice shall be
deemed to supplement Schedule 4.1 and 4.2 for all purposes hereof.
 

5.11            Additional Material Real Estate Assets.  In the event that,
after the Closing Date, any Credit Party acquires a Material Real Estate Asset
or a Real Estate Asset owned on the Closing Date becomes a Material Real Estate
Asset and such interest has not otherwise been made subject to the Lien of the
Collateral Documents in favor of Collateral Agent, for the benefit of Secured
Parties, then, contemporaneously with such Credit Party acquiring such Material
Real Estate Asset, or promptly after a Real Estate Asset owned or leased on the
Closing Date becomes a Material Real Estate Asset, such Credit Party shall take
the following actions and execute and deliver, or cause to be executed and
delivered, in each case with respect to each such Material Real Estate Asset:
 
(a)                 a fully executed and notarized Mortgage, in proper form for
recording in all appropriate places in all applicable jurisdictions, encumbering
each such Material Real Estate Asset;
 
(b)                an opinion of counsel (which counsel shall be reasonably
satisfactory to Collateral Agent) in the state in which such Material Real
Estate Asset is located with respect to the enforceability of the form(s) of
Mortgage to be recorded in such state in respect of such Material Real Estate
Asset and such other matters as Collateral Agent may reasonably request, in each
case in form and substance reasonably satisfactory to Collateral Agent;
 
(c)                (A) ALTA mortgagee title insurance policies or unconditional
commitments therefor issued by one or more title companies reasonably
satisfactory to Collateral Agent with respect to each such Material Real Estate
Asset (each, a “Title Policy”), in amounts not less than the fair market value
of each such Material Real Estate Asset, together with a title report issued by
a title company with respect thereto, dated not more than thirty days prior to
the date such Real Estate Asset was acquired or became a Material Real Estate
Asset, as applicable, and copies of all recorded documents listed as exceptions
to title or otherwise referred to therein, each in form and substance reasonably
satisfactory to Collateral Agent and (B) evidence reasonably satisfactory to
Collateral Agent that such Credit Party has paid to the title company or to the
appropriate Governmental Authorities all expenses and premiums of the title
company and all other sums required in connection with the issuance of each
Title Policy and all applicable recording and stamp taxes (including mortgage
recording and intangible taxes) payable in connection with recording the
Mortgages for each such Material Real Estate Asset in the appropriate real
estate records;
 
(d)                evidence of flood insurance with respect to each Flood Hazard
Property that is located in a community that participates in the National Flood
Insurance Program, in each case in compliance with any applicable regulations of
the Board of Governors of the Federal Reserve System, in form and substance
reasonably satisfactory to Collateral Agent;
 
61

--------------------------------------------------------------------------------

(e)                 ALTA surveys of each such Material Real Estate Asset,
certified to Collateral Agent and dated not more than thirty days prior to the
date such Real Estate Asset was acquired or became a Material Real Estate Asset,
as applicable (unless the applicable Credit Party is able to obtain a Title
Policy in respect of such Material Real Estate Asset and the Collateral Agent
otherwise determines (and the Collateral Agent may rely on the decision of the
Requisite Lenders in making such determination) that such ALTA survey is not
reasonably required); and
 
(f)                  all such other applicable documents, instruments,
agreements, opinions and certificates with respect to each such Material Real
Estate Asset that Collateral Agent shall reasonably request to create in favor
of Collateral Agent, for the benefit of Secured Parties, a valid and, subject to
any filing and/or recording referred to herein, perfected and continuing First
Priority security interest in such Material Real Estate Assets.
 

5.12            Further Assurances.  At any time or from time to time upon the
reasonable request of Administrative Agent, but in any event subject to the
terms, provisions and limitations of the Credit Documents, each Credit Party
will, at its expense, promptly execute, acknowledge and deliver such further
documents and do such other acts and things as Administrative Agent or
Collateral Agent may reasonably request in order to effect fully the purposes of
the Credit Documents, including providing Lenders with any information
reasonably requested pursuant to Section 10.21 (including the authorization of
filing and recording of UCC financing statements, fixture filings, Intellectual
Property Security Agreements, and other documents, in each case to the extent
reasonably requested by Collateral Agent), which may be required under any
applicable law, or which Collateral Agent may reasonably request, to effectuate
the transactions contemplated by the Credit Documents or to grant, preserve,
protect or perfect the Liens created by the Collateral Documents or the validity
or priority of any such Liens).  With respect to any acquisition of assets
(including in connection with a Permitted Acquisition), all actions shall have
been taken to ensure that Collateral Agent has a perfected and continuing First
Priority Liens (subject to Permitted Liens) on such assets.  On or before the
Closing Date (as may be extended by Collateral Agent in its reasonable
discretion) or within 30 days of opening of any new Controlled Account (as may
be extended by Collateral Agent in its reasonable discretion), as applicable,
each bank where a Controlled Account is maintained, shall have entered into
tri-party account control agreements with Collateral Agent, for the benefit of
itself and Lenders, and the applicable Credit Party with respect to such
accounts of the Credit Parties, in form and substance reasonably acceptable to
Collateral Agent and as provided in the Pledge and Security Agreement.  In
furtherance and not in limitation of the foregoing, each Credit Party shall take
such actions as Administrative Agent or Collateral Agent may reasonably request
from time to time to ensure that the Obligations are guaranteed by the
Guarantors and are secured by substantially all of the assets of Parent
Borrower, and its Subsidiaries and all of the outstanding Capital Stock of
Parent Borrower and its Subsidiaries (subject to limitations contained in the
Credit Documents with respect to Foreign Subsidiaries).  In addition to the
foregoing, Parent Borrower shall (i) at the request of Requisite Lenders,
deliver, from time to time, to Administrative Agent such appraisals as are
required by law or regulation of Real Estate Assets with respect to which
Collateral Agent has been granted a Lien and (ii) subject to Section 5.18,
maintain Landlord Personal Property Collateral Access Agreements in respect of
Parent Borrower’s headquarters and any other Real Estate Asset where Collateral
with a fair market value of at least $500,000 is located.  Notwithstanding
anything to the contrary contained herein, in no event shall Mortgages be
required to be delivered in respect of any leasehold interest held by Parent
Borrower or any of its Subsidiaries in any Real Estate Asset.
 

5.13            Cash Management Systems.  Unless otherwise consented to by the
Requisite Lenders, Parent Borrower and its Subsidiaries shall establish and
maintain cash management systems consistent with Section 6.16 and reasonably
acceptable to Administrative Agent, including, without limitation, with respect
to blocked account arrangements (it being understood and agreed that, as of the
Closing Date, the cash management systems maintained on the Closing Date are
acceptable).
 
62

--------------------------------------------------------------------------------

5.14            Intellectual Property.  The Credit Parties shall, and shall
cause each of their respective Subsidiaries to (a) promptly register or cause to
be registered (to the extent not already registered) with the United States
Patent and Trademark Office, the United States Copyright Office and any other
applicable Governmental Authority either within or outside of the United States,
as the case may be, those registrable Intellectual Property rights now owned or
hereafter developed or acquired by such Credit Parties or any of its
Subsidiaries that are material to the conduct of the business of such Credit
Parties and its Subsidiaries, (b) notify Agents in writing (i) not later than
ten (10) Business Days following the date of the filing of any applications or
registrations of any Intellectual Property right of such Credit Parties or any
of its Subsidiaries that is material to the conduct of the business of such
Credit Parties and its Subsidiaries taken as a whole with the United States
Patent and Trademark Office, the United States Copyright Office or any other
Governmental Authority, including, to the extent applicable, the date of such
filing, the registration or application numbers, if any, and the title of such
Intellectual Property rights to be registered and (ii) concurrent with the
delivery of the financial statements referred to in clauses (a), (b) and (c) of
Section 5.1, following the date of the filing of any other applications or
registrations with the United States Patent and Trademark Office, the United
States Copyright Office or any other Governmental Authority, including, to the
extent applicable, the date of such filing, the registration or application
numbers, if any, and the title of such Intellectual Property rights to be
registered, (c) promptly, execute such documents as Collateral Agent may
reasonably request for Collateral Agent to maintain the priority and perfection
of First Priority Lien in such Intellectual Property rights, (d) upon the
request of Collateral Agent, either deliver to Collateral Agent or file such
documents in connection with the filing of any such applications or
registrations, and (e) upon filing any such applications or registrations,
within the time periods for notice thereof described in clause (b) above,
provide Collateral Agent with a copy of such applications or registrations
together with any exhibits, evidence of the filing of any documents requested by
Collateral Agent to be filed for Collateral Agent to maintain the perfection and
priority of its security interest in such Intellectual Property rights, and the
date of such filing.  Each Credit Party shall, and shall cause its Subsidiaries
to, (i) protect, defend and maintain the validity and enforceability of each
item of Intellectual Property that is material to the conduct of the business of
such Credit Party and its Subsidiaries taken as a whole, (ii) promptly advise
Agents in writing of any conflicting or potentially infringing activities by
third parties of which it becomes aware with respect to such Intellectual
Property and (iii) not allow any material Intellectual Property to be abandoned,
forfeited or dedicated to the public without the written consent of Requisite
Lenders.
 

5.15            Intentionally Deleted
 

5.16            Small Business Administration.  For so long as the SBA Lender
has any Term Loan Exposure, each Credit Party shall, and shall cause each of its
Subsidiaries to, within 30 days of receipt of request from the SBA Lender,
deliver to the SBA Lender any information requested by the SBA and will provide
to each SBIC Lender (upon reasonable notice and during normal business hours)
and the U.S. Small Business Administration access to such Credit Party’s books
and records for the purpose of confirming that such Credit Party is in
regulatory compliance with the SBIC Act and related regulations.  For a period
of one year following the date hereof, no Credit Party will change its business
activity if such change would cause it to have more than 49% of its tangible
assets or employees located outside of the United States.  Each Credit Party
will at all times comply with the non-discrimination requirements of Parts 112,
113 and 117 of Title 13 of the United States Code of Federal Regulations.  Upon
the request of a SBA Lender, the Credit Parties promptly (and in any event
within twenty (20) days of such request) will provide to such SBA Lender an
assessment, in form and substance satisfactory to such SBA Lender, of the
economic impact of the portion of the Term Loans provided by such SBA Lender,
specifying the full-time equivalent jobs created or retained, the impact of the
portion of the Term Loans provided by such SBA Lender on such Credit Party’s
business, in terms of expanded revenue and profits, and on taxes paid by the
business and its employees.
 
63

--------------------------------------------------------------------------------

5.17            Employee Benefit Plans.  Each Credit Party shall ensure that all
pension schemes operated by or maintained for the benefit of a Credit Party
and/or any of their employees are fully funded based on the statutory funding
objective under sections 221 and 222 of the Pensions Act 2004 and that no action
or omission is taken by any member of the Group in relation to such a pension
scheme which has or is reasonably likely to have a Material Adverse Effect
(including, without limitation, the termination or commencement of winding-up
proceedings of any such pension scheme or any Credit Party ceasing to employ any
member of such a pension scheme).
 

5.18            Licenses  Parent Borrower shall, and shall cause each of the
Credit Parties to, abide by the terms of Schedule 5.18 in connection with future
Licenses.
 

5.19            Post-Closing Matters  Notwithstanding anything to the contrary
contained herein or in the other Credit Documents Parent Borrower shall, and
shall cause each of the Credit Parties to, satisfy the requirements set forth on
Schedule 5.19 on or before the date specified for such requirement or such later
date to be determined by Administrative Agent.


SECTION 6.
NEGATIVE COVENANTS

 
Each Credit Party covenants and agrees that, so long as any Term Loan Commitment
is in effect and until payment in full of all Obligations, such Credit Party
shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Section 6.
 

6.1                Indebtedness.  No Credit Party shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly, create, incur, assume or
guaranty, or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness, except:
 
(a)                 the Obligations;
 
(b)                Indebtedness of (x) any Guarantor Subsidiary to Parent
Borrower or to any other Guarantor Subsidiary or (y) of Parent Borrower to any
Guarantor Subsidiary; provided that, (i) all such Indebtedness shall be
evidenced by the Intercompany Note and such Intercompany Note shall be subject
to a First Priority Lien pursuant to the Pledge and Security Agreement and are
delivered to Administrative Agent together with appropriate allonges or other
documents of transfer to be held as Collateral, (ii) all such Indebtedness shall
be unsecured pursuant to the terms of the Intercompany Note and (iii) any
payment by any such Guarantor Subsidiary under any guaranty of the Obligations
shall result in a pro tanto reduction of the amount of any Indebtedness owed by
such Guarantor Subsidiary to Parent Borrower or to any of its Subsidiaries for
whose benefit such payment is made; provided further that any Indebtedness of
RLJ Australia to any Credit Party shall not exceed, when aggregated with any
equity Investments made in RLJ Australia during such Fiscal Year (but in any
event after the Closing Date) pursuant to Section 6.6(b), $250,000 at any time
during the first Fiscal Year following the Closing Date increasing by $250,000
during each subsequent Fiscal Year thereafter up to a maximum aggregate amount
of $1,000,000 of such Indebtedness at any time;
 
(c)                 Indebtedness in an aggregate amount not to exceed at any
time $500,000 incurred by Parent Borrower or any of its Subsidiaries arising
from agreements providing for indemnification, adjustment of purchase price or
similar obligations, or from guaranties or letters of credit, surety bonds or
performance bonds securing the performance of Parent Borrower or any such
Subsidiary pursuant to such agreements, in connection with Permitted
Acquisitions or permitted dispositions of any business, assets or Subsidiary of
Parent Borrower or any of its Subsidiaries; provided that such Indebtedness is
not reflected on the balance sheet of Parent Borrower or any Subsidiary
(contingent obligations referred to in a footnote to financial statements and
not otherwise reflected on the balance sheet will not be deemed to be reflected
as Indebtedness on such balance sheet for purposes of this clause (c)).
 
64

--------------------------------------------------------------------------------

(d)               Indebtedness which may be deemed to exist pursuant to any
guaranties, performance, surety, statutory, appeal or similar obligations
incurred in the ordinary course of business and consistent with past practice
and not in connection with a Permitted Acquisition and in an aggregate amount
not to exceed at any time $500,000;
 
(e)                 Indebtedness in respect of netting services, overdraft
protections and otherwise in connection with deposit accounts; provided that any
such Indebtedness does not consist of Indebtedness for borrowed money and is
owed to the financial institutions providing such arrangements and such
Indebtedness is extinguished in accordance with customary practices with respect
thereto;
 
(f)                  guaranties in the ordinary course of business of the
obligations of suppliers, customers, franchisees and licensees of Parent
Borrower and its Subsidiaries in an aggregate amount not to exceed at any time
$500,000;
 
(g)                guaranties by Parent Borrower of Indebtedness of a Guarantor
Subsidiary or guaranties by a Subsidiary of Parent Borrower of Indebtedness of
Parent Borrower or a Guarantor Subsidiary with respect, in each case, to
Indebtedness otherwise permitted to be incurred pursuant to this Section 6.1;
 
(h)                Indebtedness in existence on the Closing Date and described
in Schedule 6.1, but not any extensions, renewals or replacements of such
Indebtedness except (i) renewals and extensions expressly provided for in the
agreements evidencing any such Indebtedness as the same are in effect on the
date of this Agreement, and (ii) refinancings and extensions of any such
Indebtedness if the terms and conditions thereof are not less favorable in any
material respect to the obligor thereon or to Lenders than the Indebtedness
being refinanced or extended, and the average life to maturity thereof is
greater than or equal to that of the Indebtedness being refinanced or extended;
provided that, such Indebtedness permitted under the immediately preceding
clause (i) or (ii) above shall not (A) include Indebtedness of an obligor that
was not an obligor with respect to the Indebtedness being extended, renewed or
refinanced, (B) exceed in a principal amount the Indebtedness being renewed,
extended or refinanced (other than capitalized interest and fees), or (C) be
incurred, created or assumed if any Default or Event of Default has occurred and
is continuing or would result therefrom;
 
(i)                  Indebtedness in an aggregate amount not to exceed at any
time $500,000 with respect to (x) Capital Leases, (y) purchase money
Indebtedness and (z) Permitted Acquisitions; provided that, in the case of
clause (x), that any such Indebtedness shall be secured only by the asset
subject to such Capital Lease, and, in the case of clauses (y) and (z), that any
such Indebtedness shall be secured only by the asset acquired in connection with
the incurrence of such Indebtedness;
 
(j)                  the Existing Seller Notes in the aggregate principal amount
outstanding on the Closing Date (except for capitalized interest and fees) and
described in Schedule 6.1 provided that, the Existing Seller Notes are at all
times subject to the Existing Seller Notes Subordination Agreement;
 
(k)                 Indebtedness arising in connection with endorsement of
instruments for deposit in the ordinary course of business;
 
(l)                  any UK Production Entity Debt in an amount not to exceed
£10,000,000 per UK Production Entity Group in any Fiscal Year; provided that
such UK Production Entity Debt shall be nonrecourse to the Credit Parties and
their Subsidiaries other than members of such UK Production Entity Group;
 
65

--------------------------------------------------------------------------------

(m)               Indebtedness under Swap Agreements with respect to interest
rates not entered into for speculative purposes; provided that (i) such Swap
Agreements relate to payment obligations on Indebtedness permitted to be
incurred under this Agreement and (ii) the notional principal amount of such
Swap Agreements at the time incurred does not exceed the principal amount of
Indebtedness to which such Swap Agreements relate; and
 
(n)                other unsecured Indebtedness of Parent Borrower and its
Subsidiaries, in an aggregate amount not to exceed at any time $500,000.
 

6.2                Liens.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to create, incur, assume or permit to exist any Lien on or with
respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of Parent Borrower or any
of its Subsidiaries, whether now owned or hereafter acquired or licensed, or any
income, royalties or profits therefrom, or file or permit the filing of, or
permit to remain in effect, any financing statement or other similar notice of
any Lien with respect to any such property, asset, income, royalties or profits
under the UCC of any State or under any similar recording or notice statute or
under any applicable intellectual property laws, rules or procedures, except:
 
(a)                 Liens in favor of Collateral Agent for the benefit of
Secured Parties granted pursuant to any Credit Document;
 
(b)                Liens for unpaid Taxes, assessments, or other governmental
charges or levies that either (i) are not yet delinquent or (ii) do not have
priority over the Liens securing the Obligations and in the case of any such
Lien which has or may become a Lien against any of the Collateral, such Lien and
the contest thereof shall satisfy the Contested Collateral Lien Conditions;
 
(c)                statutory Liens of landlords, banks (and rights of set-off),
of carriers, warehousemen, mechanics, repairmen, workmen and materialmen, and
other Liens imposed by law (other than any such Lien imposed pursuant to Section
401 (a)(29) or 412(n) of the Internal Revenue Code or by ERISA), in each case
incurred in the ordinary course of business (i) for amounts not yet overdue, or
(ii) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of five days) are being contested in good faith
by appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts; provided that in the case of any such Lien which has or
may become a Lien against any of the Collateral, such Lien and the contest
thereof shall satisfy the Contested Collateral Lien Conditions;
 
(d)                Liens incurred in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof and in the case of any such
Lien which has or may become a Lien against any of the Collateral, such Lien and
the contest thereof shall satisfy the Contested Collateral Lien Conditions;
 
(e)                easements, rights-of-way, restrictions, encroachments,
zonings and other restrictions, building codes, land use laws, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Parent Borrower or any of its Subsidiaries;
 
66

--------------------------------------------------------------------------------

(f)                 any interest or title of a lessor or sublessor, licensor or
sublicensor under any lease or license permitted hereunder that is granted or
entered into in the ordinary course of business and does not interfere in any
material respect with the ordinary conduct of business of the Credit Parties and
in an aggregate amount not to exceed at any time $500,000;
 
(g)                Liens solely on any cash earnest money deposits made by
Parent Borrower or any of its Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;
 
(h)                purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;
 
(i)                  Liens in favor of customs and revenue authorities arising
in the ordinary course of business and as a matter of law to secure payment of
customs duties in connection with the importation of goods and in an aggregate
amount not to exceed at any time $500,000;
 
(j)                  any zoning or similar law or right reserved to or vested in
any governmental office or agency to control or regulate the use of any real
property;
 
(k)                 nonexclusive licenses or sublicenses of patents, trademarks
and other Intellectual Property rights granted by Parent Borrower or any of its
Subsidiaries in the ordinary course of business and not interfering in any
respect with the ordinary conduct of the business of Parent Borrower or such
Subsidiary;
 
(l)                  Liens described in Schedule 6.2; provided that, to qualify
as permitted under this Section 6.2(l), any such Lien described on Schedule 6.2
shall only secure the Indebtedness and collateral that it secures on the Closing
Date;
 
(m)                Liens securing purchase money Indebtedness and Indebtedness
in respect of Capital Leases, in each case, permitted pursuant to Section
6.1(i); provided that, any such Lien shall encumber only the asset acquired with
the proceeds of such Indebtedness;
 
(n)                other Liens on assets other than the Collateral securing
Indebtedness in an aggregate amount not to exceed $100,000 at any time
outstanding;
 
(o)                Liens consisting of judgment or judicial attachment liens not
giving rise to a Default or Event of Default and in the case of any such Lien
which has or may become a Lien against any of the Collateral, such Lien and the
contest thereof shall satisfy the Contested Collateral Lien Conditions;
 
(p)                Liens in favor of collecting banks arising under Section
4-210 of the UCC and in respect of which the applicable Person shall in good
faith be prosecuting an appeal or proceedings for review in respect of which
there shall be secured a subsisting stay of execution pending such appeal or
proceedings and, in the case of any such Lien which has or may become a Lien
against any of the Collateral, such Lien and the contest thereof shall satisfy
the Contested Collateral Lien Conditions;
 
67

--------------------------------------------------------------------------------

(q)                Liens that are contractual rights of set off relating to
purchase orders and other agreements entered into with customers of Parent
Borrower or any of their Subsidiaries in the ordinary course of business and
consistent with past practice;
 
(r)                  Liens consisting of security deposits in connection with
leases, subleases, sublicenses, use and occupancy agreements, utility services
and similar transactions entered into by the applicable Credit Party or
Subsidiary of a Credit Party in the ordinary course of business and not required
as a result of any breach of any agreement or default in payment of any
obligation and in an aggregate amount not to exceed at any time $500,000; and
 
(s)                 at any time prior to a UK Production Entity Inclusion Date,
Liens on the broadcast contracts of such UK Production Entity and the proceeds
thereof securing Indebtedness permitted under Section 6.1(l), it being agreed by
the parties hereto that, so long as such Liens continue to secure such
Indebtedness, Collateral Agent shall not have a Lien on such broadcast contracts
or the proceeds thereof.
 

6.3                No Further Negative Pledges.  Except with respect to (a)
specific property encumbered to secure payment of particular Indebtedness or to
be sold pursuant to an executed agreement with respect to a permitted Asset
Sale, (b) restrictions by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses and
similar agreements entered into in the ordinary course of business (provided
that, such restrictions are limited to the property or assets secured by such
Liens or the property or assets subject to such leases, licenses or similar
agreements, as the case may be) and (c) the Credit Documents, no Credit Party
nor any of its Subsidiaries shall enter into any agreement prohibiting the
creation or assumption of any Lien upon any of its properties or assets, whether
now owned or hereafter acquired, to secure the Obligations.
 

6.4                Restricted Payments.  No Credit Party shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly:
 
(a) (x) declare, order, pay or make any Restricted Junior Payment or set apart
any sum for any Restricted Junior Payment, or (y) agree to declare, order, pay
or make any Restricted Junior Payment or set apart any sum for any Restricted
Junior Payment, except that Parent Borrower may make the following Restricted
Junior Payments:
 
(i)              any Subsidiary of Parent Borrower may declare and pay dividends
or make other distributions ratably to its equity holders;
 
(ii)            so long as no Default or Event of Default shall have occurred
and be continuing or shall be caused thereby, regularly scheduled payments in
the form of Interest Notes or Shares (in each case, as defined in the Existing
Seller Notes) to the extent provided for by, and in accordance with, the terms
of the Existing Seller Notes;
 
(iii)           cash payments in respect of accrued but unpaid interest to the
extent expressly provided for by, and accordance with, the terms and conditions
of the Existing Seller Notes, so long as no Default or Event of Default exists
before or after giving effect to such payment and any such payment is permitted
by the Existing Seller Notes Subordination Agreement; and
 
(iv)          so long as no Default or Event of Default shall have occurred and
be continuing or shall be caused thereby, cash payments by Parent Borrower to
any Person in the ordinary course of business in an aggregate amount not to
exceed $350,000 in any Fiscal Year, to the extent necessary to permit Parent
Borrower to pay salaries, fees and expenses; provided that, in each case, such
payments shall be subordinated to the Obligations on terms satisfactory to
Administrative Agent and the Requisite Lenders; or
 
68

--------------------------------------------------------------------------------

(b)                purchase, redeem, repay, prepay, acquire, retire, defease,
exchange or make any distributions (each of the foregoing, a “Payment”) in
respect of any Indebtedness now or hereafter owed to the Permitted Holders
unless:
 
(i)             the unpaid principal amount of the Term Loan is $65,000,000 or
less;
 
(ii)            after giving effect to such Payment, the Parent Borrower is in
compliance on a pro forma basis with the covenants set forth in Section 6.7 as
if those covenants were being tested on the proposed date for the Payment; and
 
(iii)            no Default or Event of Default has occurred and is continuing
or would arise as a result of such Payment.


6.5                Restrictions on Subsidiary Distributions.  Except as provided
herein, no Credit Party shall, nor shall it permit any of its Subsidiaries to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Parent Borrower to (a) pay dividends or make any other distributions on any of
such Subsidiary’s Capital Stock owned by Parent Borrower or any other Subsidiary
of Parent Borrower, (b) repay or prepay any Indebtedness owed by such Subsidiary
to Parent Borrower or any other Subsidiary of Parent Borrower, (c) make loans or
advances to Parent Borrower or any other Subsidiary of Parent Borrower, or (d)
transfer any of its property or assets to Parent Borrower or any other
Subsidiary of Parent Borrower other than restrictions (i) in agreements
evidencing purchase money Indebtedness permitted by Section 6.1(i) and Section
6.1(m) that impose restrictions on the property so acquired, (ii) by reason of
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses, joint venture agreements and similar agreements
entered into in the ordinary course of business, and (iii) that are or were
created by virtue of any transfer of, agreement to transfer or option or right
with respect to any property, assets or Capital Stock not otherwise prohibited
under this Agreement.
 

6.6               Investments.  No Credit Party shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly, make or own any Investment
(including in connection with the creation and/or production of any Media
Library or Media Rights or any other broadcast programming) in any Person,
including without limitation any Joint Venture and any Foreign Subsidiary,
except:
 
(a)                 Investments in Cash and Cash Equivalents;
 
(b)                equity Investments owned as of the Closing Date in any
Subsidiary and Investments made after the Closing Date in any wholly-owned
Guarantor Subsidiaries of Parent Borrower; provided that, any such Investments
made in RLJ Australia, when aggregated with any Indebtedness extended to RLJ
Australia by any Credit Party during such Fiscal Year pursuant to Section
6.1(b), shall not exceed $250,000 in any Fiscal Year;
 
(c)                 Investments (i) in any Securities received in satisfaction
or partial satisfaction thereof from financially troubled account debtors, and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business consistent with the past practices of Parent Borrower and its
Subsidiaries;
 
(d)                 intercompany loans to the extent permitted under Section
6.1(b);
 
69

--------------------------------------------------------------------------------

(e)                 loans and advances to employees, officers and directors of
Parent Borrower and its Subsidiaries (i) made in the ordinary course of
business, and (ii) any refinancings of such loans after the Closing Date in an
aggregate amount for all such loans and advances made under this Section 6.6(e),
not to exceed $250,000 at any time outstanding;
 
(f)                  Investments consisting of Permitted Acquisitions permitted
pursuant to Section 6.8;
 
(g)                 Investments described in Schedule 6.6;
 
(h)                Investments by such Persons in or to Acorn Productions so
long as no Default or Event of Default exists before and after any such
Investment and the amount of all such Investments shall not exceed $500,000 in
the aggregate;
 
(i)                  other Investments in an aggregate amount not to exceed at
any time $500,000 during the term of this Agreement;
 
(j)                   Investments to the extent permitted under Section 6.1(m);
and
 
(k)                 Investments in the form of acquisitions for the Media
Library or of Media Rights in the ordinary course of business.
 
Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.4.
 

6.7                Financial Covenants.
 
(a)                 Fixed Charge Coverage Ratio.  Parent Borrower shall not
permit the Fixed Charge Coverage Ratio for each four-Fiscal Quarter period
ending as of the last day of the Fiscal Quarters set forth below, beginning with
the Fiscal Quarter ending December 31, 2014, to be less than the correlative
ratio indicated (provided that, notwithstanding the foregoing it is understood
and agreed that, for the purposes of the Fixed Charge Coverage Ratio in respect
of the Fiscal Quarters ending on December 31, 2014, March 31, 2015 and June 30,
2015, Consolidated Fixed Charges shall be calculated on an annualized basis):
 
Fiscal
Quarter Ending
Fixed Charge
Coverage Ratio
December 31, 2014
1.10:1.00
March 31, 2015
1.11:1.00
June 30, 2015
1.07:1.00
September 30, 2015
1.13:1.00
December 31, 2015
1.20:1.00
March 31, 2016
1.24:1.00
June 30, 2016
1.28:1.00
September 30, 2016
1.32:1.00
December 31, 2016 and thereafter
1.59:1.00

 
70

--------------------------------------------------------------------------------

(b)               Senior Leverage Ratio.  Parent Borrower shall not permit the
Senior Leverage Ratio as of the last day of any Fiscal Quarter, beginning with
the Fiscal Quarter ending December 31, 2014 to exceed the correlative ratio
indicated:
 
Fiscal
Quarter
Senior Leverage
Ratio
December 31, 2014
4.64:1.00
March 31, 2015
4.71:1.00
June 30, 2015
4.87:1.00
September 30, 2015
4.47:1.00
December 31, 2015
4.03:1.00
March 31, 2016
3.83:1.00
June 30, 2016
3.64:1.00
September 30, 2016
3.46:1.00
December 31, 2016 and thereafter
2.67:1.00



(c)               Total Leverage Ratio.  Parent Borrower shall not permit the
Total Leverage Ratio as of the last day of any Fiscal Quarter, beginning with
the Fiscal Quarter ending December 31, 2014 to exceed the correlative ratio
indicated:
 
Fiscal
Quarter
Total Leverage
Ratio
December 31, 2014
5.71:1.00
March 31, 2015
5.81:1.00
June 30, 2015
6.09:1.00
September 30, 2015
5.56:1.00
December 31, 2015
5.06:1.00
March 31, 2016
4.82:1.00
June 30, 2016
4.65:1.00
September 30, 2016
4.43:1.00
December 31, 2016 and thereafter
3.44:1.00



(d)                Minimum Cash Balance.  The Parent Borrower shall not permit
the Minimum Cash Balance to be less than $3,500,000 at any time.
 
71

--------------------------------------------------------------------------------

(e)                 Certain Calculations.  With respect to any period during
which a Permitted Acquisition or an Asset Sale has occurred (each, a “Subject
Transaction”), for purposes of determining compliance with the financial
covenants set forth in this Section 6.7, Consolidated Adjusted EBITDA and the
components of Consolidated Fixed Charges shall be calculated with respect to
such period on a pro forma basis (including pro forma adjustments reasonably
approved by the Requisite Lenders and in accordance with the definition of
“Consolidated Adjusted EBITDA”) using the historical audited financial
statements of any business so acquired or to be acquired or sold or to be sold
and the consolidated financial statements of Parent Borrower and its
Subsidiaries which shall be reformulated as if such Subject Transaction, and any
Indebtedness incurred or repaid in connection therewith, had been consummated or
incurred or repaid at the beginning of such period (and assuming that such
Indebtedness bears interest during any portion of the applicable measurement
period prior to the relevant acquisition at the weighted average of the interest
rates applicable to outstanding Term Loans incurred during such period).
 

6.8                Fundamental Changes; Disposition of Assets; Acquisitions.  No
Credit Party shall, nor shall it permit any of its Subsidiaries to, enter into
any transaction of merger or consolidation, or liquidate, wind-up or dissolve
itself (or suffer any liquidation or dissolution), or convey, sell, lease or
sub-lease (as lessor or sublessor), exchange, transfer or otherwise dispose of,
in one transaction or a series of transactions, all or any part of its business,
assets or property of any kind whatsoever, whether real, personal or mixed and
whether tangible or intangible, whether now owned or hereafter acquired, or
acquire by purchase or otherwise (other than purchases or other acquisitions of
inventory, materials and equipment in the ordinary course of business) the
business, property or fixed assets of, or stock or other evidence of beneficial
ownership of, any Person or any division or line of business or other business
unit of any Person, except:
 
(a)                 any Subsidiary of Parent Borrower may be merged with or into
Parent Borrower or any Guarantor Subsidiary (but, in each case, with respect to
periods prior to a UK Production Entity Inclusion Date, no member of such UK
Production Entity Group shall be merged with or into Parent Borrower or any
other Subsidiary), or be liquidated, wound up or dissolved, or all or any part
of its business, property or assets may be conveyed, sold, leased, transferred
or otherwise disposed of, in one transaction or a series of transactions, to
Parent Borrower or any Guarantor Subsidiary; provided that, in the case of such
a merger, Parent Borrower or such Guarantor Subsidiary (other than RLJ
Australia), as applicable shall be the continuing or surviving Person;
 
(b)                sales of inventory in the ordinary course of business;
 
(c)                Asset Sales (other than (x) Media Rights constituting a
portion of the Media Library, (y) and Asset Sales in respect of Capital Stock in
any member of the ACL Group, RLJ Entertainment Holdings Ltd. and Acorn
Productions and (z) any property or asset of any member of the ACL Group, RLJ
Entertainment Holdings Ltd. and Acorn Productions), the proceeds of which
(valued at the principal amount thereof in the case of non-Cash proceeds
consisting of notes or other debt Securities and valued at fair market value in
the case of other non-Cash proceeds), when aggregated with the proceeds of all
other Asset Sales made hereunder, are less than $500,000; provided that, (1) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof (determined in good faith by the board of
directors of Parent Borrower (or similar governing body)), (2) no less than 75%
thereof shall be paid in Cash and (3) the Net Asset Sale Proceeds thereof shall
be applied as required by Section 2.11(a);
 
(d)                disposals of obsolete, worn out or surplus equipment in an
amount not to exceed $500,000 in the aggregate during the term of this
Agreement;
 
(e)                 Permitted Acquisitions;
 
(f)                  Investments made in accordance with Section 6.6;
 
72

--------------------------------------------------------------------------------

(g)                non-exclusive licenses of patents, trademarks and other
Intellectual Property rights granted by Parent Borrower or any of its
Subsidiaries in the ordinary course of business and not interfering in any
respect with the ordinary conduct of the business of Parent Borrower or such
Subsidiary and do not result in the loss of use of any Media Rights that
constitute a portion of the Media Library;
 
(h)                conversions of Cash Equivalents into cash or other Cash
Equivalents;
 
(i)                  the sale, assignment, lease, conveyance, transfer or other
disposition of property by (i) Parent Borrower or any Subsidiary of Parent
Borrower to any Credit Party, (ii) any Subsidiary of Parent Borrower that is not
a Credit Party to any other Subsidiary of Parent Borrower that is not a Credit
Party (but, in each case, (x) with respect to periods prior to a UK Production
Entity Inclusion Date, other than to a member of such UK Production Entity Group
and (y) with respect to periods prior to the ACL becoming a wholly-owned
Subsidiary, sale, assignment, lease, conveyance, transfer or other disposition
of property by any member of the ACL Group to a Subsidiary that is not a Credit
Party) and (iii) any Credit Party to any Subsidiary that is not a Credit Party;
provided that, with respect to this clause (iii), the fair market value of such
assets shall not exceed $250,000 in the aggregate during the term of this
Agreement; provided further that, with respect to any sale, assignment, lease,
conveyance, transfer or other disposition pursuant to this Section 6.8(i) to RLJ
Australia, the fair market value of such assets shall not exceed at any time
$1,000,000;
 
(j)                  subject to Section 2.11, dispositions resulting from a
casualty event; and
 
(k)                dispositions of delinquent Accounts in connection with the
compromise, settlement or collection thereof (and not as part of any financing
transaction), in the ordinary course of business; provided that, (x) no such
dispositions shall be permitted in respect of Accounts that are less than ninety
(90) days overdue and (y) if any such Account is at least ninety (90) days
overdue but less than one hundred eighty (180) days overdue, the face amount of
each such Account shall not exceed $250,000.
 

6.9                Disposal of Subsidiary Interests.  Except for any sale of all
of its interests in the Capital Stock of any of its Subsidiaries in compliance
with the provisions of Section 6.8, no Credit Party shall, nor shall it permit
any of its Subsidiaries to, (a) directly or indirectly sell, assign, pledge or
otherwise encumber or dispose of any Capital Stock of any of its Subsidiaries,
except to qualify directors if required by applicable law; or (b) permit any of
its Subsidiaries directly or indirectly to sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
another Credit Party (subject to the restrictions on such disposition otherwise
imposed hereunder), or to qualify directors if required by applicable law.
 

6.10            Sales and Lease-Backs.  No Credit Party shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly, become or remain
liable as lessee or as a guarantor or other surety with respect to any lease of
any property (whether real, personal or mixed), whether now owned or hereafter
acquired, which such Credit Party (a) has sold or transferred or is to sell or
to transfer to any other Person (other than Parent Borrower or any of its
Subsidiaries), or (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by such Credit
Party to any Person (other than Parent Borrower or any of its Subsidiaries) in
connection with such lease.
 
73

--------------------------------------------------------------------------------

6.11            Transactions with Shareholders and Affiliates.  No Credit Party
shall, nor shall it permit any of its Subsidiaries to, directly or indirectly,
enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
holder of 10% or more of any class of Capital Stock of Parent Borrower or any of
its Subsidiaries or with any Affiliate of Parent Borrower or of any such holder;
provided that, the Credit Parties and their Subsidiaries may enter into or
permit to exist any such transaction if (i) in respect of any transaction
involving aggregate annual revenues or aggregate annual expenses (whichever is
greater) in excess of $1,000,000, the Requisite Lenders have consented to such
transaction and (ii) the terms of such transaction are not less favorable to
Parent Borrower or that Subsidiary, as the case may be, than those that might be
obtained at the time from a Person who is not such a holder or Affiliate;
provided, further, that the foregoing restrictions shall not apply to (a) any
transaction between Parent Borrower and any Guarantor Subsidiary (other than RLJ
Australia); (b) to the extent permitted by Section 6.4(d)(i), reasonable and
customary fees paid to members of the board of directors (or similar governing
body) of Parent Borrower and its Subsidiaries; (c) compensation arrangements for
officers and other employees of Parent Borrower and its Subsidiaries entered
into in the ordinary course of business; (d) ordinary course trade payables of
Parent Borrower and/or its Subsidiaries that are held by Affiliates of Parent
Borrower from time to time; (e) to the extent permitted pursuant to Section
6.4(d), in an aggregate amount not to exceed $350,000 in any Fiscal Year to pay
the salaries, fees and expenses of Parent Borrower; and (f) transactions
described in Schedule 6.11; provided that, in addition to the foregoing, any
transaction (including any Permitted Service Agreement) between Parent Borrower
or any Subsidiary of Parent Borrower, on the one hand, and any ACL Group member,
on the other hand, shall only be entered into pursuant to a written agreement,
which agreement shall be delivered to Administrative Agent prior to the
effectiveness thereof.  Parent Borrower shall disclose in writing each
transaction with any holder of 5% or more of any class of Capital Stock of
Parent Borrower or any of its Subsidiaries or with any Affiliate of Parent
Borrower or of any such holder to Administrative Agent and the Lenders.
 

6.12            Conduct of Business.  From and after the Closing Date, no Credit
Party shall, nor shall it permit any of its Subsidiaries to, engage in any
business other than the businesses engaged in by such Credit Party on the
Closing Date and activities reasonably related or ancillary thereto.
 

6.13            Permitted Activities.  (a)  Parent Borrower shall not (a) incur,
directly or indirectly, any Indebtedness or any other obligation or liability
whatsoever other than the Indebtedness and obligations under this Agreement and
the other Credit Documents; (b) create or suffer to exist any Lien upon any
property or assets now owned or hereafter acquired by it other than the Liens
created under the Collateral Documents to which it is a party or permitted
pursuant to Section 6.2; (c) engage in any business or activity or own any
assets other than (i) holding 100% of the Capital Stock of Image and RLJ
Acquisition and other assets reasonably required for or incidental to the
management and administration of the operations of Parent Borrower and its
Subsidiaries; (ii) activities and contractual rights incidental to maintenance
of its corporate existence and reasonably required for or incidental to the
management and administration of the operations of Parent Borrower and its
Subsidiaries, (iii) performing its obligations and activities incidental thereto
under the Credit Documents; and (iv) making Restricted Junior Payments and
Investments to the extent permitted by this Agreement; (d) consolidate with or
merge with or into, or convey, transfer, lease or license all or substantially
all its assets to, any Person; (e) sell or otherwise dispose of any Capital
Stock of any of its Subsidiaries; (f) create or acquire any Subsidiary or make
or own any Investment in any Person other than Image and RLJ Acquisition; or (g)
fail to hold itself out to the public as a legal entity separate and distinct
from all other Persons.
 
74

--------------------------------------------------------------------------------

(b)                 RLJEL shall not (a) incur, directly or indirectly, any
Indebtedness or any other obligation or liability whatsoever; (b) create or
suffer to exist any Lien upon any property or assets now owned or hereafter
acquired by it other than the Liens created under the Collateral Documents to
which it is a party; (c) engage in any business or activity or own any assets
other than (i) holding 100% of the Capital Stock of its Subsidiaries, holding
not less than 64% of the Capital Stock of ACL and other assets reasonably
required for or incidental to the management and administration of the
operations of RLJEL, its Subsidiaries and ACL; (ii) activities and contractual
rights incidental to maintenance of its corporate existence and reasonably
required for or incidental to the management and administration of the
operations of RLJEL, its Subsidiaries and ACL, (iii) performing its obligations
and activities incidental thereto under the Credit Documents; and (iv) making
Restricted Junior Payments to the extent permitted by this Agreement; (d)
consolidate with or merge with or into, or convey, transfer, lease or license
all or substantially all its assets to, any Person; (e) sell or otherwise
dispose of any Capital Stock of any of its Subsidiaries or ACL; (f) create or
acquire any Subsidiary or make or own any Investment in any Person; or (g) fail
to hold itself out to the public as a legal entity separate and distinct from
all other Persons.  For the avoidance of doubt, Indebtedness incurred by ACL,
Acorn Productions Ltd. or Acorn Global Enterprises Ltd., or any of their
Subsidiaries, shall not be deemed to be Indebtedness incurred by RLJEL so long
as such Indebtedness is non-recourse to RLJEL.
 

6.14            Amendments or Waivers of with respect to Subordinated
Indebtedness.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to, amend or otherwise change the terms of any Subordinated
Indebtedness, or make any payment consistent with an amendment thereof or change
thereto, if the effect of such amendment or change is to increase the interest
rate on such Subordinated Indebtedness, increase the principal amount thereof
(other than capitalized interest and fees), change (to earlier dates) any dates
upon which payments of principal or interest are due thereon, change any event
of default or condition to an event of default with respect thereto (other than
to eliminate any such event of default or increase any grace period related
thereto), change the redemption, prepayment or defeasance provisions thereof
(other than to waive eliminate or delay), change the subordination provisions of
such Subordinated Indebtedness (or of any guaranty thereof), or if the effect of
such amendment or change, together with all other amendments or changes made, is
to increase materially the obligations of the obligor thereunder or to confer
any additional rights on the holders of such Subordinated Indebtedness (or a
trustee or other representative on their behalf) which would be adverse to any
Credit Party or Lenders.
 

6.15            Fiscal Year.  No Credit Party shall, nor shall it permit any of
its Subsidiaries to change its Fiscal Year-end from December 31.
 

6.16            Deposit Accounts.  No Credit Party shall establish or maintain a
Deposit Account (other than Excluded Accounts) that is not a Controlled Account
and no Credit Party will deposit proceeds in a Deposit Account which is not a
Controlled Account.
 

6.17            Amendments to Organizational Agreements and Material Contracts.
(a) No Credit Party shall (i) amend or permit any amendments to any Credit
Party’s Organizational Documents if such amendment would be material and adverse
to Administrative Agent or Lenders; or (ii) amend or permit any amendments to,
or terminate or waive any provision of, any Material Contract if such amendment,
termination, or waiver would be material and adverse to Administrative Agent or
Lenders or the Credit Parties, and (b) ACL shall not amend or permit any
amendments to its Organizational Documents or amend or waive or permit any
amendment to, or waiver of, any term of the Shareholders Agreement if such
amendment would be material and adverse to Administrative Agent or Lenders.
 

6.18            Prepayments of Certain Indebtedness.  Except as expressly
permitted under Section 6.4, no Credit Party shall, directly or indirectly,
voluntarily purchase, redeem, defease or prepay any principal of, premium, if
any, interest or other amount payable in respect of any Indebtedness prior to
its scheduled maturity, other than (i) the Obligations, (ii) Indebtedness
secured by a Permitted Lien if the asset securing such Indebtedness has been
sold or otherwise disposed of in accordance with Section 6.8 and (iii) on a pro
forma basis after giving effect to such payments, Parent Borrower may make such
payments in Cash on the Closing Date as are necessary to repay the Existing
Indebtedness in full.
 
75

--------------------------------------------------------------------------------

6.19            UK Production Entity.  Until a UK Production Entity Inclusion
Date, the Credit Parties shall not, and shall not permit any of their respective
Subsidiaries to, make or suffer to exist any Investments in, or make any Asset
Sale to, such UK Production Entity, or enter into any transaction with such UK
Production Entity other than transactions entered into in the ordinary course of
business and on terms and conditions no less favorable to such Credit Party or
Subsidiary than would be obtained in a comparable arm’s length transaction with
a Person not an Affiliate.
 

6.20            Swap Agreements.  No Credit Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except Swap Agreements designed to
hedge against interest rates, foreign exchange rates or commodities pricing
risks and entered in the ordinary course of business and not for speculative
purposes and such agreements are approved by the Administrative Agent.
 

6.21            Controlled Foreign Corporation.  No Credit Party shall, and no
Credit Party shall permit any of its Subsidiaries to, make any change in its
capital structure that would result in any Subsidiary that is a wholly-owned
Subsidiary, as of the date hereof, becoming a CFC for U.S. federal income tax
purposes.
 

SECTION 7.
GUARANTY


 
7.1                Guaranty of the Obligations.  Guarantors jointly and
severally hereby irrevocably and unconditionally guaranty to Administrative
Agent for the ratable benefit of the Beneficiaries the performance and payment
in full of all Obligations (other than any Excluded Swap Obligations) when the
same become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the “Guaranteed
Obligations”).

 
7.2               Contribution by Guarantors All Guarantors desire to allocate
among themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (a)
the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state or foreign law; provided that,
solely for purposes of calculating the “Fair Share Contribution Amount” with
respect to any Contributing Guarantor for purposes of this Section 7.2, any
assets or liabilities of such Contributing Guarantor arising by virtue of any
rights to subrogation, reimbursement or indemnification or any rights to or
obligations of contribution hereunder shall not be considered as assets or
liabilities of such Contributing Guarantor. “Aggregate Payments” means, with
respect to a Contributing Guarantor as of any date of determination, an amount
equal to (1) the aggregate amount of all payments and distributions made on or
before such date by such Contributing Guarantor in respect of this Guaranty
(including in respect of this Section 7.2), minus (2) the aggregate amount of
all payments received on or before such date by such Contributing Guarantor from
the other Contributing Guarantors as contributions under this Section 7.2. The
amounts payable as contributions hereunder shall be determined as of the date on
which the related payment or distribution is made by the applicable Funding
Guarantor. The allocation among Contributing Guarantors of their obligations as
set forth in this Section 7.2 shall not be construed in any way to limit the
liability of any Contributing Guarantor hereunder. Each Guarantor is a third
party beneficiary to the contribution agreement set forth in this Section 7.2.
 
76

--------------------------------------------------------------------------------

7.3                Payment by Guarantors.  Guarantors hereby jointly and
severally agree, in furtherance of the foregoing and not in limitation of any
other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of Parent Borrower to pay any
of the Guaranteed Obligations when such become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for any Credit Party becoming the subject of a case under the
Bankruptcy Code, would have accrued on such Guaranteed Obligations, whether or
not a claim is allowed against such Credit Party for such interest in the
related bankruptcy case) and all other Guaranteed Obligations then owed to
Beneficiaries as aforesaid.

 
7.4               Liability of Guarantors Absolute.  Each Guarantor agrees that
its obligations hereunder are irrevocable, absolute, independent and
unconditional and shall not be affected by any circumstance which constitutes a
legal or equitable discharge of a guarantor or surety other than payment in full
of the Guaranteed Obligations.  In furtherance of the foregoing and without
limiting the generality thereof, each Guarantor agrees as follows:
 
(a)                 this Guaranty is a guaranty of payment when due and not of
collection.  This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;
 
(b)                Administrative Agent may enforce this Guaranty upon the
occurrence of an Event of Default notwithstanding the existence of any dispute
between any Credit Party and any Beneficiary with respect to the existence of
such Event of Default;
 
(c)                 the obligations of each Guarantor hereunder are independent
of the obligations of Parent Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of Parent Borrower’s, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against Parent Borrower or any of such
other guarantors and whether or not Parent Borrower or any other Guarantor is
joined in any such action or actions;
 
(d)                 payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid.  Without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantor’s liability hereunder in
respect of the Guaranteed Obligations;
 
77

--------------------------------------------------------------------------------

(e)                any Beneficiary, upon such terms as it deems appropriate,
without notice or demand and without affecting the validity or enforceability
hereof or giving rise to any reduction, limitation, impairment, discharge or
termination of any Guarantor’s liability hereunder, from time to time may (i)
renew, extend, accelerate, increase the rate of interest on, or otherwise change
the time, place, manner or terms of payment of the Guaranteed Obligations; (ii)
settle, compromise, release or discharge, or accept or refuse any offer of
performance with respect to, or substitutions for, the Guaranteed Obligations or
any agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Swap Agreement and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
Parent Borrower or any other Guarantor or any security for the Guaranteed
Obligations; and (vi) exercise any other rights available to it under the Credit
Documents or any Swap Agreements; and
 
(f)                  each Guarantor waives, to the maximum extent permitted by
law, all suretyship defenses available now or in the future under law or
equity.  In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees that this Guaranty and the obligations of
Guarantors hereunder shall be valid and enforceable and shall not be subject to
any reduction, limitation, impairment, discharge or termination for any reason
(other than payment in full of the Guaranteed Obligations), including the
occurrence of any of the following, whether or not any Guarantor has notice or
knowledge of any of them:  (i) any failure or omission to assert or enforce or
any agreement or election not to assert or enforce, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power or remedy (whether arising under the
Credit Documents or any Swap Agreement, at law, in equity or otherwise) with
respect to the Guaranteed Obligations or any agreement relating thereto, or with
respect to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to depart from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Credit Documents, any of
the Swap Agreements or any agreement or instrument executed pursuant thereto, or
of any other guaranty or security for the Guaranteed Obligations, in each case
whether or not in accordance with the terms hereof or such Credit Document, such
Swap Agreement or any agreement relating to such other guaranty or security;
(iii) any of the Guaranteed Obligations, or any agreement relating thereto, at
any time is illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Credit Documents or any of the Swap Agreements or from the
proceeds of any security for the Guaranteed Obligations, except to the extent
such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of Parent Borrower or any of its Subsidiaries and to any
corresponding restructuring of the Guaranteed Obligations; (vi) any failure to
perfect or continue the perfection of, any subordination or failure to maintain
the priority of, or any failure to enforce or release of security interest in
any collateral which secures any of the Guaranteed Obligations; (vii) any
defenses, set-offs or counterclaims which Parent Borrower or any other Credit
Party may allege or assert against any Beneficiary in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.
 
78

--------------------------------------------------------------------------------

7.5               Waivers by Guarantors.  Each Guarantor hereby waives, for the
benefit of Beneficiaries:  (a) any right to require any Beneficiary, as a
condition of payment or performance by such Guarantor, to (i) proceed against
Parent Borrower, any other guarantor (including any other Guarantor) of the
Guaranteed Obligations or any other Person, (ii) proceed against or exhaust any
Collateral or other property securing any obligation of Parent Borrower, any
such other guarantor or any other Person, (iii) proceed against or have resort
to any balance of any Deposit Account or credit on the books of any Beneficiary
in favor of Parent Borrower or any other Person, or (iv) pursue any other remedy
in the power of any Beneficiary whatsoever; (b) any defense arising by reason of
the incapacity, lack of authority or any disability or other defense of Parent
Borrower or any other Guarantor including any defense based on or arising out of
the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of Parent Borrower or any other Guarantor from any cause other
than payment in full of the Guaranteed Obligations; (c) any defense based upon
any statute or rule of law which provides that the obligation of a surety must
be neither larger in amount nor in other respects more burdensome than that of
the principal; (d) any defense based upon any Beneficiary’s errors or omissions
in the administration of the Guaranteed Obligations, except behavior which
amounts to bad faith; (e) (i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder, the Swap Agreements
or any agreement or instrument related thereto, notices of any renewal,
extension or modification of the Guaranteed Obligations or any agreement related
thereto, notices of any extension of credit to Parent Borrower and notices of
any of the matters referred to in Section 7.3 and any right to consent to any
thereof; and (g) any defenses or benefits that may be derived from or afforded
by law which limit the liability of or exonerate guarantors or sureties, or
which may conflict with the terms hereof.

 
7.6               Guarantors’ Rights of Subrogation, Contribution, etc.  Until
the Guaranteed Obligations shall have been indefeasibly paid in full, each
Guarantor hereby waives any claim, right or remedy, direct or indirect, that
such Guarantor now has or may hereafter have against Parent Borrower or any
other Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including without limitation (a) any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter have against Parent Borrower with respect to the Guaranteed
Obligations, (b) any right to enforce, or to participate in, any claim, right or
remedy that any Beneficiary now has or may hereafter have against Parent
Borrower or any other Guarantor, and (c) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any
Beneficiary.  In addition, until the Guaranteed Obligations shall have been paid
in full, each Guarantor shall withhold exercise of any right of contribution or
reimbursement such Guarantor may have against any other guarantor (including any
other Guarantor) of the Guaranteed Obligations, including any such right of
contribution under Section 7.2.  Each Guarantor further agrees that, to the
extent the waiver or agreement to withhold the exercise of its rights of
subrogation, reimbursement, indemnification and contribution as set forth herein
is found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnification such
Guarantor may have against Parent Borrower or against any collateral or
security, and any rights of contribution or reimbursement such Guarantor may
have against any such other guarantor, shall be junior and subordinate to any
rights any Beneficiary may have against Parent Borrower or any other Guarantor,
to all right, title and interest any Beneficiary may have in any such collateral
or security, and to any right any Beneficiary may have against such other
guarantor.  If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been finally and indefeasibly
paid in full, such amount shall be held in trust for Administrative Agent on
behalf of Beneficiaries and shall forthwith be paid over to Administrative Agent
for the benefit of Beneficiaries to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.
 
79

--------------------------------------------------------------------------------

7.7                Subordination of Other Obligations.  Any Indebtedness of
Parent Borrower or any Guarantor now or hereafter held by any Guarantor (the
“Obligee Guarantor”) is hereby subordinated in right of payment to the
Guaranteed Obligations, and any such Indebtedness collected or received by the
Obligee Guarantor after an Event of Default has occurred and is continuing shall
be held in trust for Administrative Agent on behalf of Beneficiaries and shall
forthwith be paid over to Administrative Agent for the benefit of Beneficiaries
to be credited and applied against the Guaranteed Obligations but without
affecting, impairing or limiting in any manner the liability of the Obligee
Guarantor under any other provision hereof.  Additionally, each Guarantor agrees
not to assert or enforce, and to the extent maximum extent permitted by
applicable law, hereby waives, any and all rights of subrogation, reimbursement,
indemnification and contribution against Parent Borrower or any other Credit
Party or against any collateral or security, and any rights of contribution such
Guarantor may have against any such other guarantor (including after the payment
in full of the Obligations or the Guaranteed Obligations) if all or any portion
of the Obligations or the Guaranteed Obligations shall have been satisfied in
connection with an exercise of remedies by Collateral Agent in respect of the
Capital Stock of a Credit Party or any Subsidiary of any Credit Party whether
pursuant to the Pledge and Security Agreement or otherwise.

 
7.8               Continuing Guaranty.  This Guaranty is a continuing guaranty
and shall remain in effect until all of the Guaranteed Obligations whether now
existing or hereafter created or arising shall have been indefeasibly paid in
full.  Each Guarantor hereby irrevocably waives any right to revoke this
Guaranty as to future transactions giving rise to any Guaranteed Obligations.

 
7.9               Authority of Guarantors or Parent Borrower.  It is not
necessary for any Beneficiary to inquire into the capacity or powers of any
Guarantor or Parent Borrower or the officers, directors or any agents acting or
purporting to act on behalf of any of them.

 
7.10            Financial Condition of Parent Borrower.  Any Term Loans may be
continued from time to time, and any Swap Agreements may be entered into from
time to time, in each case, without notice to or authorization from any
Guarantor regardless of the financial or other condition of Parent Borrower at
the time of any such grant or continuation or at the time such Swap Agreement is
entered into, as the case may be.  No Beneficiary shall have any obligation to
disclose or discuss with any Guarantor its assessment, or any Guarantor’s
assessment, of the financial condition of Parent Borrower.  Each Guarantor has
adequate means to obtain information from Parent Borrower on a continuing basis
concerning the financial condition of Parent Borrower and its ability to perform
their obligations under the Credit Documents and the Swap Agreements, and each
Guarantor assumes the responsibility for being and keeping informed of the
financial condition of Parent Borrower and of all circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations.  Each Guarantor hereby waives
and relinquishes any duty on the part of any Beneficiary to disclose any matter,
fact or thing relating to the business, operations or conditions of Parent
Borrower now known or hereafter known by any Beneficiary.

 
7.11       Bankruptcy, etc.  (a) The obligations of Guarantors hereunder shall
not be reduced, limited, impaired, discharged, deferred, suspended or terminated
by any case or proceeding, voluntary or involuntary, involving the bankruptcy,
insolvency, receivership, reorganization, liquidation or arrangement of Parent
Borrower or any other Guarantor or by any defense which Parent Borrower or any
other Guarantor may have by reason of the order, decree or decision of any court
or administrative body resulting from any such proceeding.
 
80

--------------------------------------------------------------------------------

(b)            Interest on any portion of the Guaranteed Obligations which
accrues after the commencement of any case or proceeding referred to in clause
(a) above (or, if interest on any portion of the Guaranteed Obligations ceases
to accrue by operation of law by reason of the commencement of such case or
proceeding, such interest as would have accrued on such portion of the
Guaranteed Obligations if such case or proceeding had not been commenced) shall
be included in the Guaranteed Obligations because it is the intention of
Guarantors and Beneficiaries that the Guaranteed Obligations should be
determined without regard to any rule of law or order which may relieve Parent
Borrower of any portion of such Guaranteed Obligations.  Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar person to pay Administrative Agent, or allow the
claim of Administrative Agent in respect of, any such interest accruing after
the date on which such case or proceeding is commenced.
 
(c)            In the event that all or any portion of the Guaranteed
Obligations are paid by Parent Borrower, the obligations of Guarantors hereunder
shall continue and remain in full force and effect or be reinstated, as the case
may be, in the event that all or any part of such payment(s) are rescinded or
recovered directly or indirectly from any Beneficiary as a preference,
fraudulent transfer or otherwise, and any such payments which are so rescinded
or recovered shall constitute Guaranteed Obligations for all purposes hereunder.

 
7.12            Discharge of Guaranty Upon Sale of Guarantor.  If all of the
Capital Stock of any Guarantor or any of its successors in interest hereunder
shall be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.

 
7.13            Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Credit
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided that, each Qualified ECP Guarantor shall only be liable
under this Section 7 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount).  The
obligations of each Qualified ECP Guarantor under this Section 7 shall remain in
full force and effect until the earlier of (i) the discharge of the Guaranty of
such Qualified ECP Guarantor pursuant to Section 7.12 or (ii) the indefeasible
payment in full of the Guaranteed Obligations.  Each Qualified ECP Guarantor
intends that this Section 7.13 constitute, and this Section 7.13 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 
SECTION 8.
EVENTS OF DEFAULT


 
8.1                Events of Default.  If any one or more of the following
conditions or events shall occur:
 
(a)                 Failure to Make Payments When Due.  Failure by Parent
Borrower to pay (i) the principal of and premium, if any, on any Term Loan
whether at stated maturity, by acceleration or otherwise; (ii) when due any
installment of principal of any Term Loan, by mandatory prepayment or otherwise;
or (iii) when due any interest on any Term Loan or any fee or any other amount
due hereunder and such failure continues for a period of three (3) Business
Days.
 
81

--------------------------------------------------------------------------------

(b)                Default in Other Agreements.  (i) Failure of any Credit Party
or any of their respective Subsidiaries to pay when due any principal of or
interest on or any other amount payable in respect of one or more items of
Indebtedness (other than Indebtedness referred to in Section 8.1(a)) in an
aggregate principal amount of $500,000 or more (any such Indebtedness, “Material
Debt”), in each case beyond the grace period, if any, provided therefor; or (ii)
breach or default by any Credit Party with respect to any other material term of
(1) one or more items of Indebtedness in the aggregate principal amount referred
to in clause (i) above, or (2) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness, in each case beyond the
grace period, if any, provided therefor, if the effect of such breach or default
is to cause, or to permit the holder or holders of that Indebtedness (or a
trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or subject to a compulsory repurchase or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or
 
(c)                Breach of Certain Covenants.  Failure of any Credit Party to
perform or comply with any term or condition contained in Section 2.3, Section
5.1, Section 5.2, Section 5.5, Section 5.6, Section 5.7, Section 5.18 and
Section 6 of this Agreement or any of the provisions of the Pledge and Security
Agreement; or
 
(d)                Breach of Representations, etc.  Any representation, warranty
or certification made or deemed made by any Credit Party in any Credit Document
or in any statement or certificate at any time given by any Credit Party or any
of its Subsidiaries in writing pursuant hereto or thereto or in connection
herewith or therewith shall be false in any material (except that such
materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to “materiality” or
“Material Adverse Effect” in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) respect as of the date made or deemed made; or
 
(e)                Other Defaults Under Credit Documents.  Any Credit Party
shall default in the performance of or compliance with any term contained herein
or any of the other Credit Documents, other than any such term referred to in
any other Section of this Section 8.1, and such default shall not have been
remedied or waived within thirty (30) days after the earlier of (i) an officer
of any Credit Party becoming aware of such default, or (ii) receipt by Parent
Borrower of notice from Administrative Agent of such default; or
 
(f)                  Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A
court of competent jurisdiction shall enter a decree or order for relief in
respect of Parent Borrower or any of its Subsidiaries in an involuntary case
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect, which decree or order is not stayed;
or any other similar relief shall be granted under any applicable federal or
state law; or (ii) an involuntary case shall be commenced against Parent
Borrower or any of its Subsidiaries under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect; or
a decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over Parent Borrower or any of its Subsidiaries,
or over all or a substantial part of its property, shall have been entered; or
there shall have occurred the involuntary appointment of an interim receiver,
trustee or other custodian of Parent Borrower or any of its Subsidiaries for all
or a substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of Parent Borrower or any of its Subsidiaries, and any such event
described in this clause (ii) shall continue for sixty days without having been
dismissed, bonded or discharged; or
 
82

--------------------------------------------------------------------------------

(g)                Voluntary Bankruptcy; Appointment of Receiver, etc. (i)
Parent Borrower or any of its Subsidiaries shall have an order for relief
entered with respect to it or shall commence a voluntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; or Parent Borrower or any of its Subsidiaries
shall make any assignment for the benefit of creditors; or (ii) Parent Borrower
or any of its Subsidiaries shall be unable, or shall fail generally, or shall
admit in writing its inability, to pay its debts as such debts become due; or
the board of directors (or similar governing body) of Parent Borrower or any of
its Subsidiaries (or any committee thereof) shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to herein
or in Section 8.1(f); or
 
(h)               Judgments and Attachments.  Any money judgment, writ or
warrant of attachment or similar process involving (i) in any individual case an
amount in excess of $250,000 or (ii) in the aggregate at any time an amount in
excess of $500,000 (in either case to the extent not adequately covered by
insurance as to which a solvent and unaffiliated insurance company has not
denied coverage) shall be entered or filed against Parent Borrower or any of its
Subsidiaries or any of their respective assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of sixty days (or in any event
later than five days prior to the date of any proposed sale thereunder); or
 
(i)                  Dissolution.  Any order, judgment or decree shall be
entered against any Credit Party decreeing the dissolution or split up of such
Credit Party and such order shall remain undischarged or unstayed for a period
in excess of thirty days; or
 
(j)                  Employee Benefit Plans.  (i) There shall occur one or more
ERISA Events which individually or in the aggregate results in or might
reasonably be expected to result in liability of Parent Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in excess of $500,000
during the term hereof; or (ii) there exists any fact or circumstance that
reasonably could be expected to result in the imposition of a Lien or security
interest under Section 412(n) of the Internal Revenue Code or under ERISA in
excess of $500,000 during the term hereof; or
 
(k)                 Change of Control.  A Change of Control shall occur; or
 
(l)                  Guaranties, Collateral Documents and other Credit
Documents.  At any time after the execution and delivery thereof, (i) the
Guaranty for any reason, other than the satisfaction in full of all Obligations,
shall cease to be in full force and effect (other than in accordance with its
terms) or shall be declared to be null and void or any Guarantor shall repudiate
its obligations thereunder, (ii) this Agreement or any Collateral Document
ceases to be in full force and effect (other than by reason of a release of
Collateral in accordance with the terms hereof or thereof or the satisfaction in
full of the Obligations in accordance with the terms hereof) or shall be
declared null and void, or Collateral Agent shall not have or shall cease to
have a valid and perfected in any Collateral purported to be covered by the
Collateral Documents with the priority required by the relevant Collateral
Document (other than (y) the failure of Collateral Agent to have a valid and
perfected Lien with respect to Collateral the aggregate value of which, for all
such Collateral, does not exceed at any time, $500,000 and (z) so long as the
value (aggregate or otherwise) of such Collateral does not at any time exceed
the dollar threshold permitted in such applicable Collateral Document for the
nonperfection of such type of Collateral, the failure of Collateral Agent to
have a perfected Lien on Collateral that is one of the specific types of
Collateral as to which, up to the dollar threshold specified in such applicable
Collateral Document, the terms of the Collateral Documents expressly excuse
perfection), or (iii) any Credit Party shall contest the validity or
enforceability of any Credit Document in writing or deny in writing that it has
any further liability, including with respect to future advances by Lenders,
under any Credit Document to which it is a party or shall contest the validity
or perfection of any Lien in any Collateral purported to be covered by the
Collateral Documents; or
 
83

--------------------------------------------------------------------------------

(m)               Subordinated Indebtedness. Any intercreditor agreement or
subordination agreement with respect to the Obligations or the Collateral shall
for any reason cease to be in full force and effect (other than in accordance
with its terms); or
 
(n)                Intellectual Property. Any loss or non-renewal of any
Intellectual Property, franchise, license or permit that could reasonably be
expected to have a Material Adverse Effect.
 
THEN, (1) upon the occurrence of any Event of Default described in Section
8.1(f) or 8.1(g), automatically, and (2) upon the occurrence of any other Event
of Default, at the request of (or with the consent of) Requisite Lenders (or
otherwise as requested in accordance with the Agreement Among Lenders), upon
notice to Parent Borrower by Administrative Agent, (A) the Term Loan
Commitments, if any, of each Lender having such Term Loan Commitments shall
immediately terminate; (B) each of the following shall immediately become due
and payable, in each case without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by each
Credit Party:  (I) the unpaid principal amount of and accrued interest on the
Term Loans, and (II) all other Obligations; and (C) Administrative Agent may
cause Collateral Agent to enforce any and all Liens and security interests
created pursuant to Collateral Documents and (D) Administrative Agent may, and
may cause Collateral Agent to, exercise all other rights and remedies available
to Agents under the Credit Documents, under applicable law or in equity.
Notwithstanding anything to the contrary or in any Credit Document, the
Administrative Agent and Collateral Agent may exercise any of its rights or
remedies hereunder or under any Credit Document in accordance with any separate
agreement in writing among all of the Lenders and the Agents.

 
SECTION 9.
AGENTS


 
9.1              Appointment of Agents.  MCP is hereby appointed Administrative
Agent and Collateral Agent hereunder and under the other Credit Documents and
each Lender hereby authorizes MCP, in such capacity, to act as its agent in
accordance with the terms hereof and the other Credit Documents.  Each Agent
hereby agrees to act in its capacity as such upon the express conditions
contained herein and the other Credit Documents, as applicable.  The provisions
of this Section 9 are solely for the benefit of Agents and Lenders and no Credit
Party shall have any rights as a third party beneficiary of any of the
provisions thereof.  In performing its functions and duties hereunder, each
Agent shall act solely as an agent of Lenders and does not assume and shall not
be deemed to have assumed any obligation towards or relationship of agency or
trust with or for Parent Borrower or any of its Subsidiaries.

 
9.2                Powers and Duties.
 
(a)                Generally. Each Lender irrevocably authorizes each Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. 
Each Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents.  Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees.  No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Credit Documents except as expressly set forth herein
or therein.  Without limiting the generality of the foregoing, the use of the
term “agent” in this Agreement with reference to Administrative Agent or
Collateral Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law. 
Instead, such term us used merely as a matter of market custom and is intended
to create or reflect only an administrative relationship between independent
contracting parties. Agent shall promptly, upon receipt thereof, forward to each
Lender all information, notices, requests or otherwise received by it relating
to the Credit Parties, the Credit Documents, the Obligations or the Collateral,
including all financial information, notices of default and the results of any
Media Library valuations, field audit, examination or appraisal with respect to
any Credit Party or Collateral and any information delivered to the
Administrative Agent pursuant to the terms of this Agreement.
 
84

--------------------------------------------------------------------------------

(b)                 Right to Realize on Collateral and Enforce Guaranty.
 
(i)            Anything contained in any of the Credit Documents to the contrary
notwithstanding, Parent Borrower, Administrative Agent, Collateral Agent and
each Lender hereby agree that no Lender shall have any right individually to
realize upon any of the Collateral or to enforce the Guaranty, it being
understood and agreed that all powers, rights and remedies hereunder may be
exercised solely by Administrative Agent, on behalf of Lenders in accordance
with the terms hereof and all powers, rights and remedies under the Collateral
Documents may be exercised solely by Collateral Agent.
 
(ii)            Notwithstanding anything to the contrary contained herein or any
other Credit Document, when all Obligations (other than obligations in respect
of any Swap Agreement) have been paid in full, upon request of Borrower,
Administrative Agent shall (without notice to, or vote or consent of, any
Lender, or any affiliate of any Lender that is a party to any Swap Agreement)
take such actions as shall be required to release its security interest in all
Collateral, and to release all guarantee obligations provided for in any Credit
Document, whether or not on the date of such release there may be outstanding
Obligations in respect of Swap Agreements.  Any such release of guarantee
obligations shall be deemed subject to the provision that such guarantee
obligations shall be reinstated if after such release any portion of any payment
in respect of the Obligations guaranteed thereby shall be rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payment had not been
made.
 
(c)                 Filing of Claims in Bankruptcy.
 
(i)            In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Credit Party, Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Parent Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
 
(A)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Lenders and Administrative Agent and their respective agents and
counsel and all other amounts due Lenders and Administrative Agent under
Sections 2.15(c), 2.16, 2.17, 9.7, 10.2, 10.3) allowed in such judicial
proceeding; and
 
85

--------------------------------------------------------------------------------

(B)                 to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agents and their
respective agents and counsel, and any other amounts due Administrative Agent
under Sections 10.3 and 10.4.
 
(ii)            Nothing contained herein shall be deemed to authorize
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 
9.3                General Immunity.
 
(a)                 No Responsibility for Certain Matters.
 
(i)            No Agent shall be responsible for, or have any duty to ascertain
or inquire into, the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or any other Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Lenders or by or on behalf of any Credit Party
to any Agent or any Lender in connection with the Credit Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of any Credit Party or any other Person liable for the payment of any
Obligations, nor shall any Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Credit Documents (other than to confirm
receipt of the items expressly required to be delivered to such Agent) or as to
the use of the proceeds of the Term Loans or as to the existence or possible
existence of any Event of Default or Default or to make any disclosures with
respect to the foregoing.  Anything contained herein to the contrary
notwithstanding, Administrative Agent shall not have any liability arising from
confirmations of the amount of outstanding Term Loans or the component amounts
thereof.
 
(ii)            Each party to this Agreement acknowledges and agrees that
Administrative Agent may use an outside service provider for the tracking of all
UCC financing statements required to be filed pursuant to the Credit Documents
and notification to Administrative Agent, of, among other things, the upcoming
lapse or expiration thereof, and that any such service provider will be deemed
to be acting at the request and on behalf of Parent Borrower and the other
Credit Parties.  No Agent shall be liable for any action taken or not taken by
any such service provider.
 
86

--------------------------------------------------------------------------------

(b)                Exculpatory Provisions.  No Agent nor any of its officers,
partners, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by any Agent under or in connection with any of the
Credit Documents except to the extent caused by such Agent’s gross negligence or
willful misconduct, as determined by a court of competent jurisdiction in a
final, non-appealable order.  Each Agent shall be entitled to refrain from any
act or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Credit Documents or from the exercise of
any power, discretion or authority vested in it hereunder or thereunder unless
and until such Agent shall have received instructions in respect thereof from
Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5) and, upon receipt of such instructions from
Requisite Lenders (or such other Lenders, as the case may be), such Agent shall
be entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions,
including for the avoidance of doubt refraining from any action that, in its
opinion or the opinion of its counsel, may be in violation of the automatic stay
under the Bankruptcy Code or other applicable bankruptcy laws or that may effect
a forfeiture, modification or termination of property of a Defaulting Lender in
violation under the Bankruptcy Code or other applicable bankruptcy laws. 
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Parent Borrower and its Subsidiaries),
accountants, experts and other professional advisors selected by it; provided
that, such Agent shall not be required to take any action that, in its judgment
or the judgment of its counsel, may expose such Agent to liability or that is
contrary to any Credit Document or applicable Requirements of Law; (ii) no
Lender shall have any right of action whatsoever against any Agent as a result
of such Agent acting or (where so instructed) refraining from acting hereunder
or any of the other Credit Documents in accordance with the instructions of
Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5); and (iii) no Agent shall, except as expressly
set forth herein and in the other Credit Documents, have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
Parent Borrower or any of its Affiliates that is communicated to or obtained by
the person serving as such Agent or any of its Affiliates in any capacity.

 
9.4               Reliance by Agents.  Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper person.  Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Term
Loan, that by its terms must be fulfilled to the satisfaction of a Lender,
Administrative Agent may presume that such condition is satisfactory to such
Lender unless Administrative Agent shall have received notice to the contrary
from such Lender to the making of such Term Loan.  Each Agent may consult with
legal counsel (who may be counsel for Parent Borrower), independent accountants
and other experts selected by it, and shall be entitled to rely upon the advice
of any such counsel, accountants or experts and shall not be liable for any
action taken or not taken by it in accordance with such advice.

 
9.5               Agents Entitled to Act as Lender.  The agency hereby created
shall in no way impair or affect any of the rights and powers of, or impose any
duties or obligations upon, any Agent in its individual capacity as a Lender
hereunder.  With respect to its participation in the Term Loans, each Agent
shall have the same rights and powers hereunder as any other Lender and may
exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity.  Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with Parent Borrower or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from Parent Borrower for services in connection herewith and
otherwise without having to account for the same to Lenders.
 
87

--------------------------------------------------------------------------------

9.6                Lenders’ Representations, Warranties and Acknowledgment.
 
(a)                 Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of Parent
Borrower and its Subsidiaries in connection with the Term Loans hereunder and
that it has made and shall continue to make its own appraisal of the
creditworthiness of Parent Borrower and its Subsidiaries.  No Agent shall have
any duty or responsibility, either initially or on a continuing basis, to make
any such investigation or any such appraisal on behalf of Lenders or to provide
any Lender with any credit or other information with respect thereto, whether
coming into its possession before the making of the Term Loans or at any time or
times thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.
 
(b)                 Each Lender, by delivering its signature page to this
Agreement and funding its Term Loan on the Closing Date shall be deemed to have
acknowledged receipt of, and consented to and approved, each Credit Document and
each other document required to be approved by any Agent, Requisite Lenders or
Lenders, as applicable on the Closing Date.

 
9.7                Right to Indemnity.  Each Lender, in proportion to its Pro
Rata Share, severally agrees to indemnify each Agent, their Affiliates and their
respective officers, partners, directors, trustees, employees and agents of each
Agent (each, an “Indemnitee Agent Party”), to the extent that such Indemnitee
Agent Party shall not have been reimbursed by any Credit Party, for and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such Indemnitee Agent Party in exercising its powers,
rights and remedies or performing its duties hereunder or under the other Credit
Documents or otherwise in its capacity as such Indemnitee Agent Party in any way
relating to or arising out of this Agreement or the other Credit Documents, IN
ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE AGENT PARTY;
provided that, no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Indemnitee Agent Party’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final, non-appealable order.  If any indemnity furnished to
any Indemnitee Agent Party for any purpose shall, in the opinion of such
Indemnitee Agent Party, be insufficient or become impaired, such Indemnitee
Agent Party may call for additional indemnity and cease, or not commence, to do
the acts indemnified against until such additional indemnity is furnished;
provided that, in no event shall this sentence require any Lender to indemnify
any Indemnitee Agent Party against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement in excess of such
Lender’s Pro Rata Share thereof; and provided further, this sentence shall not
be deemed to require any Lender to indemnify any Indemnitee Agent Party against
any liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement described in the proviso in the immediately preceding
sentence.

 
88

--------------------------------------------------------------------------------

9.8  Successor Administrative Agent and Collateral Agent.
 
(a)                 Each Agent may at any time give notice of its resignation to
Lenders and Parent Borrower.  Upon receipt of any such notice of resignation,
the Requisite Lenders shall have the right, in consultation with Parent
Borrower, to appoint a successor, which shall be a commercial bank, insurance
company, financial institution, finance company, or investment or mutual fund or
other Person which extends credit or buys loans as one of its businesses, in any
case, with an office in the United States, or an Affiliate of any such Person
with an office in the United States.  If no such successor shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may on behalf of Lenders, in consultation with Parent
Borrower, appoint a successor Agent meeting the qualifications set forth above
provided that, if the Agent shall notify Parent Borrower and Lenders that no
qualifying person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Credit Documents (except that in the case of any collateral security
held by Collateral Agent on behalf of Lenders under any of the Credit Documents,
the retiring Collateral Agent shall continue to hold such collateral security as
nominee until such time as a successor Collateral Agent is appointed) and (2)
all payments, communications and determinations provided to be made by, to or
through an Agent shall instead be made by or to each Lender directly, until such
time as the Requisite Lenders appoint a successor Agent as provided for above in
this paragraph.  Upon the acceptance of a successor's appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this paragraph).  The fees payable by Parent
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Parent Borrower and such successor. 
After the retiring Agent's resignation hereunder and under the other Credit
Documents, the provisions of this Section 9 and Section 10.3 shall continue in
effect for the benefit of such retiring Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.

 
9.9                Collateral Documents and Guaranty.
 
(a)                Agents under Collateral Documents and Guaranty.  Each Lender
hereby further authorizes Administrative Agent or Collateral Agent, as
applicable, on behalf of and for the benefit of Lenders, to be the agent for and
representative of Lenders with respect to the Guaranty, the Collateral and the
Collateral Documents; provided that, neither Administrative Agent nor Collateral
Agent shall owe any fiduciary duty, duty of loyalty, duty of care, duty of
disclosure or any other obligation whatsoever to any holder of Obligations with
respect to any Swap Agreement.  Subject to Section 10.5, without further written
consent or authorization from Lenders, Administrative Agent or Collateral Agent,
as applicable may execute any documents or instruments (i) in connection with a
sale or disposition of assets permitted by this Agreement, (ii) necessary to
release any Lien encumbering any item of Collateral that is the subject of a
sale or other disposition of assets permitted hereby or to which Requisite
Lenders (or such other Lenders as may be required to give such consent under
Section 10.5) have otherwise consented, or (iii) necessary to release any
Guarantor from the Guaranty pursuant to Section 7.11 or with respect to which
Requisite Lenders (or such other Lenders as may be required to give such consent
under Section 10.5) have otherwise consented.
 
(b)                Rights under Swap Agreements.  No Swap Agreement will create
(or be deemed to create) in favor of any Lender Counterparty that is a party
thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Guarantor under the Credit Documents
except as expressly provided in Section 10.5(c)(iii) of this Agreement and
Section 9.2 of the Pledge and Security Agreement.  By accepting the benefits of
the Collateral, such Lender Counterparty shall be deemed to have appointed
Collateral Agent as its agent and agreed to be bound by the Credit Documents as
a Secured Party, subject to the limitations set forth in this clause (b).
 
89

--------------------------------------------------------------------------------

9.10            Delegation of Duties.
 
Each Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Credit Document by or through, or delegate
any and all such rights and powers to, any one or more sub‑agents appointed by
such Agent.  Each Agent and any such sub‑agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Section 9 shall apply to any such
sub‑agent and to the Related Parties of each Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as Agent.

 
9.11            Withholding Tax. To the extent required by any applicable law,
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax.  Without limiting the provisions
of Section 2.17(b) or (d), each Lender shall, and does hereby, indemnify
Administrative Agent, and shall make payable in respect thereof within 30 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for Administrative Agent) incurred by or asserted against
Administrative Agent by the Internal Revenue Service or any other Governmental
Authority as a result of the failure of Administrative Agent to properly
withhold tax from amounts paid to or for the account of any Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding tax ineffective).  A certificate as to the
amount of such payment or liability delivered to any Lender by Administrative
Agent shall be conclusive absent manifest error. Each Lender hereby authorizes
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Credit Document against any
amount due Administrative Agent under this Section 9.111.  The agreements in
this Section 9.11 shall survive the resignation and/or replacement of
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, and the repayment, satisfaction or discharge of all other Obligations.

 
9.12            No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookmanagers, Arrangers, Syndication Agent or
Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as Administrative Agent,
Collateral Agent or a Lender hereunder.

 
SECTION 10.
MISCELLANEOUS


 
10.1            Notices
 
(a)                 Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered (along with a copy to
counsel if indicated) by hand or overnight courier service, mailed by certified
or registered mail or sent by electronic mail to such Person’s address as set
forth on Appendix B or in the other relevant Credit Document.
 
(b)                 Electronic Communications.
 
(i)            Notices and other communications to Lenders hereunder may
(subject to the provisions of this Section 10.1) be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by Administrative Agent; provided that, the
foregoing shall not apply to notices to any Lender pursuant to Section 2 if such
Lender has notified Administrative Agent that it is incapable of receiving
notices under such Section by electronic communication.  The Administrative
Agent, Collateral Agent or Parent Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it (including pursuant to the
provisions of this Section 10.1); provided that, approval of such procedures may
be limited to particular notices or communications.
 
90

--------------------------------------------------------------------------------

(ii)            Each Credit Party hereby agrees that it will provide to
Administrative Agent all information, documents and other materials that it is
obligated to furnish to Administrative Agent or Lenders pursuant to this
Agreement and any other Credit Document, including all notices, requests,
financial statements, financial and other reports, certificates and other
information materials (the “Communications”), by transmitting them in an
electronic medium in a format reasonably acceptable to Administrative Agent at
csmith@mclartycapital.com or at such other e-mail address(es) provided to Parent
Borrower from time to time or in such other form as Administrative Agent shall
require.  In addition, each Credit Party agrees to continue to provide the
Communications to Administrative Agent in the manner specified in this Agreement
or any other Credit Document or in such other form as Administrative Agent shall
require.  Nothing in this Section 10.1 shall prejudice the right of the Agents,
any Lender or any Credit Party to give any notice or other communication
pursuant to this Agreement or any other Credit Document in any other manner
specified in this Agreement or any other Credit Document or as any such Agent
shall require.
 
(iii)          Unless Administrative Agent otherwise prescribes, (A) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment); provided that, if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (B) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(iv)         To the extent consented to by Administrative Agent in writing from
time to time, Administrative Agent agrees that receipt of the Communications
(other than any such Communication that (A) relates to a request for a new, or a
conversion of an existing, borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (B) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (C) provides notice of any Default under this
Agreement or (D) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder) by Administrative Agent at its e-mail address(es) set forth
above shall constitute effective delivery of the Communications to
Administrative Agent for purposes of the Credit Documents.
 
(c)                 Platform.  Each Credit Party further agrees that any Agent
may make the Communications available to Lenders by posting the Communications
on SyndTrak or a substantially similar secure electronic transmission system
(the “Platform”).  The Platform is provided “as is” and “as available.”  The
Agents do not warrant the accuracy or completeness of the Communications, or the
adequacy of the Platform and expressly disclaim liability for errors or
omissions in the communications.  No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by any Agent in connection
with the Communications or the Platform.  In no event shall any Agent or any of
its Related Parties have any liability to the Credit Parties, any Lender or any
other person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Credit Party’s or such Agent’s
transmission of communications through the Internet, except to the extent the
liability of such person is found in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from such person’s gross negligence
or willful misconduct.
 
91

--------------------------------------------------------------------------------

(d)                Public/Private.
 
(i)            Each Credit Party hereby authorizes Administrative Agent to
distribute (i) to Private Siders all Communications, including any Communication
that Parent Borrower identifies in writing is to be distributed to Private
Siders only (“Private Side Communications”), and (ii) to Public Siders all
Communications other than any Private Side Communication.  Parent Borrower
represents and warrants that no Communication (other than Private Side
Communications) contains any MNPI.  Parent Borrower agrees to designate as
Private Side Communications only those Communications or portions thereof that
it reasonably believes in good faith include MNPI.  Parent Borrower, its
Affiliates and their respective Subsidiaries do not have any publicly traded
securities outstanding as of the date hereof.  At any such time, if any, as
Parent Borrower, its Affiliates and their respective Subsidiaries issues
securities in a transaction that is registered under the Securities Act or
exempt from registration under the Securities and Exchange Commission (“SEC”)
Rule 144A, Parent Borrower will to the extent not in conflict with any
Requirements of Law or the requirements of the SEC or other regulatory or
self-regulatory bodies, take such steps as may be required so that, at the time
of such offering, the information previously provided to Lenders or otherwise
pursuant to this Agreement will not constitute MNPI with respect to Parent
Borrower, any Affiliate or any of their respective Affiliates for the purpose of
United States federal and state securities law at such time.  At all times
thereafter, Parent Borrower, and agrees to use all commercially reasonable
efforts not to designate any Communications provided under Section 5.1(a), (b),
(c) and (d) as Private Side Communications.
 
(ii)            “Private Siders” shall mean Lenders’ employees and
representatives who have declared that they are authorized to receive MNPI. 
“Public Siders” shall mean Lenders’ employees and representatives who have not
declared that they are authorized to receive MNPI; it being understood that
Public Siders may be engaged in investment and other market-related activities
with respect to Parent Borrower’s or its affiliates’ securities or loans. 
“MNPI” shall mean material non-public information (within the meaning of United
States federal securities laws) with respect to Parent Borrower, its Affiliates
and any of their respective securities.
 
(iii)           Each Lender acknowledges that United States federal and state
securities laws prohibit any person from purchasing or selling securities on the
basis of material, non-public information concerning the issuer of such
securities or, subject to certain limited exceptions, from communicating such
information to any other person.  Each Lender confirms that it has developed
procedures designed to ensure compliance with these securities laws. Each Lender
acknowledges that circumstances may arise that require it to refer to
Communications that may contain MNPI.  Accordingly, each Lender agrees that it
will use commercially reasonable efforts to designate at least one individual to
receive Private Side Communications on its behalf in compliance with its
procedures and applicable law and identify such designee (including such
designee’s contact information) on such Lender’s administrative questionnaire
delivered to Administrative Agent.  Each Lender agrees to notify Administrative
Agent in writing from time to time of such Lender’s designee’s e-mail address to
which notice of the availability of Private Side Communications may be sent by
electronic transmission.  Each Lender that elects not to be given access to
Private Side Communications does so voluntarily and, by such election, (i)
acknowledges and agrees that the Agents and other Lenders may have access to
Private Side Communications that such electing Lender does not have and (ii)
takes sole responsibility for the consequences of, and waives any and all claims
based on or arising out of, not having access to Private Side Communications.
 
92

--------------------------------------------------------------------------------

10.2            Expenses10.3.  Whether or not the transactions contemplated
hereby shall be consummated, Parent Borrower agrees to pay promptly (a)
Crystal’s actual and reasonable out-of-pocket costs and expenses of preparation
of the Credit Documents; (b) all of Administrative Agent’s and Collateral
Agent’s reasonable out-of-pocket costs and expenses of preparation of the Credit
Documents and any consents, amendments, waivers or other modifications thereto;
(c) all the reasonable out-of-pocket fees, expenses and disbursements of counsel
to Administrative Agent in connection with the negotiation, preparation,
execution and administration of the Credit Documents and any consents,
amendments, waivers or other modifications thereto and any other documents or
matters requested by Parent Borrower; (d) all the actual costs and reasonable
expenses of creating and perfecting Liens in favor of Collateral Agent, for the
benefit of Secured Parties, including filing and recording fees, expenses and
taxes, stamp or documentary taxes, search fees and title insurance premiums; (e)
all Administrative Agent’s and Collateral Agent’s actual costs and reasonable
fees, expenses for, and disbursements of any of Administrative Agent’s,
auditors, accountants, consultants or appraisers whether internal or external,
and all reasonable attorneys’ fees (including allocated costs of internal
counsel and expenses and disbursements of outside counsel) incurred by
Administrative Agent and Collateral Agent; (f) all the actual costs and
reasonable expenses (including the reasonable fees, expenses and disbursements
of any appraisers, consultants, advisors and agents reasonably employed or
retained by Collateral Agent and its counsel) in connection with the custody or
preservation of any of the Collateral; (g) all other actual and reasonable costs
and expenses incurred by Administrative Agent and Collateral Agent in connection
with the syndication of the Term Loans and Term Loan Commitments and the
negotiation, preparation and execution of the Credit Documents and any consents,
amendments, waivers or other modifications thereto and the transactions
contemplated thereby; and (h) after the occurrence of a Default or an Event of
Default, all costs and expenses, including reasonable attorneys’ fees (including
allocated costs of internal counsel) and costs of settlement, incurred by any
Agent and Lenders in enforcing any Obligations of or in collecting any payments
due from any Credit Party hereunder or under the other Credit Documents by
reason of such Default or Event of Default (including in connection with the
sale of, collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work out” or pursuant to any insolvency or bankruptcy cases or proceedings.

 
10.3            Indemnity
 
(a)                In addition to the payment of expenses pursuant to Section
10.2, whether or not the transactions contemplated hereby shall be consummated,
each Credit Party agrees to defend (subject to Indemnitees’ selection of
counsel), indemnify, pay and hold harmless, each Agent and Lender, their
Affiliates and their respective officers, partners, directors, trustees,
employees and agents of each Agent and each Lender (each, an “Indemnitee”), from
and against any and all Indemnified Liabilities, IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY,
OR SOLE NEGLIGENCE OF SUCH INDEMNITEE; provided that, no Credit Party shall have
any obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from the gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final, non- appealable order, of that Indemnitee.  To the
extent that the undertakings to defend, indemnify, pay and hold harmless set
forth in this Section 10.3 may be unenforceable in whole or in part because they
are violative of any law or public policy, the applicable Credit Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.
 
93

--------------------------------------------------------------------------------

(b)               To the extent permitted by applicable law, no Credit Party
shall assert, and each Credit Party hereby waives, any claim against Lenders,
Agents and their respective Affiliates, directors, employees, attorneys or
agents, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of, or in any
way related to, this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Term Loan or the use of the
proceeds thereof or any act or omission or event occurring in connection
therewith, and each Credit Party hereby waives, releases and agrees not to sue
upon any such claim or any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor.
 
(c)                 Each Credit Party also agrees that no Lender, Agent nor
their respective Affiliates, directors, employees, attorneys, agents or
sub-agents will have any liability to any Credit Party or any person asserting
claims on behalf of or in right of any Credit Party or any other person in
connection with or as a result of this Agreement or any Credit Document or any
agreement or instrument contemplated hereby or thereby or referred to herein or
therein, the transactions contemplated hereby or thereby, any Term Loan or the
use of the proceeds thereof or any act or omission or event occurring in
connection therewith, in each case, except in the case of any Credit Party to
the extent that any losses, claims, damages, liabilities or expenses incurred by
such Credit Party or its affiliates, shareholders, partners or other equity
holders have been found by a final, non-appealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Lender, Agent or their respective Affiliates, directors,
employees, attorneys, agents or sub-agents in performing its obligations under
this Agreement or any Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein; provided that,
in no event will such Lender, Agent, or their respective Affiliates, directors,
employees, attorneys, agents or sub-agents have any liability for any indirect,
consequential, special or punitive damages in connection with or as a result of
such Lender’s, Agent’s or their respective Affiliates’, directors’, employees’,
attorneys’, agents’ or sub-agents’ activities related to this Agreement or any
Credit Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein.

 
10.4            Set-Off.  In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender is hereby authorized by each
Credit Party at any time or from time to time subject to the consent of
Administrative Agent (such consent not to be unreasonably withheld or delayed),
without notice to any Credit Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts or payroll accounts (in whatever
currency)) and any other Indebtedness at any time held or owing by such Lender
to or for the credit or the account of any Credit Party (in whatever currency)
against and on account of the obligations and liabilities of any Credit Party to
such Lender hereunder, including all claims of any nature or description arising
out of or connected hereto or with any other Credit Document, irrespective of
whether or not (a) such Lender shall have made any demand hereunder, (b) the
principal of or the interest on the Term Loans or any other amounts due
hereunder shall have become due and payable pursuant to Section 2 and although
such obligations and liabilities, or any of them, may be contingent or unmatured
or (c) such obligation or liability is owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligation or such
Indebtedness.
 
94

--------------------------------------------------------------------------------

10.5            Amendments and Waivers.
 
(a)                 Requisite Lenders’ Consent.  Subject to Sections 10.5(b) and
10.5(c), except as otherwise expressly provided in this Agreement or the
Agreement Among Lenders, no amendment, modification, termination or waiver of
any provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall in any event be effective without the written concurrence
of the Requisite Lenders (or the Administrative Agent acting with the written
consent of the Requisite Lenders: provided that, for the purposes of this
Section 10.5(a), written consent of the Requisition Lenders may be provided to
the Administrative Agent by electronic mail or facsimile).
 
(b)                Affected Lenders’ Consent.  Without the written consent of
each Lender that would be directly affected thereby, no amendment, modification,
termination, or consent shall be effective if the effect thereof would:
 
(i)             extend the scheduled final maturity of any Term Loan or Term
Loan Note or amend or modify the definition of “Term Loan Maturity Date”;
 
(ii)            waive, reduce or postpone any scheduled principal repayment (but
not prepayment);
 
(iii)           reduce the rate of interest or premium (including any prepayment
or repricing premium) on any Term Loan (other than any waiver of any increase in
the interest rate applicable to any Term Loan pursuant to Section 2.7) or any
fee payable hereunder;
 
(iv)          extend the time for payment of any such interest (other than
default interest) or fees;
 
(v)            reduce the principal amount of any Term Loan;
 
(vi)          amend, modify, terminate or waive any provision of this Section
10.5(a), 10.5(b) or Section 10.5(c);
 
(vii)         amend, modify, terminate or waive any provision of Section 2.12,
the proviso in Section 2.13(a), Section 2.13(h) or Section 2.14;
 
(viii)       (x) amend the definition of “Requisite Lenders” or “Pro Rata Share”
or (y) amend or modify the Credit Documents to add new or additional extensions
of credit to the Credit Parties or any other Person;
 
(ix)            release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents or in the Agreement Among Lenders; or
 
(x)            consent to the assignment or transfer by any Credit Party of any
of its rights and obligations under any Credit Document (except as a result of a
transaction permitted by the terms of this Agreement);
 
(xi)            increase the Term Loan Commitment of any Lender without the
written consent of such Lender (it being understood that no amendment,
modification, termination, waiver or consent with respect to any condition
precedent, covenant or Default shall constitute an increase in the Term Loan
Commitment of any Lender);
 
(xii)          subordinate in right of payment any of the Obligations, or
subordinate the lien on any of the Collateral securing the Obligations except as
provided in the Agreement Among Lenders;
 
95

--------------------------------------------------------------------------------

(xiii)        waive or otherwise make any less restrictive, the  definition of
Eligible Assignee, or otherwise consent to any sale, transfer, or assignment of,
or any participation with respect to, any of the Obligations to any Credit Party
(or any Affiliate of any Credit Party, including any of the Permitted Holders),
or any Person owning or controlling any Indebtedness of any Credit Party other
than the Obligations;
 
(xiv)        amend, modify or waive this Agreement or the Pledge and Security
Agreement so as to alter the ratable treatment of Obligations arising under the
Credit Documents or the definition of “Obligations,” or “Secured Obligations”
(as defined in any applicable Collateral Document) in each case in a manner
adverse to any Lender with Obligations then outstanding without the written
consent of any such Lender;
 
provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any amendment described in clauses (vi),
(viii), (ix) and (x).


(c)                Other Consents.  No amendment, modification, termination or
waiver of any provision of the Credit Documents, or consent to any departure by
any Credit Party therefrom, shall:
 
(i)            amend, modify, waive, or eliminate, the definition of, or any of
the terms or provisions of, the Fee Letter, without the written consent of the
Agents and Parent Borrower (and shall not require the written consent of any of
Lenders);
 
(ii)            amend, modify, terminate or waive any provision of Section 9 as
the same applies to any Agent, or any other provision hereof as the same applies
to the rights or obligations of any Agent, in each case without the consent of
such Agent, Parent Borrower, and the Requisite Lenders; or
 
(iii)           amend, modify or waive this Agreement or the Pledge and Security
Agreement so as to alter the ratable treatment of Obligations arising under Swap
Agreements or the definition of “Lender Counterparty,” or “Swap Agreement,” (as
defined in any applicable Collateral Document) in each case in a manner adverse
to any Lender Counterparty with Obligations then outstanding without the written
consent of any such Lender Counterparty;
 
(iv)          amend, modify or waive, directly or indirectly, (i) any terms set
forth in Section 3.1(x), Section 4.28, Section 5.16, this Section 10.5(c)(iv) or
any definitions related thereto or (ii) to the extent that any such amendment,
modification or waiver would reasonably be expected to be adverse to the SBA
Lender under the SBA Act, Section 2.3, Section 6.12 or any definitions related
thereto, in each case without the consent of the SBA Lender.
 
(d)                 Execution of Amendments, etc.  Administrative Agent may, but
shall have no obligation to, with the concurrence of any Lender, execute
amendments, modifications, waivers or consents on behalf of such Lender.  Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given.  No notice to or demand on any Credit
Party in any case shall entitle any Credit Party to any other or further notice
or demand in similar or other circumstances.  Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 10.5
shall be binding upon each Lender at the time outstanding, each future Lender
and, if signed by a Credit Party, on such Credit Party.
 
96

--------------------------------------------------------------------------------

(e)                 Further, notwithstanding anything to the contrary contained
in this Section 10.5, if Administrative Agent and Parent Borrower shall have
jointly identified an obvious error or any error or omission of a technical
nature, in each case that is immaterial (as determined by Administrative Agent)
in any provision of the Credit Documents, then Administrative Agent and Parent
Borrower shall be permitted to amend such provisions and such amendment shall
become effective without any further action or consent of any other party to any
Credit Document if the same is not objected to in writing by any Lender within
ten (10) Business Days following receipt of notice thereof.

 
10.6            Successors and Assigns; Participations.
 
(a)                 Generally.  This Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto and the successors and assigns of Lenders.  No
Credit Party’s rights or obligations hereunder nor any interest therein may be
assigned or delegated by any Credit Party without the prior written consent of
all Lenders and any assignment in contravention of the foregoing shall be
absolutely void.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, Indemnitee
Agent Parties under Section 9.7, Indemnitees under Section 10.3, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents and Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b)                 Register.  Parent Borrower, Administrative Agent and Lenders
shall deem and treat the Persons listed as Lenders in the Register as the
holders and owners of the corresponding Term Loan Commitments and Term Loans
listed therein for all purposes hereof, and no assignment or transfer of any
such Term Loan Commitment or Term Loan shall be effective, in each case, unless
and until an Assignment Agreement effecting the assignment or transfer thereof
shall have been delivered to and accepted by Administrative Agent and recorded
in the Register as provided in Section 10.6(e).  Prior to such recordation, all
amounts owed with respect to the Term Loan Commitment or Term Loan shall be owed
to Lender listed in the Register as the owner thereof, and any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is listed in the Register as a Lender shall be
conclusive and binding on any subsequent holder, assignee or transferee of the
corresponding Term Loan Commitments or Term Loans.
 
(c)                Right to Assign.  Each Lender shall have the right at any
time to sell, assign or transfer all or a portion of its rights and obligations
under this Agreement, including, without limitation, all or a portion of its
Term Loan Commitment or Term Loans owing to it or other Obligations (provided
that, each such assignment shall be of a uniform, and not varying, percentage of
all rights and obligations under and in respect of any Term Loan and any related
Term Loan Commitments):
 
(i)             to any Person meeting the criteria of clause (i) or clause (ii)
of the definition of the term of “Eligible Assignee” upon the giving of notice
to Parent Borrower and Administrative Agent (but only to the extent that such
sale, assignment or transfer is not to an Affiliate); and
 
(ii)            to any Person otherwise constituting an Eligible Assignee with
the consent of Administrative Agent; provided that, each such assignment
pursuant to this Section 10.6(c)(ii) shall be in an aggregate amount of not less
than $1,000,000 (or such lesser amount as may be agreed to by Parent Borrower
and Administrative Agent or as shall constitute the aggregate amount of the Term
Loan of the assigning Lender).
 
(d)                Mechanics.  The assigning Lender and the assignee thereof
shall execute and deliver to Administrative Agent an Assignment Agreement,
together with such forms, certificates or other evidence, if any, with respect
to United States federal income tax withholding matters as the assignee under
such Assignment Agreement may be required to deliver to Administrative Agent
pursuant to Section 2.17(f), together with payment to Administrative Agent of a
registration and processing fee of $3,500.
 
97

--------------------------------------------------------------------------------

(e)                 Notice of Assignment.  Upon its receipt and acceptance of a
duly executed and completed Assignment Agreement, any forms, certificates or
other evidence required by this Agreement in connection therewith,
Administrative Agent shall record the information contained in such Assignment
Agreement in the Register, shall give prompt notice thereof to Parent Borrower
and shall maintain a copy of such Assignment Agreement.
 
(f)                 Representations and Warranties of Assignee.  Each Lender,
upon execution and delivery hereof or upon executing and delivering an
Assignment Agreement, as the case may be, represents and warrants as of the
Closing Date or as of the applicable Effective Date (as defined in the
applicable Assignment Agreement) that (i) it is an Eligible Assignee; (ii) it
has experience and expertise in the making of or investing in commitments or
loans such as the Term Loan Commitments or Term Loans, as the case may be; (iii)
it will make or invest in, as the case may be, its Term Loan Commitments or Term
Loans for its own account in the ordinary course of its business and without a
view to distribution of such Term Loan Commitments or Term Loans within the
meaning of the Securities Act or the Exchange Act or other federal securities
laws (it being understood that, subject to the provisions of this Section 10.6,
the disposition of Term Loans or any interests therein shall at all times remain
within its exclusive control); and (iv) such Lender does not own or control, or
own or control any Person owning or controlling, any trade debt or Indebtedness
of any Credit Party other than the Obligations or any Capital Stock of any
Credit Party.
 
(g)                Effect of Assignment.  Subject to the terms and conditions of
this Section 10.6, as of the “Effective Date” specified in the applicable
Assignment Agreement:  (i) the assignee thereunder shall have the rights and
obligations of a “Lender” hereunder to the extent such rights and obligations
hereunder have been assigned to it pursuant to such Assignment Agreement and
shall thereafter be a party hereto and a “Lender” for all purposes hereof; (ii)
the assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned thereby pursuant to such Assignment Agreement,
relinquish its rights (other than any rights which survive the termination
hereof under Section 10.8) and be released from its obligations hereunder (and,
in the case of an Assignment Agreement covering all or the remaining portion of
an assigning Lender’s rights and obligations hereunder, such Lender shall cease
to be a party hereto; provided that, anything contained in any of the Credit
Documents to the contrary notwithstanding, such assigning Lender shall continue
to be entitled to the benefit of all indemnities hereunder as specified herein
with respect to matters arising out of the prior involvement of such assigning
Lender as a Lender hereunder); (iii) the Term Loan Commitments shall be modified
to reflect the Term Loan Commitment of such assignee and any Term Loan
Commitment of such assigning Lender, if any; and (iv) if any such assignment
occurs after the issuance of any Term Loan Note hereunder, the assigning Lender
shall, upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender its applicable Term Loan Notes to Administrative Agent
for cancellation, and Parent Borrower shall promptly issue and deliver new Term
Loan Notes, if so requested by the assignee and/or assigning Lender, to such
assignee and/or to such assigning Lender, with appropriate insertions, to
reflect the new Term Loan Commitments and/or outstanding Term Loans of the
assignee and/or the assigning Lender.
 
98

--------------------------------------------------------------------------------

(h)                Participations.  Each Lender shall have the right at any time
to sell one or more participations to any Person (other than Parent Borrower or
any of its Subsidiaries or Affiliates) in all or any part of its Term Loan
Commitments, Term Loans or in any other Obligation, provided that, (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the parties hereto for the performance
of such obligations and (C) the Credit Parties, Administrative Agent and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Each
Lender that sells a participation pursuant to this Section 10.6(h) shall, acting
solely for U.S. federal income tax purposes as an agent of Parent Borrower,
maintain a register on which it records the name and address of each participant
and the principal amounts of each participant’s participation interest with
respect to the Term Loans (each, a “Participant Register”); provided that, no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any participant or
any information relating to a participant’s interest in any Term Loan
Commitments, Term Loans or its other obligations under this Agreement) except to
the extent that the relevant parties, acting reasonably and in good faith,
determine that such disclosure is necessary to establish that such Commitment,
Term Loan or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of a
participation with respect to the Term Loan for all purposes under this
Agreement, notwithstanding any notice to the contrary. For the avoidance of
doubt, Administrative Agent (in its capacity as Administrative Agent) shall have
no responsibility for maintaining a Participant Register.
 
(i)                  The holder of any such participation, other than an
Affiliate of Lender granting such participation, shall not be entitled to
require such Lender to take or omit to take any action hereunder except with
respect to any amendment, modification or waiver that would (i) extend the final
scheduled maturity of any Term Loan or Term Loan Note in which such participant
is participating, or reduce the rate or extend the time of payment of interest
or fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof,
or increase the amount of the participant’s participation over the amount
thereof then in effect (it being understood that a waiver of any Default or
Event of Default or of a mandatory reduction in the Term Loan Commitment shall
not constitute a change in the terms of such participation, and that an increase
in any Term Loan Commitment or Term Loan shall be permitted without the consent
of any participant if the participant’s participation is not increased as a
result thereof), (ii) consent to the assignment or transfer by any Credit Party
of any of its rights and obligations under this Agreement, or (iii) release all
or substantially all of the Collateral under the Collateral Documents or all or
substantially all of the Guarantors from the Guaranty (in each case, except as
expressly provided in the Credit Documents) supporting the Term Loans hereunder
in which such participant is participating.  Parent Borrower agrees that each
participant shall be entitled to the benefits of Sections 2.15(c), 2.16 and 2.17
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (c) of this Section; provided that, (i) a
participant shall not be entitled to receive any greater payment under Section
2.16 or 2.17 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such participant, and (ii) a participant
shall not be entitled to the benefits of Section 2.17 unless such participant
agrees, for the benefit of Parent Borrower, to comply with Section 2.17 as
though it were a Lender; provided further that, except as specifically set forth
in clauses (i) and (ii) of this sentence, nothing herein shall require any
notice to Parent Borrower or any other Person in connection with the sale of any
participation.  To the extent permitted by law, each participant also shall be
entitled to the benefits of Section 10.4 as though it were a Lender, provided
that, such participant agrees to be subject to Section 2.14 as though it were a
Lender.
 
(j)                  Certain Other Assignments.  In addition to any other
assignment permitted pursuant to this Section 10.6, any Lender may assign,
pledge and/or grant a security interest in, all or any portion of its Term
Loans, the other Obligations owed by or to such Lender, and its Term Loan Notes,
if any, to secure obligations of such Lender including, without limitation, any
Federal Reserve Bank as collateral security pursuant to Regulation A of the
Board of Governors of the Federal Reserve System and any operating circular
issued by such Federal Reserve Bank; provided that, no Lender, as between Parent
Borrower and such Lender, shall be relieved of any of its obligations hereunder
as a result of any such assignment and pledge, and provided further, in no event
shall the applicable Federal Reserve Bank, pledgee or trustee be considered to
be a “Lender” or be entitled to require the assigning Lender to take or omit to
take any action hereunder.
 
99

--------------------------------------------------------------------------------

10.7            Independence of Covenants.  All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.

 
10.8            Survival of Representations, Warranties and Agreements.  All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of the Term Loans.  Notwithstanding
anything herein or implied by law to the contrary, the agreements of each Credit
Party set forth in Sections 2.15(c), 2.16, 2.17, 10.2, 10.3 and 10.4 and the
agreements of Lenders set forth in Sections 2.14, 9.3(b), 9.7 and 10.17 shall
survive the payment of the Term Loans.

 
10.9            No Waiver; Remedies Cumulative.  No failure or delay on the part
of any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document or any of the Swap Agreements shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege.  The rights, powers and remedies given to
each Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Credit Documents.  Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.

 
10.10         Marshalling; Payments Set Aside.  Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations. 
To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or Administrative Agent, Collateral Agent or Lenders enforce any
security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

 
10.11         Severability.  In case any provision in or obligation hereunder or
any Term Loan Note or other Credit Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

 
10.12         Obligations Several; Independent Nature of Lenders’ Rights.  The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Term Loan Commitment of any other Lender hereunder. 
Nothing contained herein or in any other Credit Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity.  The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and, subject to Section 9.7, each Lender shall be entitled to
protect and enforce its rights arising under this Agreement and the other Credit
Documents and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.
 
100

--------------------------------------------------------------------------------

10.13         Headings.  Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

 
10.14         APPLICABLE LAW.  THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS,
CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 
10.15         CONSENT TO JURISDICTION.  (A) THE PARTIES AGREE THAT ALL ACTIONS
OR PROCEEDINGS ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT,
OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT ONLY IN ANY FEDERAL COURT OF THE
UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF THAT COURT
DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN THE
STATE, COUNTY AND CITY OF NEW YORK; PROVIDED THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN
THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE
SUCH COLLATERAL OR PROPERTY MAY BE FOUND.  BY EXECUTING AND DELIVERING THIS
AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES,
IRREVOCABLY (i) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION
AND VENUE OF SUCH COURTS; PROVIDED THAT NOTHING HEREIN SHALL AFFECT THE AGENTS’
OR THE SECURED PARTIES’ RIGHTS TO BRING ANY SUIT, ACTION OR PROCEEDING AGAINST
ANY CREDIT PARTY IN THE COURTS OF ANY OTHER JURISDICTION; (ii) WAIVES ANY
DEFENSE OF FORUM NON CONVENIENS; (iii) AGREES THAT SERVICE OF ALL PROCESS IN ANY
SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED
IN ACCORDANCE WITH SECTION 10.1; (iv) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(iii) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE
CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (v) AGREES THAT AGENTS AND
LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER CREDIT DOCUMENT
OR AGAINST ANY COLLATERAL OR THE ENFORCEMENT OF ANY JUDGMENT, AND HEREBY SUBMITS
TO THE JURISDICTION OF, AND CONSENTS TO VENUE IN, ANY SUCH COURT.
 
(B)                EACH CREDIT PARTY HEREBY AGREES THAT PROCESS MAY BE SERVED ON
IT BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO
IT AS SPECIFIED IN SECTION 10.1, AND ANY AND ALL SERVICE OF PROCESS AND ANY
OTHER NOTICE IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE EFFECTIVE AGAINST
ANY CREDIT PARTY IF GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, OR BY ANY OTHER MEANS OR MAIL WHICH REQUIRES A SIGNED RECEIPT,
POSTAGE PREPAID, MAILED AS PROVIDED ABOVE.  NOTWITHSTANDING THE FOREGOING,
NOTHING IN ANY CREDIT DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS
AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
 
101

--------------------------------------------------------------------------------

10.16         WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY WAIVES
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON OR ARISING HEREUNDER OR UNDER
ANY OF THE OTHER CREDIT DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN
OR THEREIN OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
LOAN TRANSACTION OR THE LENDER/PARENT BORROWER RELATIONSHIP THAT IS BEING
ESTABLISHED.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS.  EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE TERM LOANS MADE HEREUNDER.  IN THE EVENT
OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY
THE COURT.

 
10.17         Confidentiality.  Each of the Administrative Agent and Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors, lenders, funding sources, limited partners, advisory boards and other
representatives (it being understood that the persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any Governmental Authority or regulatory authority (including any
self-regulatory authority, such as the NAIC), (c) to the extent required by
applicable Requirements of Law or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Credit Document or any action or proceeding
relating to this Agreement or any other Credit Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.17, to (i) any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations under this Agreement, (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to Parent Borrower and its obligations or (iii) any rating agency for
the purpose of obtaining a credit rating applicable to any Lender, (g) with the
consent of Parent Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than Parent Borrower. 
For purposes of this Section, “Information” means all information received from
Parent Borrower or any of its Subsidiaries relating to Parent Borrower, its
Affiliates or any of their respective Subsidiaries or any of their respective
businesses, other than any such information that is available to Administrative
Agent or any Lender on a nonconfidential basis prior to disclosure by Parent
Borrower or any of its Subsidiaries; provided that, in the case of information
received from Parent Borrower, its Affiliates or any of their respective
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential.  Any person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such person has exercised the
same degree of care to maintain the confidentiality of such Information as such
person would accord to its own confidential information.  Notwithstanding the
foregoing, on or after the Closing Date, Administrative Agent and the Lenders
may, subject to the prior review and approval of Parent Borrower (such approval
not to be unreasonably withheld or delayed), at their own expense issue news
releases and publish “tombstone” advertisements and other announcements relating
to this transaction in newspapers, trade journals and other appropriate media
(which may include use of logos of one or more of the Credit Parties)
(collectively, “Trade Announcements”).  No Credit Party shall issue any Trade
Announcement except (i) disclosures required by applicable law, regulation,
legal process or the rules of the SEC or (ii) with the prior approval of
Administrative Agent and, to the extent that such Trade Announcement expressly
refers to a Lender, such Lender.
 
102

--------------------------------------------------------------------------------

10.18         Usury Savings Clause.  Notwithstanding any other provision herein,
the aggregate interest rate charged or agreed to be paid with respect to any of
the Obligations, including all charges or fees in connection therewith deemed in
the nature of interest under applicable law shall not exceed the Highest Lawful
Rate.  If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Term Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect.  In
addition, if when the Term Loans made hereunder are repaid in full the total
interest due hereunder (taking into account the increase provided for above) is
less than the total amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect, then to the extent permitted by law, Parent Borrower shall pay to
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect.  Notwithstanding the
foregoing, it is the intention of Lenders and Parent Borrower to conform
strictly to any applicable usury laws.  Accordingly, if any Lender contracts
for, charges, or receives any consideration which constitutes interest in excess
of the Highest Lawful Rate, then any such excess shall be cancelled
automatically and, if previously paid, shall at such Lender’s option be applied
to the outstanding amount of the Term Loans made hereunder or be refunded to
Parent Borrower.  In determining whether the interest contracted for, charged,
or received by Administrative Agent or a Lender exceeds the Highest Lawful Rate,
such Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest, throughout the contemplated term of the Obligations
hereunder.

 
10.19         Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

 
10.20         Effectiveness.  This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
Parent Borrower and Administrative Agent of written or telephonic notification
of such execution and authorization of delivery thereof.

 
10.21         Patriot Act.  Each Lender and Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies Parent Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies Credit Parties, which information includes the name
and address of each Credit Party and other information that will allow such
Lender or Administrative Agent, as applicable, to identify each Credit Party in
accordance with the Act.
 
103

--------------------------------------------------------------------------------

10.22         Debtor-Creditor Relationship.  The relationship between Lenders
and Agent, on the one hand, and the Credit Parties, on the other hand, is solely
that of creditor and debtor.  No Lender or Agent has (or shall be deemed to
have) any fiduciary relationship or duty to any Credit Party arising out of or
in connection with the Credit Documents or the transactions contemplated
thereby, and there is no agency or joint venture relationship between Lenders
and the Agents, on the one hand, and the Credit Parties, on the other hand, by
virtue of any Credit Document or any transaction contemplated therein.
 
10.23         Revival and Reinstatement of Obligations.  If any Lender or Agent
repays, refunds, restores, or returns in whole or in part, any payment or
property (including any proceeds of Collateral) previously paid or transferred
to such Person in full or partial satisfaction of any Obligation or Guaranteed
Obligation or on account of any other obligation of any Credit Party under any
Credit Document because the payment, transfer, or the incurrence of the
obligation so satisfied is asserted or declared to be void, voidable, or
otherwise recoverable under any law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent transfers, preferences,
or other voidable or recoverable obligations or transfers (each, a “Voidable
Transfer”), or because such Lender or Agent elects to do so on the reasonable
advice of its counsel in connection with a claim that the payment, transfer, or
incurrence is or may be a Voidable Transfer, then, as to any such Voidable
Transfer, or the amount thereof that such Person elects to repay, restore, or
return (including pursuant to a settlement of any claim in respect thereof), and
as to all reasonable costs, expenses, and attorneys’ fees of such Person related
thereto, (i) the liability of the Credit Parties with respect to the amount or
property paid, refunded, restored, or returned will automatically and
immediately be revived, reinstated, and restored and will exist and (ii) the
Liens granted to the Agent securing such liability shall be effective, revived,
and remain in full force and effect, in each case, as fully as if such Voidable
Transfer had never been made.  If, prior to any of the foregoing, (A) Liens
granted to the Agent securing the Obligations and the Guaranteed Obligations
shall have been released or terminated or (B) any provision of this Agreement
shall have been terminated or cancelled, such Liens, or such provision of this
Agreement, shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligation of any Credit Party in respect of such
liability or any Collateral securing such liability.

 
10.24         Judgment Currency.  If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Credit
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given.  The obligation of Parent
Borrower in respect of any such sum due from it to Administrative Agent or
Lenders hereunder or under the other Credit Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than Dollars, be
discharged only to the extent that on the Business Day following receipt by
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
Administrative Agent may in accordance with normal banking procedures purchase
Dollars with the Judgment Currency.  If the amount of Dollars so purchased is
less than the sum originally due to Administrative Agent from Parent Borrower in
Dollars, Parent Borrower agrees, notwithstanding any such judgment, to indemnify
Administrative Agent or the Person to whom such obligation was owing against
such loss.

 
10.25         Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


[Remainder of page intentionally left blank]
 
104

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
 

 
RLJ ENTERTAINMENT, INC., as Parent Borrower
 
 
By:
/s/ MIGUEL PENELLA
   
Name:  Miguel Penella
   
Title:  Chief Executive Officer
 

 

--------------------------------------------------------------------------------

GUARANTORS:
 

 
RLJ ACQUISITION, INC., as Guarantor Subsidiary
 
 
By:
/s/ ANDREW WILSON
   
Name:  Andrew Wilson
   
Title:  Secretary & Treasurer
 
   
IMAGE ENTERTAINMENT, INC., as Guarantor Subsidiary
 
 
By:
/s/ ANDREW WILSON
   
Name:  Andrew Wilson
   
Title:  Secretary & Treasurer
 
   
IMAGE/MADACY HOME ENTERTAINMENT LLC,
as Guarantor Subsidiary
 
 
By:
/s/ ANDREW WILSON
   
Name:  Andrew Wilson
   
Title:  Chief Financial Officer
 
   
ACORN MEDIA GROUP, INC., as Guarantor Subsidiary
 
 
By:
/s/ ANDREW WILSON
   
Name:  Andrew Wilson
   
Title:  Secretary & Treasurer
 
   
RLJ ENTERTAINMENT HOLDINGS LTD, as Guarantor Subsidiary
 
 
By:
/s/ ANDREW WILSON
   
Name:  Andrew Wilson
   
Title:  Director
 

 

--------------------------------------------------------------------------------

 
RLJ ENTERTAINMENT LTD, as Guarantor Subsidiary
 
 
By:
/s/ ANDREW WILSON
   
Name:  Andrew Wilson
   
Title:  Director
 
   
RLJE INTERNATIONAL LIMITED, as Guarantor Subsidiary
 
 
By:
/s/ ANDREW WILSON
   
Name:  Andrew Wilson
   
Title:  Director
 
   
FOYLE’S WAR 8 PRODUCTION LIMITED, as Guarantor Subsidiary
 
 
By:
/s/ ANDREW WILSON
   
Name:  Andrew Wilson
   
Title:  Director
 
   
RLJ ENTERTAINMENT AUSTRALIA PTY LTD, as Guarantor Subsidiary
 
 
By:
/s/ ANDREW WILSON
   
Name:  Andrew Wilson
   
Title:  Director
 

 

--------------------------------------------------------------------------------

 
MCLARTY CAPITAL PARTNERS SBIC, L.P., as Arranger, Bookmanager and Syndication
Agent
         
By:
McLarty Capital Partners SBIC, LLC,
     
its general partner
           
By:
/s/ CHRISTOPHER D. SMITH
   
Name:  Christopher D. Smith
   
Title:  Manager
           
MCLARTY CAPITAL PARTNERS SBIC, L.P., as Administrative Agent, Collateral Agent
and Lender
         
By:
McLarty Capital Partners SBIC, LLC,
     
its general partner
           
By:
/s/ CHRISTOPHER D. SMITH
   
Name:  Christopher D. Smith
   
Title:  Manager
           
CRYSTAL FINANCIAL LLC, as Documentation Agent
         
By:
/s/ CHRISTOPHER A. ARNOLD
   
Name:  Christopher A. Arnold
   
Title:  Senior Managing Director
           
CRYSTAL FINANCIAL SBIC LP, as a Lender
         
By:
Crystal SBIC GP LLC, its general partner            
By:
/s/ MATTHEW J. GOVERNALI
   
Name:  Matthew J. Governali
   
Title:  Managing Director
           
CRYSTAL FINANCIAL SPV LLC, as a Lender
         
By:
/s/ CHRISTOPHER A. ARNOLD
   
Name:  Christopher A. Arnold
   
Title:  Senior Managing Director
 

 

--------------------------------------------------------------------------------

 
TEVEURA LIMITED, as a Lender
         
By:
/s/ AHTON LOTZER
   
Name:  Ahton Lotzer
   
Title:  Director
           
By:
/s/ ALRIN JOHANN
   
Name:  Alrin Johann
   
Title:  Director
           
MAIN STREET CAPITAL CORPORATION,
 
as a Lender
           
By:
/s/ MATTHEW J. GOVERNALI
   
Name:  Nick Meserve
   
Title:  Managing Director
           
HMS INCOME FUND, INC., as a Lender
         
By:
/s/ RYAN T. SIMS
   
Name:  Ryan T. Sims
   
Title:  Chief Financial Officer and Secretary
           
HEARTLAND BANK, an Arkansas state bank, as a Lender
         
By:
/s/ RUSSELL LASTER
   
Name:  Russell Laster
   
Title:  Senior Vice President
 

 
 

--------------------------------------------------------------------------------